Case 18-09108-RLM-11            Doc 1552       Filed 08/31/21       EOD 08/31/21 17:31:30           Pg 1 of 100




  THIS DISCLOSURE STATEMENT IS NOT A SOLICITATION OF VOTES ON THE PLAN.
  ACCEPTANCES OF THE PLAN MAY NOT BE SOLICITED UNTIL THE BANKRUPTCY COURT HAS
  APPROVED A DISCLOSURE STATEMENT. THE DEBTOR RESERVES THE RIGHT TO AMEND,
  SUPPLEMENT, OR OTHERWISE MODIFY THIS DISCLOSURE STATEMENT PRIOR TO THE
                   HEARING TO APPROVE THIS DISCLOSURE STATEMENT.

                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


      In re:                                                  Chapter 11
                            1
      USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


      USA GYMNASTICS’ DISCLOSURE STATEMENT FOR JOINT CHAPTER 11 PLAN
           OF REORGANIZATION PROPOSED BY USA GYMNASTICS AND THE
      ADDITIONAL TORT CLAIMANTS COMMITTEE OF SEXUAL ABUSE SURVIVORS




                                                  JENNER & BLOCK LLP
                                                  Catherine L. Steege (admitted pro hac vice)
                                                  Dean N. Panos (admitted pro hac vice)
                                                  Melissa M. Root
                                                  Adam T. Swingle (admitted pro hac vice)
                                                  353 N. Clark Street
                                                  Chicago, Illinois 60654
                                                  (312) 222-9350
                                                  csteege@jenner.com
                                                  dpanos@jenner.com
                                                  mroot@jenner.com
                                                  aswingle@jenner.com

                                                  Counsel for the Debtor

                                                  Dated: August 31, 2021




  1
   The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
  principal office is 1099 N. Meridian St., Suite 800, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 2 of 100




                                  DISCLAIMER

       USA GYMNASTICS, AS DEBTOR AND DEBTOR IN POSSESSION IN THE ABOVE-
  CAPTIONED CHAPTER 11 CASE BELIEVES THAT THE JOINT CHAPTER 11 PLAN OF
  REORGANIZATION [DKT. 1551], ATTACHED AS EXHIBIT 1 TO THIS DISCLOSURE
  STATEMENT, IS IN THE BEST INTERESTS OF CREDITORS AND URGES ALL HOLDERS
  OF CLAIMS ENTITLED TO VOTE TO ACCEPT THE PLAN.

      THIS DISCLOSURE STATEMENT AND ITS RELATED DOCUMENTS ARE THE
  ONLY DOCUMENTS APPROVED BY THE BANKRUPTCY COURT TO BE USED IN
  CONNECTION WITH THE SOLICITATION OF VOTES FOR OR AGAINST THE PLAN.

       THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN
  AND IS NOT INTENDED TO REPLACE A DETAILED REVIEW AND ANALYSIS OF THE
  PLAN. ALL HOLDERS OF CLAIMS ARE ENCOURAGED TO REVIEW THE FULL TEXT
  OF THE PLAN AND THE EXHIBITS TO THE PLAN AND THIS ENTIRE DISCLOSURE
  STATEMENT CAREFULLY BEFORE DECIDING WHETHER TO VOTE TO ACCEPT OR
  REJECT THE PLAN. IN THE EVENT OF A CONFLICT BETWEEN THE PLAN AND THIS
  DISCLOSURE STATEMENT, THE PROVISIONS OF THE PLAN WILL GOVERN.

       THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
  MADE AS OF THE DATE HEREOF. THE DELIVERY OF THIS DISCLOSURE STATEMENT
  DOES NOT IMPLY THAT THE INFORMATION CONTAINED HEREIN IS CORRECT AT
  ANY TIME AFTER THE DATE HEREOF, AND THE DEBTOR DOES NOT ASSUME ANY
  OBLIGATION TO UPDATE THIS DISCLOSURE STATEMENT FOR EVENTS OR
  INFORMATION ARISING AFTER THE DATE HEREOF.

       THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS NOT
  BEEN SUBJECT TO A CERTIFIED AUDIT. FOR THAT REASON, AND BECAUSE OF THE
  IMPOSSIBILITY OF MAKING ASSUMPTIONS, ESTIMATES, AND PROJECTIONS INTO
  THE FUTURE WITH CERTAINTY, THE DEBTOR IS UNABLE TO WARRANT OR
  REPRESENT THAT THE INFORMATION CONTAINED IN THIS DISCLOSURE
  STATEMENT IS COMPLETE AND ACCURATE, ALTHOUGH REASONABLE EFFORT
  HAS BEEN MADE TO PRESENT COMPLETE AND ACCURATE INFORMATION.

       HOLDERS OF CLAIMS SHALL NOT CONSTRUE THIS DISCLOSURE
  STATEMENT AS PROVIDING ANY LEGAL, FINANCIAL, OR TAX ADVICE. ALL
  HOLDERS OF CLAIMS SHOULD CONSULT WITH THEIR OWN ADVISORS AS TO ANY
  MATTERS CONCERNING THE PLAN, ITS SOLICITATION, AND THE TRANSACTIONS,
  TREATMENT, AND DISTRIBUTIONS CONTEMPLATED BY THE PLAN.

       THIS DISCLOSURE STATEMENT SHALL NOT BE CONSTRUED AS AN
  ADMISSION OR STIPULATION AS TO ANY CONTESTED MATTER, ADVERSARY
  PROCEEDING, CLAIM, OR OTHER ACTION OR THREATENED ACTION BUT AS A
  STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
Case 18-09108-RLM-11                    Doc 1552            Filed 08/31/21              EOD 08/31/21 17:31:30                      Pg 3 of 100




                                                     TABLE OF CONTENTS

  I. OVERVIEW OF THIS DISCLOSURE STATEMENT AND THE PLAN.................................1

       A. Introduction. .........................................................................................................................1

       B. Principal Terms Of The Plan. ..............................................................................................5

                  Treatment Of Abuse Claims. .........................................................................................5

                  a. The Full or Partial Settlement Alternative. ..............................................................5

                  b. The Litigation Only Alternative...............................................................................9

                  c. The Releases And Injunctions, Including A Release Of The USOPC, Are
                     Necessary To The Full or Partial Settlement Alternative. .....................................10

                  USAG’s Non-Monetary Commitments And Reforms.................................................12

                  Treatment Of Claims Other Than Abuse Claims. ........................................................17

       C. The Plan Is In The Best Interests Of Creditors. .................................................................18

       D. Voting And Confirmation Procedures. ..............................................................................19

  II. QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
      AND THE PLAN .....................................................................................................................20

  III. AN OVERVIEW OF THE CHAPTER 11 PROCESS ............................................................27

       A. A Chapter 11 Case. ............................................................................................................27

       B. A Chapter 11 Plan. .............................................................................................................27

       C. Voting On A Chapter 11 Plan. ...........................................................................................28

                  Court Approval Required. ............................................................................................28

                  Impaired Classes With Recoveries Entitled To Vote. .................................................28

                  Acceptance Of A Chapter 11 Plan. ..............................................................................28

                  Disputed Claims May Not Vote. ..................................................................................29

       D. Confirmation of a Chapter 11 Plan. ...................................................................................29

                  Confirmation With Acceptance By All Classes...........................................................29

                  Confirmation With Rejection By Certain Classes. ......................................................29
Case 18-09108-RLM-11                  Doc 1552            Filed 08/31/21               EOD 08/31/21 17:31:30                       Pg 4 of 100




  IV. THE DEBTOR, ITS OPERATIONS, AND THE CHAPTER 11 CASE ................................30

     A. USAG’s Operations. ..........................................................................................................30

     B. USAG’s Capital Structure..................................................................................................30

     C. USAG’s Board Of Directors. .............................................................................................30

     D. Events Leading To The Chapter 11 Case. .........................................................................34

     E. The Chapter 11 Case. .........................................................................................................35

               First Day Motions. .......................................................................................................35

               The Debtor’s Professionals. .........................................................................................36

               The Survivors’ Committee. ..........................................................................................36

               Future Claimant Representative. ..................................................................................36

               The Bar Date. ...............................................................................................................37

               The Claims Against The Debtor And The Debtor’s Claims Objections. ....................38

               a. The Abuse Claims. .................................................................................................38

               b. The General Claims. ..............................................................................................38

               Postpetition Financing. ................................................................................................39

               a. Debtor In Possession Financing. ............................................................................39

               b. Paycheck Protection Program Funding. .................................................................39

               Plan Exclusivity and Deadlines. ..................................................................................39

               Litigation. .....................................................................................................................40

               a. Insurance Coverage Adversary Proceeding. ..........................................................40

               b. Prepetition Abuse Litigation and the 105 Order. ...................................................41

               c. Third Party Injunction Adversary Proceeding. ......................................................41

               d. California Plaintiffs’ Litigation..............................................................................42

               Mediation and Settlement Conference. ........................................................................42

               Motion To Dismiss. .....................................................................................................43



                                                                      ii
Case 18-09108-RLM-11                  Doc 1552            Filed 08/31/21             EOD 08/31/21 17:31:30                      Pg 5 of 100




                Plan Support Agreement. .............................................................................................43

  V. SUMMARY OF THE PLAN ....................................................................................................43

      A. Treatment of Unclassified Claims. ....................................................................................43

                Administrative Claims. ................................................................................................44

                Professional Claims. ....................................................................................................44

                Priority Tax Claims. .....................................................................................................44

                U.S. Trustee Fees. ........................................................................................................45

      B. Treatment of Classified Claims. ........................................................................................45

                Class 1—Other Priority Claims. ..................................................................................45

                Class 2—PNC Bank Claim. .........................................................................................46

                Class 3—Sharp Claim. .................................................................................................46

                Class 4—General Unsecured Convenience Claims. ....................................................46

                Class 5—General Unsecured Claims. ..........................................................................47

                Class 6—Abuse Claims. ..............................................................................................48

                Class 7—Personal Injury Claim...................................................................................48

                Class 8—USOPC Claim. .............................................................................................49

                Class 9—Indemnification Claims. ...............................................................................50

                Class 10—Future Claimant Representative Claim. .....................................................51

                Class 11—Sexual Abuse Claims Filed After The Bar Date. .......................................51

  VI. MEANS FOR IMPLEMENTATION OF THE PLAN UNDER THE FULL OR
      PARTIAL SETTLEMENT ALTERNATIVE .........................................................................52

      A. Trust Formation and Funding. ...........................................................................................52

                Establishment Of The Trust. ........................................................................................52

                Trust Purpose ...............................................................................................................52

                Funding of Trust ..........................................................................................................52

                Approval of Settlement ................................................................................................52


                                                                     iii
Case 18-09108-RLM-11                Doc 1552            Filed 08/31/21              EOD 08/31/21 17:31:30                      Pg 6 of 100




              Future Claimant Reserve..............................................................................................52

              The Settlement Trustee. ...............................................................................................53

              Tax Matters. .................................................................................................................53

              Cooperation By The Debtor And Reorganized Debtor................................................53

              Objections To Channeled Claims. ...............................................................................53

              Trust Indemnification Obligations. ..............................................................................53

     B. Implementation of the Partial Settlement Option. .............................................................54

              Partial Settlement Option Election...............................................................................54

              Selection of CGL Insurer(s) in the Partial Settlement Option. ....................................54

              Treatment Under Partial Settlement Option. ...............................................................54

              Transfer of Insurance Claims Upon Failure of CGL Insurer to Accept Its CGL
              Insurer Settlement Offer. .............................................................................................55

              Treatment of CGL Insurers That Are Not A Partial Settlement Option
              Accepted Party. ............................................................................................................55

              No Claims Of Non-Settling Insurers Against Settling Insurers Or Non-Debtor
              CGL Settling Insurer Covered Persons. .......................................................................55

              Abuse Claimant’s Right to Litigate Abuse Claim Upon Failure of CGL
              Insurer to Accept Its CGL Insurer Settlement Offer. ...................................................55

              Litigation Claimant’s Right to Commence or Continue Actions.................................56

              Effect of Trust Insurance Settlements. .........................................................................56

              Application of Claim Enhancement. ............................................................................56

              Withdrawal of Litigation Claimant Election................................................................57

              Litigation Claimant’s Allocated Settlement Payment..................................................57

              Abuse Claimants’ Rights Reserved. ............................................................................57

              No Compromise of Insurance Policies for Claims that are not Abuse Claims. ...........57

     C. Liquidation And Payment Of Channeled Claims. .............................................................58

              Resolution And Payment Of Channeled Claims. .........................................................58


                                                                    iv
Case 18-09108-RLM-11                Doc 1552            Filed 08/31/21             EOD 08/31/21 17:31:30                      Pg 7 of 100




              Conditions To Payment Of Abuse Claims And FCR Claims. .....................................58

              Effect Of No Award On Channeled Claims. ...............................................................58

              Treatment Of Attorneys’ Fees And Costs Of Channeled Claimants. ..........................59

              Withdrawal Of Channeled Claims. ..............................................................................59

              Adding Participating Parties. .......................................................................................59

              Adding Settling Insurers. .............................................................................................59

              Future Claimant Process. .............................................................................................60

     D. CHANNELING INJUNCTION.........................................................................................60

              EFFECTIVE DATE INJUNCTIONS ..........................................................................60

              CHANNELING INJUNCTION PREVENTING PROSECUTION OF ABUSE
              CLAIMS ......................................................................................................................60

              SCOPE OF CHANNELING INJUNCTION ...............................................................62

              ENFORCEMENT TO THE MAXIMUM EXTENT...................................................62

              SETTLING INSURER INJUNCTION........................................................................62

              CONTRIBUTION BAR AGAINST NON-SETTLING INSURERS. ........................63

              PERMANENT TERM OF INJUNCTIONS OR STAYS AND
              CONFIRMATION OF SETTLEMENTS WITH PARTICIPATING PARTIES
              AND SETTLING INSURERS ....................................................................................63

              RELEASE OF AVOIDANCE CLAIMS AND OTHER CLAIMS AGAINST
              PARTICIPATING PARTIES, NON-DEBTOR CGL SETTLING INSURER
              PERSONS, AND SETTLING INSURERS .................................................................64

              MUTUAL RELEASE ..................................................................................................64

              PROTECTED PARTY RELEASE. .............................................................................65

              USOPC RELEASE. .....................................................................................................65

              KAROLYI RELEASE. ................................................................................................66

              EXCLUDED PARTIES LIMITATION OF RELEASES AND
              CHANNELING INJUNCTION...................................................................................66




                                                                    v
Case 18-09108-RLM-11                   Doc 1552            Filed 08/31/21              EOD 08/31/21 17:31:30                       Pg 8 of 100




  VII. MEANS FOR IMPLEMENTATION OF THE PLAN UNDER THE LITIGATION
     ONLY ALTERNATIVE ..........................................................................................................67

      A. Lifting Of Automatic Stay And Stay Imposed Under the 105 Order for the Benefit
         of the Holders of Class 6 Claims .......................................................................................67

      B. Post-Effective Date Awards ...............................................................................................67

      C. Cooperation with Insurers in Defense of Claims ...............................................................67

      D. Remand of Removed Actions and Relief from Automatic Stay/Discharge ......................68

  VIII. GENERALLY APPLICABLE PROVISIONS OF THE PLAN...........................................68

      A. Conditions Precedent To The Effective Date. ...................................................................68

                Conditions To Effectiveness. .......................................................................................68

                Waiver of Conditions. ..................................................................................................68

                Non-Occurrence of Effective Date. .............................................................................69

      B. Insurance Neutrality. ..........................................................................................................69

                No Modification of Debtor’s Insurance Policies of Non-Settling Insurers,
                Other Insurers, or Personal Injury Insurer. ..................................................................69

                Non-Settling Insurers’, Other Insurers’, and Personal Injury Insurer’s Duties
                Not Impaired. ...............................................................................................................69

                Trust Has No Impact. ...................................................................................................69

                Obligations for Claims. ................................................................................................69

                Non-Settling Insurers’, Other Insurers’, and Personal Injury Insurer’s
                Defenses. ......................................................................................................................70

                Reinsurance. .................................................................................................................70

                Defenses of the Debtor, the Estate, and the Reorganized Debtor. ...............................70

                Governing Law. ...........................................................................................................70

      C. Treatment Of Executory Contracts And Unexpired Leases. .............................................70

                Assumed Employee Benefit Plans. ..............................................................................70

                General; Assumed if Not Rejected. .............................................................................70



                                                                       vi
Case 18-09108-RLM-11                   Doc 1552             Filed 08/31/21              EOD 08/31/21 17:31:30                       Pg 9 of 100




                Claims for Contract Rejection. ....................................................................................70

                Indemnification Claims. ...............................................................................................71

     D. Litigation. ...........................................................................................................................71

                Reorganized Debtor’s Retention of Causes of Action and Litigation. ........................71

                Additional Actions. ......................................................................................................71

     E. Claims And Distributions. .................................................................................................71

                Lift of Automatic Stay for Personal Injury Claim. ......................................................71

                Objections to Claims other than Abuse Claims, the Personal Injury Claim, the
                USOPC Class 8 Claim, Indemnification Claims, and the FCR Claim. .......................72

                Service of Objections. ..................................................................................................72

                Additional Documentation. ..........................................................................................72

                Provisions Governing Distribution To Holders of Allowed Claims. ...........................73

                a. Distribution Only to Holders of Allowed Claims. .................................................73

                b. Timing of Distributions..........................................................................................73

                No Distributions Pending Allowance. .........................................................................73

                Setoffs. .........................................................................................................................73

                No Interest on Claims. .................................................................................................74

     F. Retention Of Jurisdiction. ..................................................................................................74

     G. Miscellaneous Provisions...................................................................................................74

                Modification Of Plan. ..................................................................................................74

                Post-Confirmation Court Approval..............................................................................74

                Election Pursuant To Section 1129(b) Of The Bankruptcy Code................................75

                Closing Of The Chapter 11 Case. ................................................................................75

                Dissolution Of The Survivors’ Committee. .................................................................75

                Termination Of The Appointment Of The FCR. .........................................................76

                Governing Law. ...........................................................................................................76


                                                                       vii
Case 18-09108-RLM-11                      Doc 1552            Filed 08/31/21              EOD 08/31/21 17:31:30                       Pg 10 of
                                                                   100



                Reservation Of Rights. .................................................................................................76

IX. EFFECTS OF PLAN CONFIRMATION AND DISCHARGE ..............................................76

     A. Discharge. ..........................................................................................................................76

     B. Vesting of Assets. ..............................................................................................................77

     C. Continued Existence of Reorganized Debtor. ....................................................................77

     D. Exculpation and Limitation of Liability. ...........................................................................77

X. RISK FACTORS.......................................................................................................................78

     A. Parties In Interest May Object To The Debtor’s Classification Of Claims. ......................78

     B. The Debtor and the Survivors’ Committee May Not Be Able To Secure
        Confirmation Of The Plan. ................................................................................................78

     C. Parties In Interest May Object To The Releases And Injunctions Contained In The
        Plan. ...................................................................................................................................79

     D. Nonconsensual Confirmation.............................................................................................79

     E. Non-Occurrence Of The Effective Date. ...........................................................................79

     F. Medicare Reimbursement. .................................................................................................79

XI. BEST INTERESTS TEST .......................................................................................................79

XII. CERTAIN FEDERAL INCOME TAX CONSIDERATIONS ..............................................80

     A. Tax Consequences To Creditors ........................................................................................80

     B. Tax Consequences To The Debtor .....................................................................................81

     C. Tax Consequences To The Trust. ......................................................................................81

XIII. VOTING INSTRUCTIONS .................................................................................................82

XIV. CONCLUSION AND RECOMMENDATION....................................................................82




                                                                      viii
Case 18-09108-RLM-11           Doc 1552       Filed 08/31/21       EOD 08/31/21 17:31:30           Pg 11 of
                                                   100



        USA Gymnastics, as debtor and debtor in possession (the “Debtor” or “USAG”)
respectfully submits this disclosure statement (the “Disclosure Statement”) in support of the Joint
Chapter 11 Plan Of Reorganization Proposed By USA Gymnastics And The Additional Tort
Claimants’ Committee Of Sexual Abuse Survivors (as it may hereafter be amended or modified,
                                                                                   1
the “Plan”), a copy of which is attached to this Disclosure Statement as Exhibit 1.

          I. OVERVIEW OF THIS DISCLOSURE STATEMENT AND THE PLAN

A.      Introduction.

        On December 5, 2018, USA Gymnastics filed a voluntary chapter 11 petition with the
United States Bankruptcy Court for the Southern District of Indiana (the “Bankruptcy Court”).
Following its bankruptcy filing, the Debtor has engaged the Survivors’ Committee, the Debtor’s
insurance carriers, athletes, the United States Olympic & Paralympic Committee (the “USOPC”),
creditors, and other parties in interest in good faith and lengthy negotiations over the terms of a
plan of reorganization that will compensate all Persons holding Allowed Claims against the
Debtor. The Debtor’s paramount focus has been on reaching an equitable resolution of the Abuse
Claims.

        As a result of these efforts, the Debtor, the Survivors’ Committee, certain survivors, and
certain of the Settling Insurers executed a Plan Support Agreement, which sets forth the key terms
of the Plan. The Debtor and the Survivors’ Committee believe the Plan is in the best interests of,
and provides the highest and most expeditious recoveries to, all parties who hold Claims against
the Debtor, including Holders of Abuse Claims. The Debtor and the Survivors’ Committee
recommend that all Classes of Claims entitled to vote accept the Plan.

        This Disclosure Statement describes why Claims are placed into certain Classes, the
relative allocations of property to the Holders of such Claims, the manner by which the Debtor’s
Assets are to be distributed, the Allocation Protocol for distributions by the Trust to Abuse
Claimants, the risks inherent in the Plan, and the applicable bankruptcy and tax consequences of
the Plan. You are advised and encouraged to read both this Disclosure Statement and the Plan in
their entirety before voting to accept or reject the Plan.

        Note, this paragraph will be deleted from the solicitation version of this Disclosure
Statement. As discussed in greater detail below, the Plan provides two possible alternatives: (i) the
Full or Partial Settlement Alternative, or (ii) the Litigation Only Alternative. The Litigation Only
Alternative will not occur if the CGL Insurers accept the CGL Insurer Settlement Offers or if the
Debtor and the Survivors’ Committee jointly elect the Partial Settlement Option. The deadline by
which the Debtor and the Survivors’ Committee must make the Partial Settlement Option election
is the date set for the hearing on approval of this Disclosure Statement. The yellow highlighted
sections of this Disclosure Statement are applicable only if the Debtor and the Survivors’
Committee jointly elect the Partial Settlement Option, and will be deleted from the Disclosure
Statement if the Debtor and the Survivors’ Committee do not make such an election. The blue

1
 The definitions set forth in Article I of the Plan apply to capitalized terms used, but not defined, in this
Disclosure Statement. The rules of construction set forth in Article II of the Plan apply to this Disclosure
Statement.
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 12 of
                                               100



highlighted sections of this Disclosure Statement are applicable only if the Debtor and the
Survivors’ Committee do not jointly elect the Partial Settlement Option, and will be deleted from
the Disclosure Statement if the Debtor and the Survivors’ Committee make such an election. If the
deadline by which the Debtor and the Survivors’ Committee must make the Partial Settlement
Option is extended, both the yellow and blue highlighted sections will remain in this Disclosure
Statement, and the Disclosure Statement will contain a section stating the new deadline by which
the Debtor and the Survivors’ Committee must make the Partial Settlement Option.

         The Plan provides two alternatives for Abuse Claims (and the USOPC Claim and
Indemnification Claims): (a) the Full or Partial Settlement Alternative; or (b) the Litigation Only
Alternative. In broad overview, under the Full or Partial Settlement Alternative: (a) if the CGL
Insurers each accept the Survivors’ Committee’s CGL Insurer Settlement Offer (which, in the
aggregate, is $425,000,000.00, the “Total Settlement Demand Amount”) the Trust will be
created for the benefit of Abuse Claimants and Future Claimants and will be funded by the Total
Settlement Demand Amount (less the Professional Fee Hold-Back) and the Twistars Payment; or
(b) if less than all CGL Insurers accept the Survivors’ Committee’s CGL Insurer Settlement Offer,
then the Survivors’ Committee and the Debtor may jointly elect the Partial Settlement Option and
the Trust will be created for the benefit of Abuse Claimants and Future Claimants and will be
funded by the payments by the Partial Settlement Option Accepted Parties (less the Professional
Fee Hold-Back), the Twisters Payment, and the assignment of Insurance Claims, and Abuse
Claimants whose Claims are covered by a Non-Settling Insurer’s policy may elect to pursue
litigation against the Debtor and any other defendant subject to the terms of the Plan.

        Under the Litigation Only Alternative—which will occur if the CGL Insurers do not
commit to fund the Total Settlement Demand Amount and the Debtor and the Survivors’
Committee do not jointly elect to proceed with the Partial Settlement Option—the Plan permits all
Holders of Abuse Claims filed or deemed to be filed by the Bar Date to prosecute their Claims
against the Reorganized Debtor in name only in the courts where such Claims were pending before
the Petition Date or the courts in which such Claims could have been brought, but for the automatic
stay imposed by Section 362 of the Bankruptcy Code. To be clear, a vote for the Plan is to accept
the Plan, and is not a vote for a particular alternative.

        On [•], 2021, the Debtor and the Survivors’ Committee jointly elected the Partial
Settlement Option, which, as set forth below, had the effect of eliminating the Litigation Only
Alternative. Accordingly, this Disclosure Statement does not provide an overview of the treatment
of Claims under the Litigation Only Alternative. As of the date of this Disclosure Statement, the
Debtor and the Survivors’ Committee have not elected to make the Partial Settlement Option
election, and the deadline for doing so has not been extended. Accordingly, the means for
implementation of the Partial Settlement Option are not described below.

        The following table briefly summarizes the classification and treatment of Claims under
the Plan. For a more detailed description of the Plan’s classification and treatment of Claims, see
Article V below.




                                                2
Case 18-09108-RLM-11             Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30              Pg 13 of
                                                     100



 CLASS     DESCRIPTION           IMPAIRMENT        VOTING                     TREATMENT
   1     Other Priority Claims     Unimpaired     Deemed to 100%
                                                   Accept
   2       PNC Bank Claim          Unimpaired     Deemed to 100%
                                                   Accept
   3         Sharp Claim           Unimpaired     Deemed to 100%
                                                   Accept
   4     General Unsecured         Unimpaired     Deemed to 100%
         Convenience Claims                        Accept
   5      General Unsecured         Impaired         Yes    80% over three years in equal installments on
               Claims                                       August 15, 2022, August 15, 2023, and August 15,
                                                            2024.
   6        Abuse Claims            Impaired         Yes    Full or Partial Settlement Alternative: 99% of the
                                                            Net Settlement Payment, and, if applicable, the
                                                            assignment of Insurance Claims

                                                            -or-

                                                            Litigation Only Alternative: Holders of Class 6
                                                            Abuse Claims filed or deemed to be filed by the Bar
                                                            Date to prosecute their Claims against the
                                                            Reorganized Debtor in name only in the courts
                                                            where such Claims were pending before the Petition
                                                            Date or the courts in which such Claims could have
                                                            been brought, but for the automatic stay imposed by
                                                            Section 362 of the Bankruptcy Code and may
                                                            recover any judgments or awards against the Debtor
                                                            only from the proceeds of the CGL Insurance
                                                            Policies issued by the Debtor CGL Insurers.
   7     Personal Injury Claim      Impaired         Yes    To be determined.
   8        USOPC Claim             Impaired         Yes    Full or Partial Settlement Alternative: $0.00,
                                                            release, and channeling injunction. In the case of the
                                                            Partial Settlement Option, (a) all rights that the
                                                            USOPC has, if any, to receive indemnification or
                                                            reimbursement from the Debtor under any of the
                                                            Debtor’s Settling Insurance Policies, with respect to
                                                            Abuse Claims falling under the insurance policies
                                                            of any Settling Insurer, shall be satisfied by granting
                                                            the USOPC the benefit of the Channeling
                                                            Injunction; and (b) the USOPC will retain any rights
                                                            that it has to receive indemnification or
                                                            reimbursement from the Debtor for Abuse Claims
                                                            falling under the Debtor’s Non-Settling Insurer
                                                            policies, but only to the extent that there is coverage
                                                            under the Debtor’s Non-Settling Insurer policies for
                                                            the USOPC Claim.

                                                            -or-




                                                     3
Case 18-09108-RLM-11          Doc 1552     Filed 08/31/21       EOD 08/31/21 17:31:30             Pg 14 of
                                                100



 CLASS   DESCRIPTION          IMPAIRMENT      VOTING                       TREATMENT
                                                         Litigation Only Alternative: Any rights to
                                                         reimbursement or indemnification from the Debtor
                                                         are preserved but the sole source of recovery for
                                                         such Claim shall be from the Debtor CGL Insurance
                                                         Policies—no recovery from the Reorganized
                                                         Debtor’s Revested Assets or property acquired by
                                                         the Reorganized Debtor after the Effective Date.
                                                         The portion of the Claim seeking $88,983.34 will be
                                                         treated as a Class 5 General Unsecured Claim and
                                                         the Debtor preserves its right to object to such
                                                         Claim.
   9      Indemnification       Impaired        Yes      Full or Partial Settlement Alternative: $0.00,
              Claims                                     release, and channeling injunction. In the case of the
                                                         Partial Settlement Option, (a) all rights that the
                                                         Holders of Class 9 Claims have, if any, to receive
                                                         indemnification or reimbursement from the Debtor
                                                         under any of the Debtor’s Settling Insurance
                                                         Policies, with respect to Abuse Claims falling under
                                                         the insurance policies of any Settling Insurer, shall
                                                         be satisfied by granting the Holders of Class 9
                                                         Claims the benefit of the Channeling Injunction;
                                                         and (b) the Holders of Class 9 Claims will retain any
                                                         rights that such Holders have to receive
                                                         indemnification or reimbursement from the Debtor
                                                         for Abuse Claims falling under the Debtor’s Non-
                                                         Settling Insurer policies, but only to the extent that
                                                         there is coverage under the Debtor’s Non-Settling
                                                         Insurer policies for the Indemnification Claim.

                                                         -or-

                                                         Litigation Only Alternative: Any rights to
                                                         reimbursement or indemnification from the Debtor
                                                         are preserved but the sole source of recovery for
                                                         such Claim shall be from the Debtor CGL Insurance
                                                         Policies—no recovery from the Reorganized
                                                         Debtor’s Revested Assets or property acquired by
                                                         the Reorganized Debtor after the Effective Date.
   10    FCR Claim (only        Impaired      Yes (only Full or Partial Settlement Alternative: 1% of the
         under the Full or                    under the Net Settlement Payment.
         Partial Settlement                    Full or
           Alternative)                        Partial
                                                          Litigation Only Alternative: $0.00.
                                             Settlement
                                             Alternative)




                                                4
Case 18-09108-RLM-11               Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30               Pg 15 of
                                                     100



    CLASS    DESCRIPTION           IMPAIRMENT      VOTING                       TREATMENT
     11     Sexual Abuse Claims      Impaired     Deemed to Full or Partial Settlement Alternative: $0.00.
             Filed After The Bar                   Reject
                    Date
                                                              Litigation Only Alternative: Class 11 Claims shall
                                                              not receive a Distribution; provided, however, that
                                                              to the extent that the Holder of a Class 11 Claim has
                                                              a right to recovery under any of the Debtor CGL
                                                              Insurance Policies, such rights are preserved and
                                                              will not be impaired under the Plan.

        As provided by Section 1126 of the Bankruptcy Code, only Classes of Claims that are both
impaired under the Plan and entitled to a recovery under the Plan are permitted to vote to accept
or reject the Plan. Here, the only Classes of Claims entitled to vote are Class 5 (General Unsecured
Claims), Class 6 (Abuse Claims), Class 7 (the Personal Injury Claim), Class 8 (the USOPC Claim),
Class 9 (Indemnification Claims), and, only under the Full or Partial Settlement Alternative,
Class 10 (the FCR Claim) (collectively, the “Voting Classes”).

B.        Principal Terms Of The Plan.

       This Section contains a summary of the principal terms of the Plan. You should carefully
review the Plan in full before determining whether to vote to accept or reject the Plan. To the extent
that any provision of this Disclosure Statement conflicts with any term of the Plan, the terms of
the Plan shall control.

                  Treatment Of Abuse Claims.

        Excluding duplicative, withdrawn, untimely, and disallowed claims, 510 individuals have
                                           2
filed Abuse Claims against the Debtor. As set forth in the Debtor’s liquidation analysis, a
liquidation of the Debtor’s Assets (exclusive of the Debtor’s Insurance Policies) would be
insufficient to make any payments to the Debtor’s general unsecured creditors and thus, in a
chapter 7 case, the Holders of Abuse Claims would receive no recovery (exclusive of recoveries
under the Debtor’s Insurance Policies). Accordingly, the Debtor believes that the only source of
potential recovery from the Debtor for Abuse Claimants is the Debtor CGL Insurance Policies
(and Other Insurance Policies (if any) that provide Insurance Coverage for Abuse Claims). The
Plan provides two alternatives for Abuse Claims (and the USOPC Claim and Indemnification
Claims): (a) the Full or Partial Settlement Alternative; and (b) the Litigation Only Alternative.

                  a.      The Full or Partial Settlement Alternative.

       The first alternative is the Full or Partial Settlement Alternative. The Survivors’ Committee
made the CGL Insurer Settlement Offer to each of the below CGL Insurers in the aggregate amount

2
  561 Abuse Claims were filed. 33 of those Abuse Claims are duplicative, 2 Abuse Claims have been
disallowed, 1 Abuse Claim has been withdrawn, and 15 Abuse Claims were filed late. The Trust Agreement
provides that these 51 duplicative, disallowed, withdrawn, and late Abuse Claims will receive nothing from
the Trust (unless, with respect to a late-filed Abuse Claim, the Court deems such Abuse Claim to be timely
filed).


                                                     5
Case 18-09108-RLM-11            Doc 1552       Filed 08/31/21       EOD 08/31/21 17:31:30            Pg 16 of
                                                    100



of $425,000,000.00. The table below provides additional detail regarding the CGL Insurer
Settlement Offers:

        CGL Insurers                             CGL Insurer Settlement Offer
        Virginia Surety Company (f/k/a/ Combined
        Specialty Insurance Company)
            Debtor Policies                      $27,899,577
            USOPC Policies                       $4,230,199

                                                              Total: $32,129,776
        National Casualty Company
           Debtor Policies                                    $XXXX
           USOPC Policies                                     $XXXX
                                                                                 3
                                                              Total: $XXXX
        TIG Insurance Company
          Debtor Policies                                     $67,157,545
          USOPC Policies                                      $39,044,273

                                                              Total: $106,201,818
        CIGNA Insurance Company (n/k/a ACE                    Total: $XXXX
        American Insurance Company)
        (Debtor Policies Only)
        National Union Fire Insurance Company                 Total: $XXXX
        of Pittsburgh, P.A. (n/k/a AIG)
        (Debtor Policies Only)

        Gemini Insurance Company                              Total: $XXXX
        (USOPC Policies Only)

        Great American Assurance Company
          Debtor/Karolyi Policies                             $28,121,305
          USOPC Policies                                      $13,166,680

                                                              Total: $41,287,985
        Philadelphia Indemnity Insurance                      Total: $1,903,311
        Company
        (USOPC Policies Only)

        Total:                                                $425,000,000

3
  CGL Insurers who have reached agreement on a number are shown as XXXX. The figures designated for
National Casualty Company with XXXX are not to be shared publicly until the Committee and Debtor
jointly elect to pursue the Full or Partial Settlement Alternative and will not be shared publicly in the event
the Committee and Debtor do not jointly elect to pursue the Full or Partial Settlement Alternative.


                                                      6
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 17 of
                                                100



        As of the date of this Disclosure Statement, CIGNA Insurance Company (n/k/a ACE
American Insurance Company, National Union Fire Insurance Company of Pittsburgh, P.A. (n/k/a
AIG), National Casualty Company, and Gemini Insurance Company, have committed to fund their
respective CGL Insurer Settlement Offers.

        If the remaining CGL Insurers commit to fund the Total Settlement Demand Amount, or
the Debtor and the Survivors’ Committee jointly elect to proceed with the Partial Settlement
Option, the Plan provides for the creation of a Trust for the exclusive benefit of Abuse Claimants
and Future Claimants. The Plan provides that, on the Effective Date, each Settling Insurer shall
make its Agreed CGL Insurer Payment by wire transfer to the Debtor pursuant to such Debtor’s
Settling Insurer’s Buy-Back Agreement or other agreement with the USOPC Settling Insurers.
Upon receipt of the Agreed CGL Insurer Payments from the Settling Insurers, the Debtor will wire
the Net Settlement Payment to the Trust. In addition, the Trust will also be funded with the Twistars
Settlement and, in the event that the Debtor and the Survivors’ Committee elect to proceed with
the Partial Settlement Option, a transfer of the Insurance Claims against the Non-Settling Insurers,
as set forth in Section 10.5 of the Plan.

        The Trust Assets will be used to fund Distributions to Holders of Abuse Claims and
Holders of Future Claims. Under the Partial Settlement Option, Abuse Claimants whose Claims
are covered only by a Non-Settling Insurer’s policy may elect to pursue litigation against the
Debtor and any other defendant; provided, however, that any such Claims are subject to the terms
of the Plan and that Claims against the Debtor or a Protected Party may recover only from a CGL
Insurance Policy issued by a Non-Settling Insurer of the Debtor or a CGL Insurance Policy issued
by a Non-Settling Insurer of a Protected Party. Exhibit E to the Plan identifies which Abuse Claims
are covered by each CGL Insurance Policy. In exchange for payment from the Trust, Abuse
Claimants shall agree to a full and complete general release of the Debtor, its Estate, the
Reorganized Debtor, the Settling Insurers (identified below), the Participating Parties (identified
below), and all known or unknown parties who may claim coverage under any insurance policy
issued to the Debtor, including the Non-Debtor CGL Settling Insurer Covered Persons (identified
below). A copy of the release will be attached to the Plan as Exhibit J.

       A Future Claimant Reserve will be established for the payment of any Future Claims and
any amounts remaining in the Future Claimant Reserve will revert to the Trust’s general funds for
use and Distribution as set forth in the Trust Agreement after five years. The Future Claimant
Reserve will be funded with one percent (1.0%) of the Net Settlement Payment. Distributions and
reserves from the Trust to Abuse Claimants and Future Claimants will be determined by
application of the Allocation Protocol for Abuse Claims and the Future Claimant Allocation
Protocol, as the case may be. Abuse Claims filed after the Bar Date or not deemed to be filed by
the Bar Date will not receive any Distribution from the Trust, but will be channeled to the Trust
and subject to the Channeling Injunction.

        Protected Parties and Settling Insurers will receive the benefit of the injunctions and
releases provided under the Plan, including under Article XII of the Plan.

        The Settling Insurers include the Debtor CGL Insurers listed immediately below, which
issued the Debtor CGL Insurance Policies, and which, with the exception of National Union Fire
Insurance Company of Pittsburgh, P.A. (now known as AIG), also provide coverage to the USOPC


                                                 7
Case 18-09108-RLM-11       Doc 1552        Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 18 of
                                                100



as an additional or named insured. With the exception of ACE American Insurance Company and
National Union Insurance Company of Pittsburgh, P.A. (now known as AIG), the CGL Insurers
also issued separate insurance policies to the USOPC.

             ACE American Insurance Company, formerly known as Cigna Insurance
              Company;
             National Casualty Company;
             National Union Fire Insurance Company of Pittsburgh, P.A.;

      The Settling Insurers also include the Twistars Settling Insurers:

             Lexington Insurance Company;
             Nationwide Mutual Insurance Company;
             New Hampshire Insurance Company;
             Philadelphia Indemnity Insurance Company; and,
             State Farm Fire and Casualty Company.

      The USOPC Settling Insurers include:

             National Casualty Company; and
             Gemini Insurance Company.

      The Participating Parties include:

             Karolyis
             Twistars; and,
             USOPC

      The Non-Debtor CGL Settling Insurer Covered Persons include:

             All Olympia Gymnastics Center;
             AOGC All Olympia Gymnastics Center;
             Amy White;
             Artur Akopyan;
             Bob Colarossi;
             Bela Karolyi;
             BMK Partners Ltd.;
             BMK Training Facilities Ltd.;
             Debra Van Horn;
             Galina Marinova;
             Karolyi Training Camps, LLC;
             Karolyi World Gymnastics;
             Karolyi’s Elite;
             Kathy Scanlan;
             Kathy Scanlan, LLC;
             Marta Karolyi (aka Martha Karolyi);


                                                8
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 19 of
                                               100



              Paul Parilla;
              Rhonda Faehn;
              Steve Penny;
              National Gymnastics Foundation;
              Twistars; and,
              USOPC.

         In addition to the USOPC and the National Gymnastics Foundation, the Non-Debtor CGL
Settling Insurer Covered Persons are former Debtor employees, coaches, gyms, members, or
volunteers and they have each made claims against the Debtor’s Insurance Policies related to
Abuse Claims. The Settling Insurers have demanded that all Non-Debtor CGL Settling Insurer
Covered Persons be released as a condition to paying the amount of the Settling Insurers’
respective CGL Insurer Settlement Offers. The contribution of the Non-Debtor CGL Settling
Insurer Covered Persons is their release of any rights under the Debtor CGL Insurance Policies
and in addition, in the case of the USOPC, the contribution of substantial proceeds from the
USOPC Settling Insurance Policies and the waiver of its claims against the estate. The Non-Debtor
CGL Settling Insurer Covered Persons do not include the Excluded Parties. The Excluded Parties
are listed on Exhibit D to the Plan and include: Don Peters; SCATS Gymnastics, including without
limitation any predecessor in interest thereto; Steve Rybacki; Beth Rybacki; and Charter Oak
Gymnastics, including without limitation any predecessor in interest thereto.

        The Plan provides that, within ten days after receiving any payment from the Trust, Abuse
Claimants shall dismiss with prejudice any and all lawsuits that such Abuse Claimants previously
brought against the Debtor or any Participating Party and evidence of such dismissal with prejudice
shall be promptly delivered to the Trust.

               b.     The Litigation Only Alternative.

        The second alternative is the Litigation Only Alternative. If the CGL Insurers do not
commit to fund the Total Settlement Demand Amount and the Debtor and the Survivors’
Committee do not jointly elect to proceed with the Partial Settlement Option, the Plan does not
provide for the creation of a Trust or for a Future Claimant Reserve. Instead, Article XIII of the
Plan permits all Holders of Abuse Claims filed or deemed to be filed by the Bar Date to prosecute
their Claims against the Reorganized Debtor in name only in the courts where such Claims were
pending before the Petition Date or the courts in which such Claims could have been brought, but
for the automatic stay imposed by Section 362 of the Bankruptcy Code. Holders of Abuse Claims
may recover any judgments or awards against the Debtor only from the proceeds of the CGL
Insurance Policies issued by the Debtor’s CGL Insurers. The 105 Order will be vacated. Under the
Litigation Only Alternative, the Plan will not include injunctions and releases for the benefit of
Settling Insurers or Protected Parties. The Debtor will not enter into Buy-Back Agreements with
any of the Debtor CGL Insurers, and all of the Debtor’s Insurance Policies shall remain in full
force and effect. The Debtor will receive a discharge.




                                                9
Case 18-09108-RLM-11          Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 20 of
                                                 100



                c.     The Releases And Injunctions, Including A Release Of The USOPC, Are
                       Necessary To The Full or Partial Settlement Alternative.

        The Plan provides for certain releases and plan injunctions for the Protected Parties under
the Full or Partial Settlement Alternative. The Debtor and its counsel did not accept these releases
and injunctions blindly. The Debtor and its counsel evaluated potential reasonably available
alternatives and determined that none exist. The only way to fund the Trust is if the parties
contributing to the Trust receive a full and complete release and the benefit of an injunction from
all present and future claims.

        Under the Full or Partial Settlement Alternative, the USOPC is a beneficiary of the Plan’s
releases and its injunctions. This treatment is required because of the contributions made by both
                                                           4
the USOPC Settling Insurers and Debtor Settling Insurers on USOPC’s behalf, which in the latter
case reflects that the USOPC is an additional or named insured under most of the Debtor CGL
Insurance Policies and a contractual indemnitee of USAG.

        First, National Casualty Company is both a Debtor CGL Insurer and a USOPC Settling
Insurer, and thus its CGL Insurer Settlement Offer includes a payment on account of the USOPC.
While ACE is only a Debtor Settling Insurer, and not a USOPC Settling Insurer, it has accepted
its CGL Insurer Settlement Offer under Debtor CGL Policies that cover both USAG and USOPC.
Gemini Insurance Company, which is a USOPC Settling Insurer but not a Debtor CGL Insurer,
has accepted its CGL Insurer Settlement Offer, and thus its payment is made on behalf of USOPC.
The Debtor submits that these contributions constitute additional and substantial consideration
from the USOPC and therefore that the Plan’s release and injunction provisions are fair,
appropriate, and necessary to confirmation and implementation of the Plan.

       Second, the USOPC qualifies as an insured under the following primary Debtor CGL
Insurance Policies covering the following years:

    Insurer                 Policy Number                  How USOPC is         Policy Dates
                                                           Referenced:
    Transamerica            SSP35038808                    USOPC with           8/1/1992-8/1/1993
    Commercial Insurance                                   specific premise
                                                           listed as
                                                           Olympic
                                                           Training Center
    Transamerica            SSP36099770                    USOPC with           8/1/1993-8/1/1994
    Commercial Insurance                                   specific premise
                                                           listed as
                                                           Olympic
                                                           Training Center




4
 National Union Fire Insurance Company of Pittsburgh, PA is the only Debtor Settling Insurer that denied
coverage for the USOPC and is not making any contribution on behalf of the USOPC.


                                                  10
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 21 of
                                               100



    Insurer                Policy Number                 How USOPC is        Policy Dates
                                                         Referenced:
    TIG Insurance          SSP3739355001                 USOPC               8/1/1997-8/1/1998
             5
    Company
    Cigna                  G19421752                     USOPC               8/1/1998-8/1/1999
    Cigna                  G19421752                     USOPC               8/1/1999-8/1/2000
    Ace American           G19421752                     USOPC               8/1/2000-8/1/2001
    TIG Specialty          T7 0003921762800              USOPC               8/1/2001-8/1/2002
    Combined Specialty     T7 0000000734000              USOPC               8/1/2002-8/1/2000
    Combined Specialty     T7 0000000734001              USOPC               8/1/2003-8/1/2004
    Great American         PAC0000568846300              USOPC               8/1/2004-8/1/2005
    Great American         PAC0000568846301              USOPC               8/1/2005-8/1/2006
    Great American         PAC0000568846302              USOPC               8/1/2006-8/1/2007
    National Casualty      KRO0000000103500              USOPC               8/1/2007-8/1/2008
    National Casualty      KRO0000000103501              Co-Promoters        8/1/2008-8/1/2009
    National Casualty      KRO0000000103502              Co-Promoters        8/1/2009-8/1/2010
    National Casualty      KRO0000001198500              Co-Promoters        8/1/2010-8/1/2011
    National Casualty      KRO0000002032600              Sponsors and        8/1/2011-8/1/2012
                                                         Co-Promoters
    National Casualty      KRO0000002905000              Sponsors and        8/1/2012-8/1/2013
                                                         Co-Promoters
    National Casualty      KRO0000003809900              Sponsors and        8/1/2013-8/1/2014
                                                         Co-Promoters
    National Casualty      KRO0000004695000              Sponsors and        8/1/2014-8/1/2015
                                                         Co-Promoters
    National Casualty      KRO0000005683700              “Sponsors” and      8/1/2015-8/1/2016
                                                         Co-Promoters
    National Casualty      KRO0000006492900              USOPC               8/1/2016-8/1/2017
    National Casualty      KRO0000007069300              USOPC               8/1/2017-8/1/2018

       Third, the Debtor CGL Insurance Policies could afford coverage for USOPC’s
indemnification claims against USAG under the “Insured Contract” or comparable provisions of
the Debtor CGL Insurance Policies.

        As noted in the above chart, the National Casualty Company Debtor CGL Insurance
Policies for the policy periods running from August 2011 through August 2016 did not specifically
identify USOPC as an additional insured, but instead referred more generally to “Sponsors” and
“Co-Promoters.” USOPC has made a demand under these policies for coverage and National
Casualty Company has demanded that USOPC release NCC and that USOPC be released as part
of any payments under those policies. Under the Debtor CGL Insurance Policies that include
USOPC, the USOPC has rights under those policies that are independent of any of the Debtor’s
rights. The Debtor CGL Settling Insurers have conditioned the payment of their respective CGL
Insurer Settlement Offers upon the USOPC giving up any rights it may have under the policies.

5
 Additional TIG Insurance Company policies may list the USOPC as an additional insured, however, the
Debtor does not have complete copies of all policies at this time.


                                                11
Case 18-09108-RLM-11          Doc 1552       Filed 08/31/21      EOD 08/31/21 17:31:30           Pg 22 of
                                                  100



The only way the USOPC will agree to that result is if it is protected by the releases and injunctions
under the Plan.

         The Debtor does not believe that it can successfully strip the USOPC of its rights to
proceeds under the applicable Debtor CGL Insurance Policies without its consent. The majority of
courts have held that the rights of additional insureds, like the USOPC, are not a debtor’s property
that it can sell or otherwise extinguish without that third party’s consent. For example, one court
within this Circuit determined that an additional insured had “equal and independent rights to seek
indemnification and defense” from a debtor’s policies. In re SoyNut Butter Co., No. 17-14970,
2018 WL 3689549, at *3 (Bankr. N.D. Ill. Aug. 1, 2018). It then refused to allow the debtor to sell
the policies and extinguish the additional insured’s right to payment. Id. at *3-4.

        Other courts agree and have concluded that bankruptcy courts lack “jurisdiction or
authority to impair or extinguish” an additional insured’s “independent contractual rights.” In re
Sportstuff, Inc., 430 B.R. 170, 178 (BAP 8th Cir. 2010); see also In re Archdiocese of St. Paul &
Minn., 579 B.R. 188, 197-98, 202-03 (Bankr. D. Minn. 2017); In re SelectBuild Illinois, No. 09-
12085, 2015 WL 3452542, at *9 (Bankr. D. Del. May 28, 2015); In re Adelphia Comm’cns Corp.,
364 B.R. 518, 527-28 (Bankr. S.D.N.Y. 2007); In re Forty-Eight Insulations, 149 B.R. 860 (N.D.
Ill. 1992).

        Given this authority, the Debtor expects that if it attempted to litigate this issue, it is likely
that the Bankruptcy Court would hold that the USOPC has equal and independent rights in certain
Debtor CGL Insurance Policies and that it is entitled to demand a benefit in exchange for releasing
those rights. Because such litigation would be costly and time-consuming and USOPC has made
an independent contribution through the payments made by its own carriers towards the funding
of the Plan the Debtor has proposed that, under the Full or Partial Settlement Alternative, the
USOPC will receive the protection offered by the Plan’s releases and injunctions, and, subject to
such being approved by the Bankruptcy Court, the USOPC will consent to release any rights it
may have under the Debtor CGL Insurance Policies.

                USAG’s Non-Monetary Commitments And Reforms.

        Athletes are the heart and soul of gymnastics, and the Debtor and the Survivors’ Committee
are both focused on making the organization more athlete-centric. As part of this commitment, the
Survivors’ Committee and the Debtor are working towards an agreement on certain non-monetary
commitments to be included in the Plan when it is sent to survivors for their vote.

        As those discussions continue, and subject to their completion, the parties have discussed
and agreed upon a number of steps to strengthen athlete safety and are in discussion about other
steps to be taken. The Debtor has committed thus far to the following:

           Before the Petition Date, the Debtor implemented a streamlined Board structure,
            reducing the number of directors from 21 to 15 and requiring a majority of the Board
            to be independent directors. In November 2020, the Debtor adopted Amended and
            Restated Bylaws, which further changed the Board structure. The Board continues to
            have 15 members, now comprised of 8 independent directors, 5 athlete representatives,
            1 national membership director, and 1 affiliated organizations Director. At least 1 of


                                                   12
Case 18-09108-RLM-11       Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 23 of
                                             100



          USAG’s directors will be a survivor. At least 1 member of USAG’s Safe Sport
          Committee and at least 1 member of USAG’s Athlete Health and Wellness Council
          will be a survivor. The Survivors’ Committee is working on a proposed process to
          nominate and/or select the survivors to fill these positions.

         Any complaints about individuals holding positions on the USAG board or standing
          committee member over whom the USAG board has oversight or removal capabilities
          will be addressed by the USAG board at the next board meeting following the
          complaint, or within 30 days, whichever is earlier.

         The Debtor hired a new President and CEO, who has met nearly one thousand
          stakeholders, including survivors, to hear their perspectives on how to improve athlete
          safety and the organization overall.

         The Debtor updated its bylaws and policies to strengthen Safe Sport provisions and
          complaint processing. These updates include: creating a permanent Safe Sport
          Committee; increasing the number of independent directors to eight; removing the
          President from a role in the processing of complaints; easing complaint filing
          requirements; delineating responsibilities of the Board and president more clearly; and
          providing for the publication of the names of members who have been suspended
          or placed on the permanently ineligible list as part of the disciplinary process.

         The Debtor adopted a new Safe Sport Policy, which mandates reporting, defines
          specific types of misconduct, sets standards to prohibit “grooming” behavior, and
          establishes greater accountability. The policy further provides important requirements
          and information on mandatory reporting and Proactive Policies that empower athletes
          and guide athlete-coach interactions. A copy of the Safe Sport Policy is available at:
          https://usagym.org/pages/education/safesport/policy.html. The Debtor will not permit
          a gym club to be a member of USAG unless it commits, as part of its membership
          agreement with USAG, to adopt and share these policies with its coaches, employees
          and gymnasts. The website also includes a “Policy Snapshot” summary, Safe Sport
          FAQs, including an FAQ page specific to parents and guardians, and educational
          webinars.

         The Debtor has expanded its Safe Sport Department to better support, train, educate,
          and serve members. The department now includes a Director of Safe Sport Education
          and Policy, a Safe Sport Legal Counsel, four Safe Sport Investigators, a Safe Sport
          Administrative Manager, and paralegal with dedicated Safe Sport responsibilities.

         The Debtor has hired a Chief of Athlete Wellness, which is a new role. This person is
          responsible for overseeing the Safe Sport Department as well as the organization’s
          strategy and execution of holistic athlete health and wellness initiatives, including
          sports medicine, sports psychology, and nutrition services. Medical care at USAG-
          hosted camps and events is provided in accessible areas where multiple athletes may
          be present and multiple medical staff are present and able to view all medical
          encounters.



                                              13
Case 18-09108-RLM-11       Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 24 of
                                              100



         The Debtor will ensure that posters with information setting forth how to report abuse
          or assault (“reporting posters”) shall be affixed in prominent places throughout the
          venue during a USAG-hosted camp or event. The reporting poster will have QRC codes
          for easy accessibility to USAG’s and the Center for SafeSport’s (the “Center”) online
          reporting portals. The reporting poster will be written so that it is easily understood by
          its intended audience, including children. USAG member clubs must also hang such
          posters in prominent places throughout their facilities as a condition of membership in
          USAG. USAG will supply the posters to member clubs at USAG’s expense.

         The Debtor will not permit a gymnastics club to be a member of USAG unless it
          commits, as a condition of the membership agreement (which will include this Non-
          Monetary Commitments section of the Plan as an attachment to the agreement), to at
          the least:

             o affix the reporting posters in prominent places throughout the member club’s
               facility;

             o provide gymnasts (or the gymnast’s parent/guardian, if the gymnast is a minor)
               with information and pamphlets about sexual assault and how to report it and
               USAG will supply the pamphlets to member clubs at USAG’s expense;

             o adopt and utilize USAG’s Safe Sport Policy;

             o provide educational programs and training to volunteers, gymnasts (including
               minor gymnasts, with parent/guardian consent) and coaches related to
               appropriate boundaries, sexual assault, abuse and how to report it;

             o require individual members, including member club owners and coaches, to
               agree as a condition of membership that they understand their abuse reporting
               obligations and that they will report any suspicion of abuse to law enforcement;

             o prohibit one-on-one contact between a minor and an unrelated adult, in
               accordance with the Center’s Minor Athlete Abuse Prevention Policy;

             o utilize the member club’s website to provide educational information regarding
               assault and abuse and how to report it; and

             o require all persons, including but not limited to volunteers, coaches, and
               owners, who have regular contact with or authority over with minor athletes to
               complete Safe Sport training.

         Each member club will have a Safety Champion, who is responsible for communicating
          with USAG and facilitating compliance with the above mentioned requirements. The
          Safety Champion will work with USAG so that the member club has access to materials
          and information, provided at USAG’s expense, needed to fulfill its obligations set forth
          above. The process of selecting and training the Safety Champion is under discussion
          with the Survivors’ Committee.



                                               14
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 25 of
                                               100



         The Debtor has charged all of its employees with supporting and encouraging athlete
          wellness. For example, the Debtor’s Chief Communications and Marketing Officer is
          responsible for incorporating the message of safety in all communications, and the
          Debtor’s Chief of Staff and human Resources is responsible for ensuring that there is
          an internal, organizational culture of prioritizing safety. As part of this initiative, all
          new staff members receive SafeSport training within their first week with the
          organization.

         The Debtor has streamlined the reporting process by creating a dedicated, toll-free
          number, 833-844-SAFE; the safe sport email address of safesport@usagym.org; and
          online reporting at usagym.org/safesport. In addition to reporting violations of the Safe
          Sport code to USA Gymnastics, members are required to immediately report suspected
          child abuse, including sexual abuse, to law enforcement and to the U.S. Center for Safe
          Sport. The Debtor will set up a reporting portal that is accessible through use of a QRC
          code and a hotline for ease of reporting by a person or child. The reporting portal and/or
          hotline will be user friendly and make it easy for even a child to report abuse. The
          Debtor will promptly provide all reporting information that it receives to the U.S.
          Center for Safe Sport. The Survivors’ Committee may make additional suggestions to
          aid in ease of use of the portal.

         USAG will work with the Survivors’ Committee to address issues that currently exist
          with the Center’s performance and USAG will help facilitate that communication with
          the Center, including, but not limited to, using its best efforts to arrange for a video
          conference with the Debtor, the Survivor’s Committee and the Center’s decision-
          makers and those with the ability to assist in implementing changes to the reporting
          process and procedures thereafter, including expediting timing of the investigation and
          its conclusion.

         The Debtor publishes on its website the names of permanently ineligible members and
          suspended members.        The website for permanently ineligible members is:
          https://usagym.org/pages/aboutus/pages/permanently_ineligible_members.html And
          the          website          for          suspended           members           is:
          https://usagym.org/pages/aboutus/pages/suspended_members.html

         The Debtor has strengthened its educational initiatives about athlete safety. The Debtor
          rolled out its new Safe Sport educational and training materials, which include industry
          best practices and ideas from experts in the prevention of child sexual abuse. The
          educational outreach encompasses presentations at Regional and National Congresses,
          social media posts, along with live additional educational and informational
          opportunities for clubs and all professional members; informational videos and articles
          about Safe Sport issues at usagym.org/safesport; and additional resources for parents
          at usagymparents.com. Professional members, Board members, and USA Gymnastics
          staff are required to take Safe Sport training. Safe Sport is also included as part of the
          safety and risk management course.




                                                15
Case 18-09108-RLM-11       Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 26 of
                                              100



         The Debtor has instituted a Protest Policy for National Team Athletes. The below
          statement is memorialized in the National Team Handbook.

             As a National Team athlete, you have an opportunity to use your voice to help
             improve the sport and the National Team experience by providing critical feedback,
             responding to surveys, and speaking candidly about what is and is not working
             well. Our role at USA Gymnastics is to listen to your feedback, and ensure that
             your input is an important component in the planning and decision-making
             process.

             In a number of forums (e.g., on social media, at press conferences, etc.), you also
             have a platform to use your voice in other ways – whether that is to inspire the next
             generation of gymnasts, provide feedback on your experiences, share personal
             anecdotes, or advocate for causes you believe in. Your choice to do so – including
             through peaceful protest at a USA Gymnastics’ event – will not impact selections,
             team participation, or results, to the extent it is under USA Gymnastics’ control
             (i.e., the Olympic Games are not under USAG control), so long as you are
             complying with the USA Gymnastics’ policies, including the Code of Ethical
             Conduct.

         The Debtor adopted an Athlete Bill of Rights, which is posted on the Debtor’s website
          here: https://usagym.org/PDFs/About%20USA%20Gymnastics/athlete_bor.pdf.

         The Debtor has partnered with the Positive Coaching Alliance and has instituted
          training for clubs, gyms, gymnasts (or their parent/guardian, if the gymnast is a minor),
          organization staff, national team staff, and coaches of national team members.

         The Debtor issued a Culture Survey to athlete parents and our membership to track its
          progress, and the Debtor is committed to doing this survey on an annual basis.

         The Debtor retained Deborah Daniels to audit the Debtor’s progress on the Daniels’
          recommendations.

       In addition, the Debtor and the Reorganized Debtor commit to the following steps to
continue strengthening athlete safety:

         Ensure that all sponsorship and partnership dals incorporate some aspect of athlete
          wellness.

         Become a more data-driven organization, particularly with regards to athlete safety;

         Implement additional educational programming about athlete safety, including
          dialogue-based information-share opportunities and more easily-accessed content, such
          programming will be shared with gyms and clubs through conferences and Safety
          Champions;




                                               16
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 27 of
                                                100



          Become more transparent in the Safe Sport process to build trust within the community
           and encourage reporting;

          Audit member clubs for compliance with the Safe Sport Policy;

          Continue to engage with, and listen to, all stakeholders; and

          Engage with survivors who want to be involved in order to improve the organization
           on every level—culture, policies, governance, etc.

       Accountability. The Debtor and the Survivors’ Committee are discussing a process to
provide for historical accountability, healing for all stakeholders, with focus on the survivors, and
future supervision, monitoring, auditing and implementation of the Plans’ Non-Monetary
Commitments. The Survivor’s Committee and the Debtor commit to continued discussions
regarding the hiring of an independent, trauma-informed Expert, with experience in childhood
sexual abuse involving betrayal trauma/institutional betrayal. The Survivors’ Committee and the
Debtor commit to continued discussions about the work and make-up of a Restorative Justice
Task Force.

               Treatment Of Claims Other Than Abuse Claims.

        Claims against the Debtor that are not Abuse Claims are identified and described in full in
Article V.B. of this Disclosure Statement. They will be treated as follows under the Plan:

          Classes 1-4: The Other Priority Claims (Class 1), the PNC Bank Claim (Class 2), the
           Sharp Claim (Class 3), and the General Unsecured Convenience Claims (Class 4) will
           be unimpaired under the Plan.

          Class 5 General Unsecured Claims: General Unsecured Claims will be paid from
           existing and future revenues of the Reorganized Debtor over 3 years at 80 percent in
           equal annual installments, beginning on August 15, 2022. In total, filed and scheduled
           General Unsecured Claims assert liabilities of approximately $1,841,188.24 (exclusive
           of the Indemnification Claims, the Personal Injury Claim, a Claim that will be treated
           as an Abuse Claim, and Claims that have been disallowed). Attached as Exhibit 2 is a
           pro forma cash flow analysis for the Debtor for this three year period.

          Class 7 Personal Injury Claim: The Claimant holding the Personal Injury Claim
           (General Unsecured Claim No. 251) will be permitted to prosecute the Personal Injury
           Claim against the Reorganized Debtor in name only in the court in which the Personal
           Injury Claim could have been brought, but for the automatic stay, and to recover any
           judgments or settlement awards exclusively from the Debtor’s Personal Injury
           Insurance Policy. The Debtor does not admit liability for the Personal Injury Claim and
           reserves any and all defenses.

          Class 8 USOPC Claim and Class 9 Indemnification Claims: Holders of Class 8 and
           9 Claims shall not receive a distribution under the Plan. If the entire amount of the Total
           Settlement Demand Amount is funded on the Effective Date of the Plan, all rights that


                                                 17
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 28 of
                                                100



           the Holders of Class 8 and 9 Claims have to receive indemnification or reimbursement
           from the Debtor shall be satisfied by granting the Holders of Class 8 and 9 Claims the
           benefit of the Channeling Injunction. In the case of the Partial Settlement Option, (a) all
           rights that the Holders of Class 8 and 9 Claims have to receive indemnification or
           reimbursement from the Debtor under any of the Debtor’s Settling Insurance Policies,
           with respect to Abuse Claims falling under the insurance policies of any Settling
           Insurer, shall be satisfied by granting the Holders of Class 8 and 9 Claims the benefit
           of the Channeling Injunction; and (b) the Holders of Class 8 and 9 Claims will retain
           any rights that the Holders of such Claims have to receive indemnification or
           reimbursement from the Debtor for Abuse Claims falling under the Debtor CGL
           Insurance Policies issued by a Non-Settling Insurer, but only to the extent that there is
           coverage under such policies for such Class 8 Claim or Class 9 Claim. Under the
           Litigation Only Alternative, all rights that the Holders of Class 8 and 9 Claims have to
           reimbursement or indemnification from the Debtor are preserved but the sole source of
           recovery for such Claims shall be from the Debtor CGL Insurance Policies. With
           respect to the USOPC Claim, the portion of that Claim that seeks payment of
           $88,983.24 will be treated as a Class 5 General Unsecured Claim and the Debtor
           preserves its rights to object to the Allowance of such Claim.

          Class 10 FCR Claim: Under the Full or Partial Settlement Alternative, on the Effective
           Date, the Trust shall assume all liability for and the Trust will pay all Class 10 Claims
           pursuant to the provisions of the Plan and the Trust Documents; provided, however,
           that no Holder of a Class 10 Claim shall have an interest in the Trust Assets other than
           the Future Claimant Reserve. Under the Litigation Only Alternative, the FCR Claim
           receives nothing; provided, however, that to the extent that the Holder of an FCR Claim
           has a right to recovery under any of the Debtor CGL Insurance Policies, such rights are
           preserved and will not be impaired under the Plan.

          Class 11 Sexual Abuse Claims Filed After the Bar Date: Under the Full or Partial
           Settlement Alternative Class 11 Claims will receive no Distributions under the Plan.
           Under the Litigation Only Alternative, Class 11 Claims shall not receive a Distribution;
           provided, however, that to the extent that the Holder of a Class 11 Claim has a right to
           recovery under any of the Debtor CGL Insurance Policies, such rights are preserved
           and will not be impaired under the Plan.

C.     The Plan Is In The Best Interests Of Creditors.

        As discussed in the unaudited Liquidation Analysis attached to this Disclosure Statement
as Exhibit 3, the Debtor estimates that recoveries under the Plan for all Holders of Allowed Claims
will be greater than their recoveries in a liquidation under chapter 7 of the Bankruptcy Code. The
Liquidation Analysis does not include a liquidation analysis of the Debtor CGL Insurance Policies.
This is so because, in light of insurer coverage defenses and defenses to Abuse Claims, the
liquidation value of those policies cannot be determined with precision. The Debtor submits,
however, that in a liquidation scenario, it is unlikely that the value of the Debtor CGL Insurance
Policies would exceed the amount the Debtor is receiving on account of its entry into the Buy-
Back Agreements for the Debtor CGL Insurance Policies of the Debtor CGL Insurers who are
Settling Insurers. This is due both because of the uncertainty of recovery in light of insurer


                                                 18
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 29 of
                                                 100



coverage defenses, and also the delay in any recovery during a period of litigation. With regard to
any Debtor CGL Insurers who are not Settling Insurers, the Debtor submits that in light of the
assignment of Insurance Claims to the Trust, Abuse Claimants are receiving at least what they
would receive in a chapter 7 liquidation from the Debtor CGL Insurance Policies of the non-
settling Debtor CGL Insurers.

        Under the Litigation Only Alternative, the Debtor submits that Abuse Claimants are
receiving at least what they would receive in a chapter 7 liquidation from the Debtor CGL
Insurance Policies. This is so because, under the Litigation Only Alternative, the Plan permits
Holders of Abuse Claims filed or deemed to be filed by the Bar Date to prosecute their Claims
against the Reorganized Debtor in name only in the courts where such Claims were pending before
the Petition Date or the courts in which such Claims could have been brought, but for the automatic
stay imposed by Section 362 of the Bankruptcy Code, and to recover any judgments or awards
against the Debtor only from the proceeds of the CGL Insurance Policies issued by the Debtor’s
CGL Insurers.

        Any distributions in chapter 7 will also be reduced by the additional administrative
expenses that a chapter 7 trustee (who must be appointed in any chapter 7 case) and the trustee’s
professionals will incur. Also, because a new deadline will be set for creditors to file claims against
the Debtor’s estate (including for creditors who did not file their claims in the Debtor’s case),
additional claims may be filed that reduce the amount available for each allowed claim.
Distributions in a chapter 7 case will then be delayed due to the time it will take the chapter 7
trustee to assess the Debtor’s Assets, review and analyze claims filed against the Debtor, and
liquidate the Debtor’s property for distribution. Claimants entitled to vote to accept or reject the
Plan should review the Liquidation Analysis before casting their votes.

        Because the Plan will provide the Debtor with a greater total amount of property to
distribute to Holders of Allowed Claims than would be the case in a liquidation under chapter 7,
the Debtor submits that the Plan is in the best interest of creditors and urges Claimants to vote in
favor of the Plan.

D.     Voting And Confirmation Procedures.

        By order dated [•], 2021 (the “Disclosure Statement Order”), the Bankruptcy Court
approved this Disclosure Statement as containing adequate information of a kind and in sufficient
detail to enable creditors of the Debtor to make an informed decision on whether to accept the
Plan. A copy of the Disclosure Statement Order is attached hereto as Exhibit 4. The Bankruptcy
Court’s approval of the Disclosure Statement does not constitute a recommendation by the
Bankruptcy Court to creditors that they should vote to accept or to reject the Plan.

        Holders of Allowed Claims in Voting Classes can find voting instructions in the Disclosure
Statement Order and in the ballots that accompany this Disclosure Statement. For purposes of
voting only, each Abuse Claim (Class 6), Personal Injury Claim (Class 7), USOPC Claim
(Class 8), Indemnification Claim (Class 9), and FCR Claim (Class 10) (only in the case of the Full
or Partial Settlement Alternative) will be allocated one dollar ($1.00). To be counted, ballots must
be properly completed, executed, and actually received by Omni Agent Solutions, Inc., the




                                                  19
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 30 of
                                               100



Debtor’s claims agent (the “Claims Agent”), on or before November 8, 2021 (the “Voting
Deadline”).

        Objections to Confirmation of the Plan must be filed and served on the Debtor, the
Survivors’ Committee, and the U.S. Trustee no later than November 19, 2021 at 11:59 p.m.
(prevailing Eastern Time) in accordance with the notice of the Confirmation Hearing that
accompanies this Disclosure Statement. Unless objections to the confirmation of the Plan are
timely filed and served, those objections might not be considered by the Bankruptcy Court.

        The Bankruptcy Court has scheduled a hearing to consider confirmation of the Plan on
December 8-9, 2021 at 10:00 a.m. (prevailing Eastern time) (the “Confirmation Hearing”), in
person in Courtroom 329, 116 U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana 46204.
This hearing may be adjourned from time to time, including without further notice other than by
announcement in the Bankruptcy Court on the scheduled date of the Confirmation Hearing. At the
Confirmation Hearing, the Bankruptcy Court will consider whether the Plan satisfies the various
requirements of the Bankruptcy Code for confirmation. The Bankruptcy Court will also receive
and consider a ballot report prepared by the Debtor’s Claims Agent tabulating the votes accepting
and rejecting the Plan.

                      II. QUESTIONS AND ANSWERS REGARDING
                    THIS DISCLOSURE STATEMENT AND THE PLAN

Why is the Debtor sending me this Disclosure Statement?

       The Debtor is seeking Bankruptcy Court approval of the Plan. This Disclosure Statement
contains information about the Plan. Section 1125 of the Bankruptcy Code requires the Debtor to
provide a Disclosure Statement approved by the Court with the Plan to assist you in making an
informed judgment about whether you will accept or reject the Plan.

The Plan provides that the Debtor and the Survivors’ Committee may jointly elect the Partial
Settlement Option. Which is the deadline by which they must make that election?

       The deadline for the Debtor and the Survivors’ Committee to jointly elect the Partial
Settlement Option was the date of the hearing to approve this Disclosure Statement. At that hearing
the Debtor and the Survivors’ Committee jointly elected the Partial Settlement Option. Thus, the
portions of the Plan pertaining to the Litigation Only Alternative are no longer relevant. At that
hearing the Debtor and the Survivors’ Committee did not jointly elect the Partial Settlement
Option. Thus, the portions of the Plan pertaining to the Partial Settlement Option are no longer
relevant.

What happens to my recovery if the Plan is not confirmed, or does not go effective?

      If the Plan is not confirmed, the Debtor believes that recoveries for all claimants, including
Abuse Claimants, will be materially reduced.

       Under the Full or Partial Settlement Alternative, a Trust will be established for the benefit
of Holders of Class 6 Abuse Claims and the Class 10 FCR Claim that—as of the date of this
Disclosure Statement—would include $[•] from the Settling Insurers (less the Professional Fee


                                                20
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 31 of
                                                100



Hold-Back), the $2,125,000.00 Twistars Payment, and, under the Partial Settlement Option, an
assignment of any Insurance Claims. Confirmation of the Plan is necessary to effectuate these
settlements, and Abuse Claimants will lose access to the $[•] and the assignment of any Insurance
Claims if the Plan is not confirmed.

        Abuse Claimants’ recoveries under the Litigation Only Alternative will be determined in
the state or federal courts where these claims were pending before the Chapter 11 Case. Under the
Litigation Only Alternative, Holders of Abuse Claims will have thirty days following the Effective
Date of the Plan to either recommence their prepetition lawsuits or initiate new lawsuits. Once that
thirty-day deadline passes, individuals cannot commence any suit asserting a Claim for Sexual
Abuse based upon the Debtor’s conduct or omissions occurring prior to the filing of this case. The
Litigation Only Alternative therefore fixes the universe of claims shortly after the Plan goes into
effect. On the other hand, if the Plan is not confirmed and/or does not become effective, there will
be nothing to limit the claims that additional parties might bring in the future, even if they failed
to submit a timely Abuse Claim in this case. Those new claims would dilute recoveries for
individuals who timely filed their Abuse Claims here.

         Moreover, if the Plan is not confirmed or does not become effective in a timely manner,
any alternative may provide Holders of Claims with less than they would have received pursuant
to the Plan on account of, among other things, the cost of negotiating, drafting, and potentially
litigating an alternative Plan. Further, failure to confirm the Plan may result in dismissal of the
case in its entirety. Without the discharge contemplated by the Plan, the Debtor will be subject to
claims of claimants who did not file claims in the case. That result could, depending on the
applicable insurance policy, prejudice those claimants who timely filed claims in this case by
potentially reducing the amount of available assets the Debtor has to satisfy their claims.

What do you mean when you refer to “Confirmation” and “Effective Date”?

       “Confirmation” of the Plan refers to the approval of the Plan by the Bankruptcy Court.
Confirmation of the Plan will bind the Debtor, any Person acquiring property under the Plan, and
any creditor, including Abuse Claimants, to the terms of the Plan, in full satisfaction and
compromise of any and all obligations that arose prior to this case.

        Confirmation of the Plan does not guarantee that you will receive the distribution
contemplated under the Plan. After confirmation of the Plan by the Bankruptcy Court, there are
conditions that need to be satisfied or waived so that the Plan can be consummated and become
effective on the “Effective Date.”

       The “Effective Date” will occur when the Bankruptcy Court enters an order confirming the
Plan (and that order is reasonably acceptable to the Reorganized Debtor, the Survivors’
Committee, and, if the Full or Partial Settlement Alternative is selected, the Participating Parties
and the Settling Insurers), the Confirmation Order becomes a final order on or before
December 31, 2021, and, if the Full or Partial Settlement Alternative is selected, the Settlement
Trustee, the FCR, and the Reorganized Debtor sign the Trust Agreement, the Settling Insurers have
made their Agreed CGL Insurer Payments to the Debtor and the Trust has been funded, the
Bankruptcy Court has approved the Settling Insurers’ Buy-Back Agreements, and the Settling
Insurers have been dismissed from the Insurance Coverage Adversary Proceeding with prejudice.


                                                 21
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 32 of
                                               100



Under the Full or Partial Settlement Alternative, how will the Trust pay Abuse Claims?

       The Plan provides that the Trust will be funded with the $2,125,000.00 Twistars Payment
and the Net Settlement Payment, which is (a) in the event that the Total Settlement Demand is
funded as of the Effective Date, $425,000,000.00 less the Professional Fee Hold-Back; and (b) in
the event that the Partial Settlement Option is jointly elected by the Debtor and the Survivors’
Committee, all payments received from a Partial Settlement Option Accepted Party less the
Professional Fee Hold-Back plus Insurance Claims.

        The Trust shall pay Abuse Claims and Future Claims in accordance with the Allocation
Protocol and the Future Claimant Allocation Protocol, which protocols are attached to the Plan as
Exhibits H and I. The initial Settlement Trustee will be William L. Bettinelli. Mr. Bettinelli is a
retired judge, and has extensive experience in mass tort cases, including serving as a trustee. The
Future Claimant Reserve will be funded with 1% of the Net Settlement Payment.

Under the Partial Settlement Option, How Can an Abuse Claimant Litigate Her Abuse
Claim?

        If the Debtor and the Survivors’ Committee, each in their sole discretion, jointly elect to
proceed with the Partial Settlement Option, an Abuse Claimant whose Abuse Claim is covered
only by a Non-Settling CGL Insurer, as set forth on Exhibit E to the Plan, may make a one-time
election to be treated as a “Litigation Claimant” within 60 days of the Effective Date of the Plan.
A Litigation Claimant may withdraw his or her election to be a Litigation Claimant at any time.
Once withdrawn, the election may not be reinstated.

        The Plan permits a Litigation Claimant, at his or her own expense, to commence or
continue any action against the Debtor or a Participating Party that is covered by a Non-Settling
Insurer; provided, however, that such Litigation Claimant may only collect a judgment or award
from the proceeds of an insurance policy issued by a Non-Settling Insurer.

       To the extent the Settlement Trustee enters into a settlement agreement (such settlement, a
“Trust Settlement Agreement”) with any Non-Settling Insurer that covers a Litigation
Claimant’s Abuse Claim, such Litigation Claimant shall be entitled to an enhancement (the “Claim
Enhancement”) as set forth in Section 10.8.3 of the Plan to his or her allocation pursuant to the
Allocation Protocol, which enhanced amount shall be deducted from the proceeds of the settlement
agreement with the applicable Non-Settling Insurer. A Litigation Claimant’s allocated settlement
payment shall be held in reserve until one of the conditions in Section 10.8.5 of the Plan is met.

Will there be any releases granted to parties other than the Debtor as part of the Plan?

        Yes, but only under the Full or Partial Settlement Alternative. Under the Full or Partial
Settlement Alternative, to receive a distribution from the Trust, Abuse Claimants and Future
Claimants must execute a full and complete general release of the Debtor, the Estate, the
Reorganized Debtor, the Settling Insurers, all Participating Parties, and all known or unknown
parties who may or could claim coverage under any insurance policy issued to the Debtor,
including the Non-Debtor CGL Settling Insurer Covered Persons (each as identified in Section
I.B.1.a above), of any and all Claims arising from, in connection with, or relating to Abuse Claims,
Future Claims, USAG and the Settling Insurance Policies listed on Exhibit A to the Plan. The


                                                22
Case 18-09108-RLM-11          Doc 1552       Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 33 of
                                                  100



release must be in form and substance acceptable to the Debtor, the Estate, the Reorganized Debtor,
the Participating Parties, and the Settling Insurers and will be attached to the Plan as Exhibit J.
Note, however, that under the Partial Settlement Option, there will not be releases for any Non-
Settling Insurers.

         By voting in favor of the Plan, Abuse Claimants and Future Claimants necessarily consent
to this release. The release is a necessary component of the Full or Partial Settlement Alternative,
the Plan, and the Debtor’s reorganization because, without the release, the Settling Insurers and
Participating Parties will not agree to contribute the settlement amounts and fund the Trust.

        In the event of a Litigation Only Alternative, the releases just described will not apply.
Instead, the Debtor will receive the benefit of a discharge of all liability for all claims that occurred
prior to confirmation of the Plan, and Abuse Claimants will only be permitted to recover on their
claims from the Debtor CGL Insurance Policies (and Other Insurance Policies (if any) that are
available for Abuse Claims). Any claims that Abuse Claimants may have against third parties are
unimpaired by the Litigation Only Alternative.

Will there be any injunctions entered pursuant to the Plan?

        Yes. In the event of a Full or Partial Settlement Alternative, the Channeling Injunction and
Settling Insurer Injunction described in Article XII of the Plan will both be entered with respect to
certain Claims. In addition, under both the Full or Partial Settlement Alternative and the Litigation
Only Alternative, the Debtor will receive the benefit of the discharge injunction described in
Section 18.1 of the Plan. Certain other parties will also receive the benefit of the exculpation and
limitation of liability set forth in Section 18.4 of the Plan.

        Channeling Injunction. Under the Full or Partial Settlement Alternative, certain Claims
will be channeled to the Trust. These Channeled Claims are defined in full in Section 1.1.25 of the
Plan, and include the Abuse Claims, FCR Claim, Participating Party Claims, Indemnification
Claims, and any Claims against a Participating Party, a Non-Debtor CGL Settling Insurer Covered
Person, or a Settling Insurer arising from, in connection with, or related in any way to USAG, an
Abuse Claim, or any of the Settling Insurance Policies listed on Exhibit A to the Plan, excepting
solely the Personal Injury Claim. In addition, a Channeled Claim includes any Claim against the
Debtor, a Participating Party, a Non-Debtor CGL Settling Insurer Covered Person, or a Settling
Insurer based on allegations that it is an alter ego of a Person that is not a Participating Party, Non-
Debtor CGL Settling Insurer Covered Person, or Settling Insurer or that the Debtor’s, Participating
Party’s, Non-Debtor CGL Settling Insurer Covered Person’s or Settling Insurer’s corporate veil
should be pierced on account of Claims against a Person that is not a Participating Party, Non-
Debtor CGL Settling Insurer Covered Person, or Settling Insurer or based on any other theory
under which the legal separateness of any Person and any other Person may be disregarded to
impose liability for a Claim on either such Person. For the avoidance of doubt and notwithstanding
anything to the contrary herein, no Claim by any Person, including an Abuse Claimant or Future
Claimant, against an Excluded Party may be a Channeled Claim. The Personal Injury Claim is not
a Channeled Claim.

        Individuals holding Channeled Claims will be forever and permanently enjoined, stayed,
barred, and restrained from taking any action to recover on Channeled Claims from any asset not


                                                   23
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 34 of
                                                100



held by the Trust. The Channeling Injunction will preclude recovery from any assets of the Debtor,
the Estate, the Reorganized Debtor, any Participating Party, any Settling Insurer, and any Non-
Debtor CGL Settling Insurer Covered Person, as well as any of these entities’ predecessors,
successors, assigns, and present and former shareholders, affiliates, subsidiaries, employees,
agents, brokers, adjusters, managing agents, claims agents, underwriting agents, administrators,
officers, directors, trustees, partners, attorneys, financial advisors, accountants, and consultants,
each in their capacities solely as such. However, the protection of the Channeling Injunction will
not extend to any Person who personally committed an act or acts of abuse resulting in a claim
against the Debtor, a Participating Party, or a Settling Insurer.

        If any claimant violates the Channeling Injunction, they may be subject to sanctions
imposed by the Bankruptcy Court, even after the closure of the Debtor’s Chapter 11 Case. The
Channeling Injunction will preclude claimants from pursuing Channeled Claims against the
entities and assets protected by the Channeling Injunction regardless of whether or not claimants
receive a distribution under the Plan. The Channeling Injunction is a necessary component of the
Full or Partial Settlement Alternative, the Plan, and the Debtor’s reorganization because, without
the Channeling Injunction, the Settling Insurers and Participating Parties will not agree to
contribute the settlement amounts and fund the Trust.

        Settling Insurer Injunction. In addition, under the Full or Partial Settlement Alternative,
and consistent with the holdings in Eli Lilly and Co. v. The Aetna Casualty and Surety Co., et al.,
Cause No. 49D12 0102 CP 000243 (Marion Cty. Sup. Ct. 2002) and Southern Indiana Gas &
Electric Company v. Admiral Ins. Co., Cause No. 49D05 0411 PL 2265 (Marion Cty. Sup. Ct.
2011), the Settling Insurers will receive the benefit of the Settling Insurer Injunction. This
injunction prohibits any and all Persons from asserting against any Settling Insurer any claim
related to any Abuse Claim or Future Claim, any insurance policies issued by the Settling Insurers,
or any claim against any Settling Insurer for contribution, indemnity, defense, subrogation, or
similar relief. This injunction permits the Settling Insurers to contribute to the Trust in full
satisfaction of their respective comprehensive general liability insurance policies with respect to
the Abuse Claims, ensuring they will face no claims on account of such policies in the future, and
is a necessary component of the Full or Partial Settlement Alternative, the Plan, and the Debtor’s
reorganization.

        Discharge Injunction. If the Plan is confirmed the Debtor will receive the benefit of the
discharge injunction provided by Section 524 of the Bankruptcy Code. That discharge injunction
prohibits any act to collect, recover, or offset any claim against or debt of the Debtor that arose
before the date the Plan is confirmed. This discharge injunction only applies to the Debtor; it does
not apply to any other Person.

       Exculpation and Limitation Of Liability. Certain Exculpated Parties will be protected
from claims arising from or relating to any act or omission in connection with this case, the pursuit
of confirmation of the Plan, or the administration of the Plan, including the exercise of their
business judgment and the performance of their fiduciary obligations.

       These Exculpated Parties are defined in Section 1.1.56 of the Plan to include the Debtor,
the Reorganized Debtor, the Debtor’s Professionals, the FCR, the FCR’s Professionals, the
Survivors’ Committee, the Survivors’ Committee’s members in their capacities as members of the


                                                 24
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 35 of
                                                100



Survivors’ Committee, the Survivors’ Committee’s Professionals, the Mediators, the Participating
Parties, the Settling Insurers, and each of their respective Related Persons. However, the protection
of this exculpation and limitation of liability will not extend to any Person who personally
committed an act or acts of abuse resulting in a claim against the Debtor, a Participating Party, or
a Settling Insurer. The exculpation and limitation and liability will also not apply to any claims
arising from willful misconduct or fraud, although the Debtor, the Estate, and the Reorganized
Debtor will be discharged from liability for any of these acts that occurred prior to confirmation
of the Plan.

Why does the USOPC receive the benefit of the releases and injunctions described above
under the Full or Partial Settlement Alternative?

        Under the Full or Partial Settlement Alternative, the USOPC is a beneficiary of the Plan’s
release and injunctions. Importantly, the USOPC will not receive the benefit of the releases and
injunctions under the Litigation Only Alternative. The Debtor and the Survivors’ Committee
support the Plan’s releases under the Full or Partial Settlement Alternative for two primary reasons.

        First, National Casualty Company is both a Debtor CGL Insurer and a USOPC Settling
Insurer, and thus its CGL Insurer Settlement Offer includes a payment on behalf of the USOPC
pursuant to USOPC’s rights under both the Debtor CGL Policies and the USOPC CGL Insurance
Policies issued by National Casualty Company. While ACE is only a Debtor Settling Insurer, and
not a USOPC Settling Insurer, it has accepted its CGL Insurer Settlement Offer under Debtor CGL
Policies that cover both USAG and USOPC, and thus its payment is made on behalf of the USOPC
pursuant to its rights under those policies. Gemini Insurance Company, which is a USOPC Settling
Insurer but not a Debtor CGL Insurer, has accepted its CGL Insurer Settlement Offer, and thus its
payment is made on behalf of the USOPC. The Debtor submits that these contributions constitute
additional and substantial consideration from the USOPC and therefore that the Plan’s release and
injunction provisions are appropriate.

        Second, the USOPC qualifies as an insured under the Debtor CGL Insurance Policies
identified in Section I.B.1.c. of this Disclosure Statement and has asserted rights as an insured
under other Debtor CGL Policies. The Debtor cannot unilaterally strip the USOPC of its rights
under the applicable Debtor CGL Insurance Policies. Courts have consistently held that the rights
of additional insureds, like the USOPC, are not a debtor’s property that it can sell or otherwise
extinguish without that third party’s consent. Some courts have gone so far as to say that
bankruptcy courts completely lack jurisdiction (i.e., power) to impair or extinguish an additional
insured’s independent contractual rights. Given this authority, the Debtor expects that if it
attempted to litigate this issue, it is likely that the Bankruptcy Court would hold that the USOPC
has equal and independent rights in certain Debtor CGL Insurance Policies and that it is entitled
to demand a benefit in exchange for releasing those rights. It is for this additional reason that the
USOPC is receiving the protection under the Full or Partial Settlement Alternative offered by the
Plan’s releases and injunctions

How do I vote for or against the Plan?

       This Disclosure Statement is being distributed to the Holders of Claims entitled to vote on
the Plan, along with ballots to be used for voting on the Plan. If you are a holder of a Claim in


                                                 25
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 36 of
                                                100



Class 5 (General Unsecured Claims), Class 6 (Abuse Claims), Class 7 (the Personal Injury Claim),
Class 8 (the USOPC Claim), Class 9 (Indemnification Claims), and Class 10 (the FCR Claim, only
under the Full or Partial Settlement Alternative), you may vote for or against the Plan by
completing your ballot and submitting it using one of two methods: (1) by electronic submission
via the Balloting Agent’s E-Ballot Platform at https://omniagentsolutions.com/USAG-Ballots, or
(2) by mail, overnight, or personal delivery to the Balloting Agent at USA Gymnastics Ballot
Processing, c/o Omni Agent Solutions, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367.
You are highly encouraged to submit your Ballot via the E-Ballot Platform. Do not send your
ballot to the Debtor or to the Bankruptcy Court.

What is the deadline to vote on the Plan?

       All ballots must be actually received by the Debtor’s Claims Agent (Omni Agent
Solutions) on or before the Voting Deadline of November 8, 2021, via the E-Ballot Platform or
mail, overnight, or personal delivery, as set forth above and on your ballot. If your ballot is not
received by the Debtor’s Claims Agent by the Voting Deadline, and such deadline is not extended,
your vote on the Plan will not be counted.

What is the Confirmation Hearing and when is it scheduled to occur?

        Section 1128(a) of the Bankruptcy Code requires that the Bankruptcy Court hold a hearing
on confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides that any party in
interest may object to confirmation of the Plan. The standards for confirmation are set forth above
and in Section 1129 of the Bankruptcy Code.

       The Bankruptcy Court has scheduled the Confirmation Hearing for December 8-9, 2021 at
10:00 a.m. (prevailing Eastern time) before the Honorable Robyn Moberly, Chief United States
Bankruptcy Judge, in person in Courtroom 329, 116 U.S. Courthouse, 46 East Ohio Street,
Indianapolis, Indiana 46204. The Confirmation Hearing may be adjourned from time to time,
including without further notice except for an announcement of the adjourned date made at the
Confirmation Hearing.

        Objections to Confirmation of the Plan must be filed and served on the Debtor, the
Survivors’ Committee, and the United States Trustee no later than November 19, 2021 at 11:59
p.m. (prevailing Eastern Time) in accordance with the notice of the Confirmation Hearing that
accompanies this Disclosure Statement. Unless objections to the confirmation of the Plan are
timely filed and served, those objections might not be considered by the Bankruptcy Court.

What role does the Bankruptcy Court play after the Confirmation Hearing?

        After the Plan is confirmed, the Bankruptcy Court will still have exclusive jurisdiction over
all matters arising under, in furtherance of, or in connection with, the Plan. These matters include:
(1) the determination of objections to Disputed Claims and requests for payment on administrative
expense of Claims entitled to priority under Section 507 of the Bankruptcy Code; (2) the resolution
of disputes regarding interpretation and implementation of the Plan and related documents; (3) the
entry of appropriate orders to protect parties from actions prohibited under the Plan; (4) the
approval of amendments to and modifications of the Plan; (5) the determination of any and all
applications, adversary proceedings, and contested or litigated matters pending on the Plan’s


                                                 26
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 37 of
                                                100



Effective Date, including but not limited to the Insurance Coverage Adversary Proceeding; (6) the
determination of any motion to determine that a Claimant is a Future Claimant or to determine that
an Abuse Claim filed after the Bar Date shall be deemed to have been filed before the Bar Date;
and (7) the closure of this Chapter 11 Case.

Does the Debtor recommend voting in favor of the Plan?

       Yes. The Debtor recommends voting for the Plan because the Plan provides for a larger
and more certain distribution to the Debtor’s unsecured creditors, including Abuse Claimants, than
would otherwise result from liquidation or any other reasonably available alternative. Accordingly,
the Debtor recommends that the holders of Claims in the Voting Classes vote to accept the Plan.

Does the Survivors’ Committee recommend voting in favor of the Plan?

        Yes. The Survivors’ Committee has enclosed with this Disclosure Statement a letter stating
its recommendation in favor of the Plan.

                   III. AN OVERVIEW OF THE CHAPTER 11 PROCESS

A.     A Chapter 11 Case.

       Chapter 11 of the Bankruptcy Code allows a debtor to reorganize its operations in an
orderly fashion for the benefit of its creditors and other parties in interest.

         The commencement of a chapter 11 case creates an estate comprising all the legal and
equitable interests of the Debtor as of the date the petition is filed. Sections 1101, 1107, and 1108
of the Bankruptcy Code provide that a debtor may continue to operate and remain in possession
of its property as a debtor in possession unless the Bankruptcy Court orders the appointment of a
trustee. In the Debtor’s case, there has been no request for the appointment of a trustee and the
Debtor remains a debtor in possession.

        The filing of a petition under the Bankruptcy Code triggers the automatic stay provisions
of the Bankruptcy Code. Section 362 of the Bankruptcy Code provides, among other things, for
an automatic stay of all attempts by individuals and entities to collect on prepetition claims against
a debtor, continue lawsuits against a debtor, or otherwise exercise control over or interfere with a
debtor’s property or operations. The automatic stay remains in full force and effect until the
effective date of a confirmed chapter 11 plan, unless otherwise ordered by the Bankruptcy Court.

B.     A Chapter 11 Plan.

        The formulation of a chapter 11 plan is the principal purpose of a chapter 11 case. A chapter
11 plan sets forth the means for satisfying the claims against in a debtor’s estate. Once a plan is
confirmed by a bankruptcy court, it becomes binding on a debtor and all of its creditors, and the
prior obligations owed by a debtor to such parties are compromised and exchanged for the
obligations specified in the plan.




                                                 27
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 38 of
                                                 100



C.     Voting On A Chapter 11 Plan.

               Court Approval Required.

        Before a debtor solicits votes to accept a proposed plan, Section 1125 of the Bankruptcy
Code requires a debtor to prepare and file a disclosure statement containing adequate information
of a kind, and in sufficient detail, to enable a hypothetical reasonable investor to make an informed
judgment about whether to accept or reject the plan. This Disclosure Statement is presented to
holders of Claims against the Debtor in satisfaction of the requirements of Section 1125 of the
Bankruptcy Code.

               Impaired Classes With Recoveries Entitled To Vote.

        After the disclosure statement to a chapter 11 plan has been approved by a bankruptcy
court, creditors whose claims against a debtor are impaired under a plan, and who are entitled to
receive some recovery under the plan, are permitted to vote to accept or reject the plan.
Section 1124 of the Bankruptcy Code provides that a claim is impaired if the legal, equitable, or
contractual rights of the claim are altered. As an example, a claim is impaired if the time for the
debtor to pay the amount due is extended beyond the time originally contemplated by the parties.
A claim is also impaired if the plan provides that a claimant may only pursue recovery on the claim
against certain, rather than all, of the debtor’s assets after the conclusion of the chapter 11 case.

        Applying these rules in this case, only certain classes of Claims against the Debtor are
entitled to vote. Class 5 (General Unsecured Claims), Class 6 (Abuse Claims), Class 7 (the
Personal Injury Claim), Class 8 (the USOPC Claim), Class 9 (Indemnification Claims), and
Class 10 (the FCR Claim, only under the Full or Partial Settlement Alternative) are each impaired
but entitled to receive some property under the Plan. As a result, each of these Voting Classes may
vote to accept or reject the Plan.

       By contrast, Class 1 (Other Priority Claims), Class 2 (the PNC Bank Claim), Class 3 (the
Sharp Claim), and Class 4 (General Unsecured Convenience Claims) are each unimpaired under
the Plan and cannot vote because they are deemed to accept the Plan. Relatedly, Class 11 (Sexual
Abuse Claims Filed After the Bar Date) is impaired under the plan, is not entitled to receive any
property, and is therefore deemed to reject the plan without voting. Any ballots cast by holders of
Claims in these Classes will not be counted.

               Acceptance Of A Chapter 11 Plan.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan as votes in favor of
the plan by at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of
allowed claims in each voting class held by creditors who cast ballots. Here, the Claims Agent will
collect and tabulate all ballots that are cast by the Voting Classes and report this information to the
Bankruptcy Court.

       In addition, under Bankruptcy Rule 3018(a), the Bankruptcy Court may temporarily allow
any claim in an amount that the Court deems proper for the purpose of voting to accept or reject
the Plan. In this case, the Abuse Claims in Class 6, the Personal Injury Claim in Class 7, the
USOPC Claim in Class 8, the Indemnification Claim in Class 9, and the FCR Claim in Class 10


                                                  28
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 39 of
                                                100



(only under the Full or Partial Settlement Alternative) are unliquidated. In other words, the amount
of damages to which any such Claimant is entitled, if any at all, has not yet been determined by
any court or by any agreement between the Debtor, any such Claimant, and the Debtor’s insurers.

        Here, in order to determine if the required dollar amount of the Claims in these classes has
voted in favor of the Plan, each such Claim will be allocated $1.00 for voting purposes only. If
more than one-half in number and more than two-thirds in dollar amount of such Claims in their
respective Classes vote and vote in favor of the Plan, such Classes will have accepted the Plan.

               Disputed Claims May Not Vote.

          If any Claim in any Class entitled to vote is disputed by the Debtor (a “Disputed Claim”),
the individual holding that Disputed Claim is not entitled to vote on the Plan unless such Disputed
Claim is temporarily allowed by the Debtor or by an order of the Bankruptcy Court in an estimated
amount that the Bankruptcy Court deems proper for the purpose of voting to accept or reject the
Plan. A Claim is disputed if it is subject to an objection that has been timely filed and has neither
been overruled nor denied by a final order and has not been withdrawn. A Claim is also disputed
if it is listed on the Debtor’s Schedules as disputed, unliquidated, or contingent, and with respect
to which a superseding proof of claim has not been filed. The Bankruptcy Court may also disregard
any vote on any Claim if it determines that the acceptance or rejection of the Plan by the claimant
was not solicited or procured in good faith or in accordance with the provisions of the Bankruptcy
Code.

D.     Confirmation of a Chapter 11 Plan.

               Confirmation With Acceptance By All Classes.

        If all Classes of Claims are deemed to accept the Plan or vote to accept the Plan, the
Bankruptcy Court may confirm the Plan if it independently determines that the requirements of
Section 1129(a) of the Bankruptcy Code have been satisfied. The Debtor believes that the Plan
satisfies all of the applicable requirements of Section 1129(a) of the Bankruptcy Code.

               Confirmation With Rejection By Certain Classes.

        The Bankruptcy Court may also confirm the Plan even though fewer than all of the Classes
of Impaired Claims vote to accept the plan. In order for the Plan to be confirmed despite its
rejection by a Class of Impaired Claims, the Plan must be accepted by at least one Class of
Impaired Claims and the Debtor must show, among other things, that the plan does not
“discriminate unfairly” and that the plan is “fair and equitable” with respect to each Impaired Class
of Claims that does not vote to accept the Plan.

        Under Section 1129(b) of the Bankruptcy Code, a plan is “fair and equitable” as to a
rejecting class of claims or equity interests if, among other things, the plan provides that: (a) each
holder of a secured claim will receive or retain on account of its claim property that has a value,
as of the effective date of the plan, in an amount equal to the allowed amount of such claim or such
other treatment as accepted by the holder of such claim; and (b) each holder of an unsecured claim
that is junior to the claims of such class will not receive on account of such junior claim any
property at all unless the senior class is paid in full.


                                                 29
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 40 of
                                                 100



        A plan does not “discriminate unfairly” against a rejecting class of claims if (a) the relative
value of the recovery of such class under the plan does not differ materially from that of any class
(or classes) of similarly situated claims, and (b) no senior class of claims is to receive more than
100% of the amount of the claims in such class.

       The Debtor believes that the Plan will satisfy the foregoing requirements as to any rejecting
Class of Claims, and can therefore be confirmed despite any such rejection by any Class.

          IV. THE DEBTOR, ITS OPERATIONS, AND THE CHAPTER 11 CASE

A.     USAG’s Operations.

       USAG is a 501(c)(3) not-for-profit organization incorporated in Texas. Based in
Indianapolis, Indiana, USAG is led by its President and Chief Executive Officer, Li Li Leung, who
was hired in March, 2019, with the approval of the Bankruptcy Court. (Dkt. 367.)

        USAG sets the rules and policies that govern the sport of gymnastics in the United States,
which encompasses the following disciplines: women’s gymnastics, men’s gymnastics, trampoline
and tumbling, rhythmic gymnastics, acrobatic gymnastics, parkour, and gymnastics for all. USAG
is designated by the USOPC and the Fédération Internationale de Gymnastique (“FIG”) as the
national governing body for the sport of gymnastics in the United States. USAG selects and trains
the United States gymnastics teams for the Olympic Games and World Championships, among
other competitions. USAG also provides educational opportunities for coaches and judges, as well
as gymnastics club owners and administrators, and sanctions approximately 4,000 competitions
and events throughout the United States annually. More than 200,000 athletes, professionals, and
clubs are members of USAG.

B.     USAG’s Capital Structure.

       USAG’s primary assets are its Insurance Policies and the proceeds of the Debtor’s
Insurance Policies. USAG has de minimis secured debt. USAG’s unsecured debt includes debt
incurred in its operations and contingent liabilities arising out of the lawsuits and claims asserted
against USAG by survivors, which are described in Section IV.D below. Financial and other
information about the Debtor is also found on its website: www.usagym.org.

C.     USAG’s Board Of Directors.

        USAG is governed by a Board of Directors. USAG’s Bylaws provide that the Board shall
consist of fifteen (15) directors comprised of three (3) National Membership Directors, three (3)
Athlete Directors, eight (8) Independent Directors, and one (1) Advisory Council Director. The
current Directors and their terms are as follows:

              Kathryn Carson serves as Chairperson and Independent Director with a term
               running from 2019 through 2021. Carson most recently served as the chief legal
               officer for the United States Golf Association. She was previously the senior vice
               president and general counsel for North American beverages and food service
               division at PepsiCo, where she held several roles over two decades. Carson
               currently is a board member for the George Washington University Business and


                                                  30
Case 18-09108-RLM-11      Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 41 of
                                             100



             Finance Law program. She previously was a board member for We Are Golf, the
             Executive Women’s Golf Association, and USA Field Hockey. Carson graduated
             from Mount Holyoke College with a Bachelor of Arts in political science and
             received her JD from George Washington University Law School.

            Justin Toman serves as the Vice Chairman/Secretary and Independent Director
             with a term running from 2019 through 2022. Toman, who is based in White Plains,
             N.Y., is the head of sports marketing and partnerships for PepsiCo North America
             Beverages, where he has worked since 2007. He received a Sports Business
             Journal’s 2018 Power Player/Brand Builder Award and in 2017 was named one of
             the “40 Under 40” in sports business. Toman competed on the men’s gymnastics
             team for the University of Michigan, where he earned his Bachelor of Science in
             exercise physiology, Master of Arts in sports management and communications,
             and Master of Business Administration in marketing and strategy. He also worked
             for Michigan as a National Collegiate Athletic Association rules compliance
             associate and an assistant sports information director while earning his graduate
             degrees. Toman was a three-time NCAA national champion and a five-time NCAA
             All-American. He also won the 2002 Big 10 Medal of Honor and the 2002 Nissen-
             Emery Award. Toman was a member of the U.S. National Team from 1998-2002.

            Brent Lang serves as Treasurer and Independent Director with a term running from
             2021 through 2024. Based in the San Francisco area, Lang is president and CEO of
             Vocera Communications, where he has worked since 2001. Prior to joining Vocera,
             he was senior director of marketing for 3Com and a strategy consultant for Monitor
             Company. Lang serves on the Leadership Council for Positive Coaching Alliance.
             Lang won an Olympic gold medal for swimming in the 4x100 freestyle relay as
             part of the U.S. team at the 1988 Olympic Games in Seoul, South Korea. He
             graduated from the University of Michigan with a Bachelor of Science in
             engineering. He received a Master of Business Administration from Stanford
             University Graduate School of Business.

            Lois Elizabeth Bingham serves as Independent Director with a term running from
             2018 through 2021. Currently based in the metropolitan Washington DC area,
             Bingham is the National Executive Director for Delta Sigma Theta Sorority,
             Inc. Prior to serving in her new role, she was a business lawyer in the Detroit area
             with experience in both law firm and corporate settings, having most recently
             served as vice president, general counsel, compliance officer, and secretary for
             Yazaki North America. She has served on the American Bar Association’s
             Commission on Women Bias Interrupters Working Group, and as chair of the
             Board of Directors for the Minerva Education and Development Foundation and
             Legal Aid and Defender Association in Michigan. Bingham graduated from the
             University of Pennsylvania with a Bachelor of Arts in political science and from
             Temple University’s James E. Beasley School of Law.

            Dylan Carney serves as an Independent Director with a term running from 2021
             through 2024. Dylan currently serves as an Emergency Physician and Assistant
             Medical Director at MarinHealth Medical Center in Greenbrae, Calif, and was the


                                              31
Case 18-09108-RLM-11      Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 42 of
                                             100



             Director of Medication Assisted Treatment programs for Vituity. Carney was a
             member of the Stanford Men’s Gymnastics team, where he earned five NCAA All-
             American honors – three on horizontal bar (2006-08) and two on vault (2006-07).
             In 2006, he was also the NCAA horizontal bar co-national champion. Carney holds
             Bachelor’s and Master’s degrees in Biological Sciences from Stanford University
             and a second Master’s in Public Health and Medical Doctorate from Harvard
             University.

            Kittia Carpenter serves as the National Membership Director for the women’s
             program with a term running from 2019 through 2022. Carpenter is the team
             director and head coach at Buckeye Gymnastics in Westerville, Ohio, where she
             has guided numerous U.S. National Team members including gold medal winners
             at the World Championships, American Cup, and Olympic Games. In her thirty
             years of coaching, Carpenter’s gymnasts have won over 1,000 state, regional, and
             national titles. As a FIG Brevet Level judge, she has judged at the top elite events
             in the country including the U.S. Championships and World Team Trials. Carpenter
             is currently the Region 5 Junior Olympic Chair for USA Gymnastics. She was an
             elite gymnast herself and attended Arizona State University on a full athletic
             scholarship.

            Logan Dooley serves as an Athlete Director for the men’s program with a term
             running from 2021 through 2024. Logan serves as a coach and club manager for
             World Elite Gymnastics in Rancho Santa Margarita, Calif. He was a member of the
             U.S. Trampoline and Tumbling Sr. National Team from 2007 through 2018,
             earning seven synchronized trampoline national championships, eight World
             Championships appearances, and an Olympic berth. After being named an alternate
             in 2008 and 2012, Dooley competed at the 2016 Rio Olympics. In 2009, he became
             the first U.S. athlete to win a World Cup; he and partner Steven Gluckstein also
             won the synchronized title. The pair later went on to win the 2010 synchronized
             World Cup series title. Logan attended Saddleback College with an emphasis in
             early childhood education.

            Sarah Finnegan serves as an Athlete Director for the women’s program with a
             term running from 2021 through 2024. A 2019 Louisiana State University (LSU)
             graduate with a degree in kinesiology and psychology, Finnegan is currently
             pursuing a Master’s in Occupational Therapy at Rockhurst University. As an elite
             gymnast, Finnegan was a member of the U.S. National Team, where she won both
             national and international medals in both Junior and Senior divisions. She was a
             member of the gold medal winning 2010 Pan American Championships U.S. Team,
             where she was the individual balance beam bronze medalist. Finnegan also served
             as an alternate for the 2012 U.S. Olympic Team. During her time at LSU, Finnegan
             was a 23-time All-American, five-time SEC champion, two-time SEC Gymnast of
             the Year, two-time Central Region Gymnast of the Year, two-time NCAA uneven
             bars champion, Honda Sports Women of the Year Nominee, and 2019 AAI Award
             Winner.




                                              32
Case 18-09108-RLM-11      Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 43 of
                                             100



            Serena Lu serves as an Athlete Director for the women’s program with a term
             running from 2021 through 2024. Serena was a member of the rhythmic gymnastics
             National Team from 2010 through 2018 and is a five-time all-around bronze
             medalist at the USA National Championships. She was a member of the 2014 and
             2015 World Championships teams and competed at the 2017 University Games in
             Taipei as an undergraduate student at Princeton University. Serena completed her
             degree in 2020, graduating as a pre-law student with a major in Psychology and
             minors in Dance and Cognitive Science. Currently, Serena is on the USA
             Gymnastics Athlete’s Council as a representative for rhythmic gymnastics and the
             USOPC Athlete’ Advisory Council as the representative for Gymnastics. She is
             now working with the Manhattan District Attorney’s Office and dancing with
             Movement Headquarters, a NYC-based contemporary ballet company.

            Rebecca Sereda serves as an Athlete Director for the women’s program with a
             term running from 2018 through 2021. Sereda, a Staten Island native and graduate
             of Boston University with a Molecular Biology degree, currently resides in Boston.
             She currently is employed at Harvard University doing Stem Cell Cardiology
             Research. In addition, she is a FIG Brevet Judge and Athlete Representative and
             serves on the Rhythmic Program Committee and Athlete Selection Committee.
             Sereda was a six-time National Champion and was a member of the US Rhythmic
             National Team for seven years (2008-2014). She was a 2013 World Championships
             finalist and Pan American champion. She has won numerous international medals
             throughout her Junior and Senior competitive years.

            Staci Slaughter serves as an Independent Director with a term running from 2018
             through 2021. Slaughter is the executive vice president of communications and
             senior advisor to the CEO for the San Francisco Giants, where she has worked for
             22 years. Her previous experience includes press secretary for San Francisco Mayor
             Frank Jordan and communications advisor to Los Angeles Mayor Richard Riordan.
             Slaughter currently serves as a Board member for the Baseball Assistance Team
             and as vice chair of the Board for Golden Gate National Parks Conservancy. Based
             in the San Francisco area, she graduated from the University of California, Berkeley
             with a Bachelor of Science in social sciences.

            Julie Springwater serves as an Independent Director with a term running from
             2020 through 2024. Springwater, a resident of Andover, Massachusetts, is an
             adjunct professor at Boston University’s School of Social Work and interim chair
             of Macro Practice (non-clinical social work). She specializes in child welfare,
             positive youth development, and human service management. Springwater also
             serves as the director for the New England Association of Child Welfare
             Commissioners and Directors, located at Boston’s Judge Baker Children’s Center.
             She is currently serving as the chair of governance for the Child Welfare League of
             America. She earned her Bachelor of Arts in sociology at the University of
             Massachusetts and her Master of Social Work at Boston University.

            Kimberly Till serves as an Independent Director with a term running from 2020
             through 2024. Till has held senior roles at Disney, Sony, AOL Time Warner, and


                                              33
Case 18-09108-RLM-11        Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 44 of
                                              100



               Microsoft. She was CEO of two consumer insights and data analytics businesses,
               one of which was a public company traded on NASDAQ. She has served on two
               public company and two privately held boards. In addition to her corporate roles,
               Till was selected for the prestigious White House Fellowship, where she served as
               a special assistant to the former U.S. Trade Representative and Secretary of
               Agriculture and the director of the FBI. Her academic career includes an MBA from
               Harvard Business School and a J.D. from Duke University Law School. Till also
               serves on the boards of the New York Pops and Getting Out and Staying Out.

              Brandon Wynn serves as an Athlete Director for the men’s program with a term
               running from 2020 through 2024. Wynn is currently the CEO at Business Elevator,
               a fitness, nutrition, and wellness company for professionals, as well as CEO with
               10th Avenue Holdings, a real estate holding company. He is a veteran of three
               World Championships Teams (2010, 2013, 2015) and the 2013 World still rings
               bronze medalist. In 2015, he helped the U.S. men place fifth at the World
               Championships and finished fifth on still rings. Originally from Voorhees, N.J., he
               is a four-time U.S. still rings champion (2010-11, 2013-14). He competed for the
               Ohio State University men’s gymnastics team and clinched two NCAA still rings
               titles. Wynn has a master’s degree in business administration, accounting, and
               finance from Keller Graduate School of Management, graduating in 2015.

D.     Events Leading To The Chapter 11 Case.

       Before filing bankruptcy, USAG was named a defendant in approximately 100 lawsuits
brought by survivors asserting abuse by Lawrence Nassar. Nassar was employed by MSU and
served as a physician volunteer to USAG. As a volunteer, Nassar was to provide medical assistance
to gymnasts at various events and camps, including camps held at what was previously USAG’s
National Team Training Center in Texas.

        In June 2015, an initial report came to USAG’s attention that Nassar had potentially had
inappropriate contact with gymnasts. USAG promptly commenced an investigation into the matter
and reported the matter to the FBI. In November 2017, Nassar pleaded guilty to sexual assault and
other crimes. As a result of his sentence, Nassar will spend the rest of his life in prison.

        Over 400 individuals initiated civil lawsuits against USAG, MSU, and others asserting
claims arising from Nassar’s abuse, including claims for negligent hiring, negligent retention,
negligent supervision, negligent failure to warn or protect, intentional infliction of emotional
distress, fraud, and violations of the Racketeering Influenced Corrupt Organizations Act, among
others. These lawsuits remain pending in courts in Michigan, California, and elsewhere. The
Michigan and California lawsuits were mediated as a consolidated group, with the plaintiffs
reaching a $500 million settlement in the spring of 2018 with MSU. USAG’s own attempts to
reach a settlement with survivors through mediation did not succeed at that time.

        In late 2016, USAG engaged Deborah Daniels, Managing Partner of Indianapolis based
Krieg DeVault LLP and a former federal prosecutor, to conduct an independent review of USAG’s
bylaws, policies, procedures, and practices related to handling sexual misconduct matters and to
issue a report and recommendations (the “Daniels Report”). The Daniels Report was issued on


                                               34
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 45 of
                                               100



June 26, 2017, and contained a number of recommendations, which USAG’s then board of
directors unanimously agreed to implement. A copy of the Daniels Report is publicly available on
USAG’s website, here: usagym.org/PDFs/About%20USA%20Gymnastics/ddreport_062617.pdf.

        In connection with the implementation of the Daniels Report’s recommendations, USAG’s
leadership has undergone a complete change since Nassar’s misconduct was disclosed. In
March 2017, USAG’s then CEO, Steve Penny, resigned. In January 2018, all non-athlete members
of USAG’s then board of directors resigned. The current USAG Board and its officers do not
include any individuals who served on the prior Board. Other employees who faced criticism over
their actions in connection with USAG’s response to Nassar’s conduct are no longer employed by
USAG.

        On November 5, 2018, the USOPC initiated a proceeding against USAG under Section 8
of the USOPC’s bylaws, seeking to revoke USAG’s designation as the national governing body of
gymnastics. Without that designation, USAG would lack authority to engage in numerous of its
current functions, including representing the United States before FIG and selecting and training
athletes to compete in international and national elite competitions. The USOPC’s prosecution of
the Section 8 complaint was stayed by the filing of the Chapter 11 Case.

        In 2020, USAG engaged Ms. Daniels to conduct an audit of USAG’s implementation of
the Daniels Report’s recommendations to date. Ms. Daniels released the audit on March 10, 2021.
In the audit findings, Ms. Daniels concludes that “Overall, it appears that USA Gymnastics,
particularly in the time period since the current CEO was installed in the Spring of 2019, has made
significant forward progress toward not only improving its written policies but also improving its
performance in terms of athlete abuse reporting and response to reports of abuse; training of
various constituencies to enhance their understanding of what constitutes abuse and what action is
expected if misconduct is detected; outreach to, protection and support of athletes; and
communication from the top down of a culture that values and protects its athletes first and
foremost.” A copy of the 2021 audit report is publicly available on USAG’s website, here:
usagym.org/PDFs/About%20USA%20Gymnastics/ddaudit_0221.pdf.

E.     The Chapter 11 Case.

       The Debtor commenced this Chapter 11 Case on December 5, 2018. The Debtor did so to
ensure that its available Assets are equitably allocated to survivors asserting Abuse Claims. As a
non-profit entity, USAG does not have substantial assets and instead would have to rely on its
Debtor CGL Insurance Policies and other applicable Insurance Policies (if any) to pay any
judgments obtained by survivors in their prepetition suits. Chapter 11 was USAG’s only option to
ensure that the proceeds of its applicable Insurance Policies were distributed in a fair, equitable,
and logical manner.

               First Day Motions.

        On the Petition Date, USAG as debtor and debtor in possession filed several motions
seeking relief from the Bankruptcy Court to ensure a seamless transition into chapter 11
(collectively, the “First Day Motions”). The Bankruptcy Court granted the relief requested in the
First Day Motions, authorizing the Debtor to, among other things: (1) continue paying employee



                                                35
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 46 of
                                               100



wages and benefits (Dkt. 300); (2) continue using the Debtor’s existing cash management system,
bank accounts, and business forms (Dkt. 299); (3) continue insurance programs, pay insurance
premiums, and enter into new insurance policies in the ordinary course (Dkt. 197); (4) pay
outstanding taxes, if any (Dkt. 194); (5) provide utility companies with adequate assurances of
payment and prohibit utility companies from altering or discontinuing service (Dkt. 195); (6) retain
the Claims Agent (Dkt. 63); (7) perform all postpetition obligations under a commercial card
agreement with the Debtor’s bank (Dkt. 196); and, (8) enter into certain consulting services
agreements (Dkts. 124-25).

               The Debtor’s Professionals.

       After the Petition Date, the Court authorized the Debtor to retain Jenner & Block LLP as
lead bankruptcy counsel (Dkt. 188). The Court also authorized the Debtor to retain Miller Johnson
P.L.C. and Plews Shadley Racher & Braun LLP as special counsel (Dkts. 189, 191), as well as
Barnes & Thornburg LLP, Hilder & Associates, Krieg DeVault LLP, P.C., Pierce Atwood LLP,
White & Amundson, P.C., and Zuckerman Spaeder LLP as ordinary course counsel (Dkt. 192-93,
295-96, 298, 1345). Finally, the Court approved the retention of APCO World LLC as ordinary
course communications advisor (Dkt. 297) and BDO USA LLP as ordinary course auditor and tax
professional (Dkt. 785).

               The Survivors’ Committee.

       Pursuant to Section 1102 of the Bankruptcy Code, on December 19, 2018, the U.S. Trustee
appointed the Additional Tort Claimants Committee of Sexual Abuse Survivors to serve in the
Debtor’s case. The Committee consists of nine members, all of whom filed Abuse Claims against
the Debtor: Rachel Denhollander (Co-Chair), Sarah Klein (Co-Chair), Tasha Schwikert-Warren
(Co-Chair), Kenzie Gassaway, Alexandra Raisman, Kyla Ross, Marcia Frederick Blanchette,
Alyssa Corn, and Jessica Thomashow. (Dkts. 97-98.)

        The Survivors’ Committee retained the law firms of Pachulski Stang Ziehl & Jones LLP
and Rubin & Levin, PC to represent it throughout the Chapter 11 Case. The Court approved their
retention on February 4, 2019. (Dkts. 238, 239.)

               Future Claimant Representative.

       On May 10, 2019, the Debtor moved for the appointment of Fred Caruso as Future
Claimant Representative. (Dkt. 480.) The Court approved the FCR’s appointment on May 17,
2019. (Dkt. 516.)

        The FCR is the legal representative for individuals holding Abuse Claims who qualify as
Future Claimants, as that term is defined in Section 1.1.63 of the Plan. The FCR represents the
interests of each Person who (a) held a Sexual Abuse Claim as of the Bar Date; and (b) meets one
of the following criteria: (i) was under the age of majority under applicable state law as of March
1, 2019; (ii) as of March 1, 2019, the statute of limitations for such Person was tolled under
applicable state law or had not begun to run under applicable state law, including because of a
Sexual Abuse Claim based on repressed memory or similar theory; (iii) as of March 1, 2019, the
Debtor was estopped under applicable state law from asserting the statute of limitations; or (iv)
such Person’s Sexual Abuse Claim was barred by the applicable statute of limitations as of March


                                                36
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 47 of
                                               100



1, 2019, but is or becomes no longer barred by the applicable statute of limitations for any reason,
including the enactment of legislation that revives such Claims; provided, however, that the
following persons are not Future Claimants: any Person who has, at any time before the Bar Date,
asserted a Sexual Abuse Claim, asserted a cause of action based on a Sexual Abuse Claim,
provided notice of a Sexual Abuse Claim, or made a demand based on a Sexual Abuse Claim, or
whose parent or guardian or other legal representative had done so on behalf of such Person, at
any time before the Bar Date.

        The FCR retained the law firm of FrankGecker LLP to represent it throughout the Chapter
11 Case. The FCR also retained Development Specialists, Inc. to provide consulting services with
respect to the FCR’s analysis of potential Future Claims. The Court approved each firm’s retention
on June 11, 2019. (Dkts. 592, 593.)

               The Bar Date.

        By order dated February 25, 2019 (the “Bar Date Order”), the Bankruptcy Court set April
29, 2019 (the “Bar Date”) as the last day for claimants to file proofs of claim for claims arising
before the Petition Date, including Abuse Claims. (Dkt. 301.)

        The Debtor and its Claims Agent served notice of the Bar Date on all known creditors. In
particular, the Debtor mailed notice of the Bar Date, a copy of the Bar Date Order, and a sexual
abuse proof of claim form to all known survivors who had filed or threatened to file lawsuits
against USAG alleging sexual abuse, had reported abuse to USAG, had entered into a settlement
agreement with USAG stemming from allegations of abuse, or had received payment from USAG
as a result of an allegation of abuse, to the extent their mailing address was reasonably available.
Although not strictly required by the Bar Date Order, the Debtor also served all potential sexual
abuse claimants, even those who never formally or clearly notified USAG of their claims, after a
meticulous and comprehensive search of its books and records. As a result, the Debtor sent this
notice package to more than 1,300 individuals.

        The Debtor also sent this notice package to all known counsel for sexual abuse claimants.
The Debtor e-mailed the notice of the Bar Date to its list of more than 360,000 e-mail addresses
for current and former USAG members. (Dkt. 341, Ex. E.) The Debtor placed the notice of the Bar
Date on its website, Facebook, Twitter, and Instagram pages and published notification in USA
Today, Inside Gymnastics, International Gymnast, the Gymcastic podcast, and the Meetscores
website. In addition, between February 26 (one day after the Bar Date Order was entered) and
April 30 (one day after the Bar Date), the Debtor pinned notice of the Bar Date at the top of its
Twitter feed as the “pinned” tweet. The Debtor also sent letters to each of its member gyms asking
those facilities to post the notice package and the sexual abuse proof of claim form for their
members to see. In addition to this notice, the Debtor’s Chapter 11 Case and the deadline for filing
claims received extensive media attention in national publications, local papers, and television and
radio broadcasts.




                                                37
Case 18-09108-RLM-11          Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 48 of
                                                 100



               The Claims Against The Debtor And The Debtor’s Claims Objections.

               a.      The Abuse Claims.

        The Debtor’s broad notice plainly reached the universe of creditors. As to the Abuse
Claims, 510 individuals filed their Abuse Claims by the Bar Date (including one claimant whose
                                                                                     6
Abuse Claim was deemed timely filed), and 15 individuals filed late Abuse Claims. Of these
Abuse Claims, 59 were filed by individuals alleging abuse by someone other than Nassar. Further,
78 of the claimants had not sued USAG before the bankruptcy filing. USAG had no notice of these
78 claimants and thus, these claimants would have learned of the Bar Date Order as a result of
USAG’s extensive publication notice and/or the extensive media coverage surrounding this
Chapter 11 Case.

        Three of the Abuse Claims purported to request relief on behalf of various putative classes
of sexual abuse survivors. No class of Abuse Claimants against the Debtor was certified by any
court prior to the Petition Date. By agreement with the Debtor, two of these Abuse Claimants
agreed to withdraw their class claim or agreed to prosecute their Abuse Claim only in their
individual capacity, respectively. (Dkts. 795-96.) As to the remaining Abuse Claim, the Debtor
filed an objection on January 17, 2020. (Dkt. 885.) The Debtor argued that a class claim is not
appropriate in this Chapter 11 Case, and that this particular class claim fails on its merits. On April
20, 2020, the Bankruptcy Court entered an order sustaining the Debtor’s objection to that claim.
(Dkt. 1021.)

               b.      The General Claims.
                                                                                                  7
        The Debtor also received 336 general, non-Abuse Claims, 7 of which were filed late. The
bulk of these general claims assert amounts due for services provided by chaperones, instructors,
and coaches at various training camps, competitions, and other gymnastics events. Numerous
claims assert indemnities due and owing from the Debtor in connection with Nassar’s misconduct.
The Debtor objected to numerous of the general claims on the basis that they were duplicative,
misclassified as priority claims or administrative expenses, or were otherwise legally without
merit. (Dkts. 624, 628-29, 635, 923.) The Court entered orders disallowing or reclassifying the
claims subject to objection. (Dkts. 720-23, 1001.)

        The remaining general unsecured claims assert liabilities against the Debtor’s estate
amounting to $47,160,655.46. The majority of this amount relates to: (a) Indemnification Claims;
(b) the Personal Injury Claim; and (c) General Unsecured Claim No. 312. The Indemnification
Claims total $41,487,568.17. In the event of the Full or Partial Settlement Alternative, the
Indemnification Claims will be channeled to the Trust and will be satisfied only from the amounts
paid to the Trust by the Settling Insurers and Participating Parties, and in the event of a Litigation
Only Alternative, the Indemnification Claims are deemed disallowed but retain whatever rights
those Claimants have against the Debtor’s Insurers. The Personal Injury Claim was filed in the

6
  These counts omit 33 duplicative Abuse Claims, 1 withdrawn Abuse Claim, and 2 disallowed Abuse
Claims.
7
  Individuals misfiled 23 Abuse Claims on the docket for general Claims. These misfiled Abuse Claims are
omitted from these counts of the general Claims against the Debtor.


                                                  38
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 49 of
                                               100



amount of $3,000,000.00. It may only be satisfied out of the Debtor’s Personal Injury Insurance
Policy pursuant to the Plan, regardless of whether the Full or Partial Settlement Alternative or
Litigation Only Alternative is selected; provided, however, that nothing herein or in the Plan
prevents, or shall be deemed to prevent a buyback of the Personal Injury Policy and all other
coverages thereunder other than for the Personal Injury Claim. General Unsecured Claim No. 312
asserts damages of $1,500,000.00 from alleged emotional abuse. This Claim is treated as an Abuse
Claim under the Plan and, therefore, it will be channeled to the Trust under the Full or Partial
Settlement Alternative or permitted to recover solely from the Debtor CGL Insurance Policies (and
Other Insurance Policies (if any) that provide coverage for Abuse Claims), and no other assets,
under a Litigation Only Alternative. Thus, the amount of general unsecured claims that must be
paid through the Plan is $1,173,087.29 in addition to the $668,100.95 of general unsecured claims
that the Debtor scheduled but for which no Claims were filed. The total General Unsecured Claims
are therefore $1,841,188.24.

               Postpetition Financing.

               a.     Debtor In Possession Financing.

       On May 1, 2019, the Debtor filed a motion seeking authority to obtain debtor-in-possession
financing in the aggregate amount of $800,000.00 pursuant to loan agreements with two of the
Debtor’s CGL Insurers, Great American Assurance Company and Virginia Surety Company, Inc.,
formerly known as Combined Specialty Insurance Company. (Dkt. 448). As of the date of the
Disclosure Statement, the Debtor has not drawn on either debtor-in-possession facility.

               b.     Paycheck Protection Program Funding.

         On May 28, 2020, the Debtor moved for authority to obtain funding under the Paycheck
Protection Program (the “PPP”), as authorized by the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. 116-136 (the “CARES Act”). (Dkt. 1079.) Concurrently, the Debtor initiated
litigation challenging a rule promulgated by the U.S. Small Business Administration (the “SBA”)
that categorically barred chapter 11 debtors from receiving PPP funding. (See USA Gymnastics v.
Carranza, No. 20-50055 (Bankr. S.D. Ind.).) Among other things, the Debtor argued that the rule
violated the Administrative Procedure Act because it was arbitrary and capricious and contrary to
law. The District Court agreed with the Debtor and enjoined the SBA from denying the Debtor
access to PPP funding solely on account of its status as a chapter 11 debtor. (Adv. Dkt. 26.)

       Following the District Court’s ruling, on June 11, 2020, the Bankruptcy Court entered an
order authorizing the Debtor to apply for and obtain up to $804,500.00 in unsecured, forgivable
PPP funding. (Dkt. 1125.) The SBA thereafter disbursed $804,500.00 to the Debtor. The SBA
holds an administrative expense claim against the Debtor in this amount, subject to the forgiveness
provisions contained in the CARES Act. The Debtor believes that the PPP funding qualifies for
forgiveness and it intends to file a forgiveness application which it expects will be granted.

               Plan Exclusivity and Deadlines.

       Pursuant to Section 1121 of the Bankruptcy Code, a debtor in possession is granted an
exclusive right to file a plan of reorganization for 120 days following the commencement of the
case. A debtor also has the exclusive right to solicit votes accepting any plan of reorganization


                                                39
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 50 of
                                                100



within the 180 days following the commencement of the case. The Bankruptcy Code further
provides that a court can increase a debtor’s exclusive period to file and solicit acceptances on a
plan of reorganization for up to eighteen months and twenty months, respectively, after
commencement of the case for cause. The Bankruptcy Court has extended both periods here to
their statutory maximum. (Dkt. 981.) On September 2, 2021, the Bankruptcy Court ordered that
the Debtor’s deadline to file its Plan and this Disclosure Statement is 21 days after the conclusion
of the Settlement Conference (as defined below). (Dkt. 1282, ¶ 2.)

               Litigation.

               a.      Insurance Coverage Adversary Proceeding.

        On February 1, 2019, the Debtor commenced an adversary proceeding against its insurers
to determine the rights it held in its various insurance policies. (See USA Gymnastics v. Liberty
Insurance Underwriters, et al., No. 19-50012 (Bankr. S.D. Ind.).) Certain of the Debtor’s insurers
had consistently and wrongfully refused to pay the Debtor amounts due and owing under those
policies. The insurer-defendants included Ace American Insurance Company, Great American
Insurance Company, Liberty Insurance Underwriters, Inc., National Casualty Company, RSUI
Indemnity Company, TIG Insurance Company, Virginia Surety Company, Inc., Western World
Insurance Company, Endurance American Insurance Company, American Home Assurance
Company, and certain other Doe Insurers. The insurer-defendants dispute the Debtor’s allegations.

        Since the initiation of this adversary proceeding, the Debtor has prosecuted several partial
summary judgment motions against certain of its insurers, in the hopes of facilitating a global
settlement of the Abuse Claims with appropriate contributions from the insurers. For instance, the
Debtor requested that the Court declare that abuse and molestation exclusions in policies issued
by TIG do not bar coverage for the Debtor. (Adv. Dkt. 173.) The Bankruptcy Court agreed with
the Debtor’s interpretation of the policies (Adv. Dkt. 274), which ruling the District Court accepted
and entered on November 23, 2020 (USA Gymnastics v. ACE American Ins. Co., No. 18-CV-1306,
Dkt. 223 (November 23, 2020).) The Debtor also requested a declaration that limits in policies
issued by ACE did not apply to lower the amount of the Debtor’s coverage on claims arising from
Nassar’s abuse. (Adv. Dkt. 175.) The Bankruptcy Court rejected the Debtor’s readings of those
insurance policies (Adv. Dkt. 275), which ruling the District Court accepted and entered on
December 7, 2020. (Dist. Dkt. 234.) The Debtor also sought a declaration that it has access to
coverage under certain “lost policies” issued by TIG. (Adv. Dkt. 204.) The Debtor and TIG
consensually resolved this motion and stipulated to the existence of various TIG policies providing
coverage to the Debtor during policy years 1986 through 1991. (Adv. Dkt. 617.)

        In addition, the Debtor has successfully argued that Liberty Insurance Underwriters, Inc.
(“LIU”) wrongfully breached its duty to defend the Debtor with respect to various lawsuits,
investigations, and proceedings, including prepetition litigation asserting sexual abuse,
investigations by Congressional committees and the Indiana Attorney General, and the USOPC
de-recognition proceeding. On October 24, 2019, the Bankruptcy Court issued proposed findings
of fact and conclusions of law providing that LIU has a duty to defend USAG in these matters.
(Adv. Dkt. 260.) On January 13, 2020, the District Court accepted and entered the Bankruptcy
Court’s recommended ruling. (Adv. Dkt. 310.) LIU has appealed the District Court’s summary
judgment order. Although LIU has not obtained a stay of this order, LIU has not paid the amounts


                                                 40
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 51 of
                                                 100



due to USAG to date. USAG initiated additional motion practice in the District Court to enforce
the summary judgment against LIU, and has sought to hold LIU in contempt for its failure to
comply with numerous orders of the District Court and Bankruptcy Court setting forth its coverage
obligations to the Debtor. On August 2, 2021, the District Court ruled that it would enter judgment
against LIU for a sum certain representing its coverage obligations to the Debtor to date (which,
including pre-judgment interest will be in the amount of $2,171,951.18 as of August 17, 2021,
with an additional $279.56 in interest for every day between August 17, 2021 and the date of
payment (Dist. Dkts. 322, 324.)

        Finally, the Debtor has filed a motion for summary judgment seeking a declaration
requiring certain of the insurer-defendants to pay for the cost of USAG’s bankruptcy defense and
for a judgment in the amount of those defense costs to date. (Adv. Dkts. 406-07.) The Bankruptcy
Court issued proposed findings of fact and conclusions of law that recommend that the District
Court deny this motion (Adv. Dkt. 571), which recommendation the District Court accepted and
entered on August 13, 2021 (Dist. Dkt. 323). USAG is considering its options with respect to this
Order.

               b.      Prepetition Abuse Litigation and the 105 Order.

        Pursuant to Section 362 of the Bankruptcy Code, as of the Petition Date an automatic stay
went into effect that paused all of the prepetition litigation asserted by the survivors against the
Debtor. However, the automatic stay only protected the Debtor. It did not pause the lawsuits to the
extent they asserted claims against defendants in addition to the Debtor.

        Even if formally stayed as to the Debtor, continued litigation in the prepetition lawsuits
threatened to distract the Debtor’s personnel from the Chapter 11 Case and generate additional
obligations for the Debtor, including from certain defendants who asserted they were entitled to
indemnities from the Debtor for litigation costs.

         As a result, the Debtor entered into an agreed stipulation with all of the plaintiffs and most
of the defendants in those lawsuits to stay the lawsuits entirely. The Bankruptcy Court approved
the stipulation on April 22, 2019, and entered an injunction prohibiting any signatory to the
stipulation from proceeding with the lawsuits while the stipulation and injunction remained in
effect (the “105 Order”). (Dkt. 426.)

               c.      Third Party Injunction Adversary Proceeding.

        Although the bulk of the plaintiffs and defendants in all prepetition litigation asserting
claims arising from sexual abuse against the Debtor agreed to voluntarily stay that litigation in its
entirety, not every defendant agreed to sign onto the 105 Order. Instead, these defendants
threatened to proceed with the cases in which they were involved. This threatened the Debtor’s
estate by siphoning its resources and personnel to manage litigation in which it had an interest,
even if a judgment could not be obtained against the Debtor while this Chapter 11 Case remained
pending.

        With the support of the Survivors’ Committee, the Debtor commenced an adversary
proceeding on March 29, 2019, requesting the Bankruptcy Court enter an injunction barring these
outlier defendants from proceeding with their litigation. (USA Gymnastics v. Donald Peters,


                                                  41
Case 18-09108-RLM-11          Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 52 of
                                                 100



Richard Carlson, et al., No. 19-50075 (Bankr. S.D. Ind.).) While certain of those parties objected,
the Bankruptcy Court ultimately overruled the objections and entered the injunction as requested,
completely staying the prepetition lawsuits with respect to all third parties and the Debtor pending
further order of the Court. (Adv. Dkt. 71.)

               d.      California Plaintiffs’ Litigation.

        In late 2020, four Abuse Claimants withdrew from the 105 Order and re-commenced their
prepetition litigation pending in California courts, nominally only against non-Debtor parties,
including the USOPC. However, the plaintiffs served discovery in that litigation that threatened to
distract the Debtor’s personnel and professionals, impose significant litigation costs on the
Debtor’s estate (including costs to review documents for privileged material and personally
identifying information, deposition preparation and attendance, and attending court hearings), and
potentially deplete the Debtor’s insurance coverage and/or generate additional indemnification
claims against the Debtor’s estate. Accordingly, the Debtor moved to enforce the automatic stay
against the continued prosecution of the California litigation and any discovery served therein.
(Dkt. 1459.) The plaintiffs filed a cross-motion for relief from the automatic stay. (Dkt. 1460.)

       The Court held an evidentiary hearing on April 28, 2021 and took the cross-motions under
submission. On May 11, 2021, the Debtor and the plaintiffs agreed to hold the cross-motions in
abeyance pending further settlement negotiations over the terms of a consensual Plan in this case.
(Dkt. 1498.)

               Mediation and Settlement Conference.

        On May 17, 2019, the Bankruptcy Court appointed Judge Gregg Zive to mediate “the
resolution of the sexual abuse claims; the resolution of any disputes relating to the applicability of
the Debtor’s insurance coverage to the sexual abuse claims and the Debtor’s insurance carriers’
obligations to fund distributions on the sexual abuse claims, and related defense costs; and the
resolution of any other matters necessary to equitably determine the rights of, and allocate
recoveries to, survivors holding allowed sexual abuse claims.” (Dkt. 514, ¶2.) The Bankruptcy
Court subsequently entered an order authorizing Paul Van Osselaer to participate as a second
mediator. (Dkt. 798.)

         In preparation for the mediation, the Debtor spent considerable time and resources
analyzing the universe of claims, as well as the available insurance coverage for those claims, so
that it could determine the extent of its liabilities and negotiate the terms of the Plan. The mediation
process began in late May, 2019 and a series of in-person and telephonic mediation sessions
occurred throughout 2019 and 2020. These mediation sessions did not produce an agreement
among parties in interest on the terms of a global settlement and consensual plan.

        On August 20, 2020, the Debtor and the Survivors’ Committee jointly moved for the
Bankruptcy Court to hold a settlement conference (the “Settlement Conference”) with the Debtor,
the Survivors’ Committee, the USOPC, the respective insurers for the Debtor and the USOPC, and
the individual(s) with settlement authority for each party. (Dkt. 1230.) On September 2, 2020, the
Court granted the motion and appointed the Honorable James M. Carr, Bankruptcy Judge for the
Southern District of Indiana, to preside over the Settlement Conference. (Dkt. 1262.)



                                                  42
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 53 of
                                                 100



       Shortly thereafter, Judge Carr commenced a series of telephonic settlement conferences
and mediation sessions with the various parties in interest. The Plan, as jointly proposed by the
Debtor and the Survivors’ Committee, is the product of the Settlement Conference.

               Motion To Dismiss.

        On January 21, 2020, the Survivors’ Committee filed its Motion For Entry Of An Order
Pursuant To 11 U.S.C. §§ 105(a), 349 And 1112(b) Dismissing The Bankruptcy Case And
Granting Related Relief [Dkt. 892] (the “Motion to Dismiss”). The Survivors’ Committee asserted
that the mediation had not yet produced a global settlement and argued that Abuse Claimants
should not have to wait any longer to litigate their Claims in non-bankruptcy forums. It then alleged
that cause existed to dismiss the Debtor’s case because the Debtor could not confirm a plan over
the objections of the Abuse Claimants. After the Debtor filed the initial version of its Plan and as
settlement negotiations continued, the Survivors’ Committee took the Motion to Dismiss off of the
hearing schedule. The Motion to Dismiss is not currently set for hearing.

               Plan Support Agreement.

        On May 6, 2021, the Debtor and the Survivors’ Committee entered into the Plan Support
Agreement, subject to approval by the Court. The Plan Support Agreement memorializes the
Debtor and Survivors’ Committee’s agreement to seek confirmation of the Plan, which provides
for the global settlement and resolution of all Abuse Claims through either the Full or Partial
Settlement Alternative or the Litigation Only Alternative. The Plan Support Agreement further
provides that CGL Insurers may become signatories to the Plan Support Agreement upon their
acceptance of the settlement offers made with respect to CGL Insurance Policies they issued and
their agreement to the terms of the Plan. As of the date of this Disclosure Statement, National
Casualty Company, CIGNA Insurance Company (n/k/a ACE American Insurance Company),
National Union Fire Insurance Company of Pittsburgh, P.A. (n/k/a AIG), and Gemini Insurance
Company have accepted their settlement offers and agreed to become Settling Insurers. [•] are
currently Non-Settling Insurers.

                                 V. SUMMARY OF THE PLAN

        The Debtor and the Survivors’ Committee propose the Plan in good faith and believe the
Plan is feasible and in the best interest of the creditors of the Debtor. The Debtor and the Survivors’
Committee therefore recommend acceptance of the Plan by holders of Claims in the Voting
Classes. This Article V and Articles VI through IX summarize key components of the Plan. To the
extent of any inconsistencies between these summaries and the terms of the Plan, the Plan controls.
To the extent the summaries omit any provisions of the Plan, such omission has no effect on the
enforceability of those provisions in the Plan. All Claimants are encouraged to carefully read the
Plan before voting.

A.     Treatment of Unclassified Claims.

        The following summarizes the treatment of Administrative Claims, Professional Claims,
Priority Tax Claims, and U.S. Trustee Fees under the Plan. In accordance with Section 1123(a)(1)
of the Bankruptcy Code, Administrative Claims, Professional Claims, Priority Tax Claims, and
U.S. Trustee Fees have not been classified under the Plan. Article IV of the Plan sets forth the


                                                  43
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 54 of
                                               100



treatment for each of these types of Claims. The Debtor anticipates that it will pay these
unclassified claims in full on the Effective Date.

               Administrative Claims.

        An Administrative Claim is a claim for payment of an administrative expense of a kind
specified in Bankruptcy Code Section 503(b) and referred to in Bankruptcy Code
Section 507(a)(2), including the actual and necessary costs and expenses of preserving the estate
or operating the Debtor’s businesses after the commencement of a chapter 11 case, and
compensation for legal and other services and reimbursement of expenses awarded or allowed
under Bankruptcy Code Sections 330(a), 331, or 503.

        The Plan provides that Holders of Administrative Claims must file any requests for
allowance and payment within thirty days after a notice of the Effective Date is filed with the
Bankruptcy Court. Each Allowed Administrative Claim shall be paid in full in Cash under the Plan
unless otherwise agreed between the Reorganized Debtor and the Holder of the Allowed
Administrative Claim. Such payment shall be made either (a) on or as soon as practicable following
the Effective Date, or, if later, the Allowance Date; or (b) upon such terms as may be agreed to in
writing by the Administrative Claimant. However, any Administrative Claim incurred postpetition
by the Debtor in the ordinary course of its operations or arising pursuant to any postpetition
agreements or transactions entered into by the Debtor with Bankruptcy Court approval, including
the PPP Loan Claim, will be paid or performed in accordance with the terms and conditions of the
particular agreements or transactions giving rise to the claim, or as otherwise agreed by the Debtor
and the Administrative Claimant.

               Professional Claims.

        The Plan sets forth the manner and timing in which Professionals must submit Professional
Claims to be considered for payment. All Professionals or other Persons requesting compensation
or reimbursement of expenses pursuant to any of Sections 327, 328, 330, 331, 503(b), and 1103 of
the Bankruptcy Code for services rendered on or before the Effective Date (including, among other
things, any compensation requested by any Professional or any other Person for making a
substantial contribution in the Chapter 11 Case) shall file and serve an application for final
allowance of compensation and reimbursement of expenses accruing from the Petition Date to the
Effective Date, no later than 45 days after the Effective Date, or such later date as ordered by the
Bankruptcy Court. In the event there is a dispute over what amount of a Professional Fee Claim
shall be Allowed, if any, the dispute shall be resolved by the Bankruptcy Court.

               Priority Tax Claims.

       A Priority Tax Claim is an unsecured Claim of a governmental unit entitled to priority in
payment pursuant to any provision of Section 507(a)(8) of the Bankruptcy Code. The Debtor
received a single Priority Tax Claim (General Unsecured Claim No. 1) asserting a liability of
$182.08. With respect to any Allowed Priority Tax Claim not paid prior to the Effective Date, the
Reorganized Debtor shall (a) pay such Claim in Cash as soon as practicable after the Effective
Date; or (b) provide such other treatment agreed to by the Holder of such Allowed Priority Tax




                                                44
Case 18-09108-RLM-11          Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 55 of
                                                 100



Claim and the Debtor and the Estate (if before the Effective Date) or the Reorganized Debtor (on
and after the Effective Date).

               U.S. Trustee Fees.

        All fees due and payable pursuant to 28 U.S.C. § 1930 (the “U.S. Trustee Fees”) and not
paid prior to the Effective Date shall be paid in Cash as soon as practicable after the Effective
Date. The Debtor does not believe that it will owe any U.S. Trustee Fees as of the Effective Date.
After the Effective Date, the Reorganized Debtor shall pay quarterly fees to the U.S. Trustee, in
Cash, until the Chapter 11 Case is closed and a Final Decree is entered.

B.     Treatment of Classified Claims.

        The Plan does not treat each Claim identically; rather, Articles V, VI, and VII of the Plan
categorize Claims into Classes, consistent with the requirements in Sections 1122 and 1123(a)(1)
of the Bankruptcy Code. That means that, under the Plan, some Holders of Claims will receive full
satisfaction of their Claims, some will receive partial satisfaction, and some will receive nothing.
In each instance, the Debtor believes that Holders of Claims will receive at least as much value as
they would receive if the Debtor’s Assets were to be liquidated under chapter 7 of the Bankruptcy
Code and that impaired creditors will receive more than they would receive in a chapter 7
liquidation. Regardless, it is important for Holders of Claims to read the Plan and this Disclosure
Statement carefully to understand how they will be treated under the Plan.

        The categories of Claims set forth in the Plan and summarized below classify Claims for
all purposes, including voting, confirmation, and distribution under the Plan and Sections 1122
and 1123(a)(1) of the Bankruptcy Code. A Claim shall be deemed classified in a particular Class
only to the extent that the Claim qualifies within the description of that Class and shall be deemed
classified in a different Class to the extent that any remainder of the Claim qualifies within the
description of such different Class. A Claim is classified within a particular Class for the purpose
of receiving distributions only to the extent that such Claim is Allowed and has not already been
satisfied before the Effective Date.

        The treatment in the Plan is in full and complete satisfaction of all of the legal, contractual,
and equitable rights that each Holder of a Claim may have against the Debtor. This treatment
supersedes and replaces any agreements or rights those Holders have in or against the Debtor. All
distributions under the Plan will be tendered to the Person holding the Claim.

               Class 1—Other Priority Claims.

               a.      Classification. Class 1 consists of Other Priority Claims, which are entitled
                       to priority under Section 507 of the Bankruptcy Code, and which are not
                       Administrative Claims or Priority Tax Claims. All of the Other Priority
                       Claims have or will be reclassified as General Unsecured Claims.

               b.      Treatment. Class 1 is unimpaired under the Plan. Holders of Class 1
                       Claims are deemed to have accepted the Plan and are not entitled to vote on
                       the Plan.



                                                  45
Case 18-09108-RLM-11    Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 56 of
                                          100



            c.    Impairment And Voting. The Holders of Class 1 Claims will receive either
                  (a) payment from the Reorganized Debtor of the full amount of their
                  Allowed Claims in Cash, without interest on or as soon as practicable
                  following the Effective Date or, if later, the Allowance Date; or (b) payment
                  of their Allowed Claims upon such terms as may be agreed in writing by
                  the Claimant and the Debtor and the Estate (if before the Effective Date) or
                  the Reorganized Debtor (on and after the Effective Date).

            Class 2—PNC Bank Claim.

            a.    Classification. Class 2 consists of the PNC Bank Claim, as scheduled by
                  the Debtor. The Debtor funds its day-to-day operations using a line of credit
                  issued by PNC Financial Services Group, Inc, d/b/a PNC Bank (the “PNC
                  Bank”). The Debtor’s obligations under these cards are secured by a
                  collateral account maintained at PNC Bank.

            b.    Treatment. Class 2 is unimpaired under the Plan. PNC Bank is deemed to
                  have accepted the Plan and is not entitled to vote on the Plan.

            c.    Impairment And Voting. The VISA Commercial Card Agreement
                  between PNC Bank and the Debtor shall be reinstated and become the
                  obligation of the Reorganized Debtor. PNC Bank shall retain all of its rights
                  and collateral pledged under the VISA Commercial Card Agreement.

            Class 3—Sharp Claim.

            a.    Classification. Class 3 consists of the Sharp Claim, which is general Claim
                  No. 63. Wells Fargo Financial Leasing, Inc., asserted the Sharp Claim as
                  assignee for Sharp Business Systems, on account of the Value Lease
                  Agreement, Equipment Sales Agreement, and Customer Care Maintenance
                  Agreement between Sharp Business Systems and the Debtor. The Sharp
                  Claim asserts a Claim for $20,997.82 and is secured by equipment in the
                  possession of the Debtor.

            b.    Treatment. Class 3 is unimpaired under the Plan. Sharp is deemed to have
                  accepted the Plan and is not entitled to vote on the Plan.

            c.    Impairment And Voting. The Value Lease Agreement, Equipment Sales
                  Agreement, and Customer Care Maintenance Agreement between Sharp
                  Business Systems and the Debtor shall be deemed assumed and will become
                  the obligation of the Reorganized Debtor. Sharp Business Systems shall
                  retain all of its rights and its collateral under the Value Lease Agreement,
                  Equipment Sales Agreement, and Customer Care Maintenance Agreement.

            Class 4—General Unsecured Convenience Claims.

            a.    Classification. Class 4 consists of the Holders of General Unsecured
                  Convenience Claims against the Debtor. These Claims are general


                                           46
Case 18-09108-RLM-11    Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 57 of
                                          100



                  unsecured Claims of $500.00 or less, or general unsecured Claims
                  voluntarily reduced to $500.00 or less by their Holder. There are 288 filed
                  and scheduled Claims of $500.00 or less, asserting total liabilities of
                  $47,703.93. In addition, there are 46 Claims asserting amounts between
                  $500.00 and $1,000.00, which the Debtor anticipates will be voluntarily
                  reduced and become General Unsecured Convenience Claims worth
                  $23,000.00 in total. The Debtor therefore anticipates that the total value of
                  General Unsecured Convenience Claims within Class 4 will be
                  approximately $75,000.00.

            b.    Treatment. Class 4 is unimpaired under the Plan. The Holders of Class 4
                  Claims are deemed to have accepted the Plan and are not entitled to vote on
                  the Plan.

            c.    Impairment And Voting. The Holders of Class 4 Claims will receive either
                  (a) payment from the Reorganized Debtor of the full amount of their
                  Allowed General Unsecured Convenience Claims in Cash, on or as soon as
                  reasonably practicable following the Effective Date or, if later, the
                  Allowance Date; or (b) payment of their Allowed General Unsecured
                  Convenience Claims upon such terms as may be agreed in writing by the
                  Claimant and the Debtor and the Estate (if before the Effective Date) or the
                  Reorganized Debtor (on and after the Effective Date).

            Class 5—General Unsecured Claims.

            a.    Classification. Class 5 consists of the Holders of General Unsecured
                  Claims against the Debtor. These Claims are any Claim against the Debtor
                  that is not an Abuse Claim, the Personal Injury Claim, the USOPC Claim,
                  the FCR Claim, an Indemnification Claim, Administrative Claim, a Priority
                  Tax Claim, an Other Priority Claim, or a Claim that is otherwise classified
                  under the Plan. There are 154 General Unsecured Claims asserting total
                  liabilities of $1,173,082.29. In addition, the Debtor listed on its Schedules
                  liabilities worth $668,100.95 for which no Claims were filed. These
                  scheduled amounts will be treated as General Unsecured Claims under the
                  Plan under the Litigation Only Alternative.

            b.    Treatment. Class 5 is impaired under the Plan. The Holders of Allowed
                  General Unsecured Claims are entitled to vote on the Plan.

            c.    Impairment And Voting. The Holders of Allowed General Unsecured
                  Claims will receive payment from the Reorganized Debtor of 80% of their
                  Allowed General Unsecured Claims, payable in equal installments on
                  August 15, 2022, August 15, 2023, and August 15, 2024; or, at the
                  Reorganized Debtor’s discretion, in less than three installments so long as
                  the Reorganized Debtor accelerates payment to all Holders of Allowed
                  General Unsecured Claims. Attached as Exhibit 2 is a pro forma cash flow
                  analysis for the Debtor for this three year period.


                                           47
Case 18-09108-RLM-11    Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 58 of
                                           100



            Class 6—Abuse Claims.

            a.    Classification. Class 6 consists of the Holders of Abuse Claims against the
                  Debtor. Abuse Claims also encompass General Unsecured Claim No. 312
                  and Sexual Abuse Claim No. 165. There are a total of 510 timely Abuse
                  Claims that are not duplicative of other Abuse Claims, and have not been
                  disallowed, withdrawn, or subjected to an objection.

            b.    Impairment And Voting. Class 6 is impaired under the Plan. The Holders
                  of Class 6 Claims are entitled to vote on the Plan.

            c.    Treatment. The treatment of Class 6 Claims depends on whether the CGL
                  Insurers accept their respective CGL Insurer Settlement Offers and whether
                  the Debtor and the Survivors’ Committee elect to proceed with the Full or
                  Partial Settlement Alternative or the Litigation Only Alternative.

                  The Full or Partial Settlement Alternative is described in Section I.B.1.a of
                  this Disclosure Statement. Under the Full or Partial Settlement Alternative,
                  the Trust shall assume all liability for and the Trust will pay all Class 6
                  Claims pursuant to the provisions of the Plan. Under the Partial Settlement
                  Option, Abuse Claimants whose Claims are covered solely by a Non-
                  Settling Insurers’ policy may elect to pursue litigation against the Debtor
                  and any other defendant but may only recover from a CGL Insurance Policy
                  issued by a Non-Settling Insurer of the Debtor or a CGL Insurance Policy
                  issued by a Non-Settling Insurer of a Protected Party, and not from the
                  Debtor or any of its property.

                  The Litigation Only Alternative is described in Section I.B.1.b of this
                  Disclosure Statement. Under the Litigation Only Alternative, Holders of
                  Class 6 Claims will be permitted to pursue litigation against the Debtor and
                  any other defendant. Abuse Claimants may recover any judgments or
                  awards only from the proceeds of the CGL Insurance Policies issued by the
                  Debtor’s CGL Insurers, and not from the Debtor or any of its property.

                  Under either the Full or Partial Settlement Alternative or the Litigation Only
                  Alternative, Class 6 Claims not timely filed by the Bar Date will be
                  disallowed and will receive no recovery.

            Class 7—Personal Injury Claim.

            a.    Classification. The sole member of Class 7 is the Holder of General
                  Unsecured Claim No. 251, which is the Personal Injury Claim. That Claim
                  arises from personal injuries that a minor gymnast allegedly suffered at a
                  gymnastics event, and asserts a liability of $3,000,000.00.

            b.    Impairment And Voting. Class 7 is impaired under the Plan. The Holder
                  of the Class 7 Claim is entitled to vote on the Plan.



                                            48
Case 18-09108-RLM-11   Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 59 of
                                          100



            c.   Treatment. On the Effective Date, the stay shall be lifted and the Holder of
                 the Class 7 Claim shall have thirty (30) days to file a lawsuit against the
                 Reorganized Debtor, subject to any applicable statute of limitations or
                 repose, or the equitable doctrine of laches, in accordance with
                 Section 108(c) of the Bankruptcy Code, or reach a settlement paid by the
                 Personal Injury Insurer. The allowance or disallowance of the Class 7 Claim
                 will be determined in the post-Effective Date Litigation related to the Class
                 7 Claim. To the extent the Holder of the Class 7 Claim obtains a Post-
                 Effective Date Award, the sole source of recovery for such Claimant shall
                 be from the Personal Injury Insurance Policy; however, nothing in the Plan
                 shall prevent the buyback of the Personal Injury Insurance Policy and all
                 other coverages under such policy other than for the Personal Injury Claim.
                 The Holder of the Class 7 Claim shall not be entitled to recover from the
                 Reorganized Debtor’s Revested Assets or property acquired by the
                 Reorganized Debtor after the Effective Date. Unless otherwise provided in
                 the Plan, the Plan shall not affect the liability of any other Person on, or the
                 property of any other Person for, the Class 7 Claim including the liability
                 of the Personal Injury Insurer, which liability shall continue unaffected by
                 the terms of the Plan or the discharge granted to the Debtor, the Estate, or
                 the Reorganized Debtor under the Plan and Section 1141(d) of the
                 Bankruptcy Code. Nothing in the Plan is intended to affect, diminish, or
                 impair the Holder of the Class 7 Claim’s right against any other parties
                 (except the Released Parties), including such parties’ joint and several
                 liability. The Debtor does not admit any liability for the Class 7 Claim and
                 reserves all defenses.

            Class 8—USOPC Claim.

            a.   Classification. The sole member of Class 8 is the Holder of General
                 Unsecured Claim No. 299, which is the USOPC. The USOPC asserted an
                 unliquidated Claim for indemnities the Debtor allegedly owes to the
                 USOPC with respect to attorneys’ fees and other costs incurred in
                 connection with the litigation arising from sexual abuse. The USOPC also
                 asserted a General Unsecured Claim against the Debtor in the amount of
                 $88,983.34 on account of certain services agreements entered into between
                 the Debtor and the USOPC, which amount will be treated as a Class 5
                 Claim.

            b.   Impairment And Voting. Class 8 is impaired under the Plan. The USOPC
                 is entitled to vote on the Plan.

            c.   Treatment. Under the Full or Partial Settlement Alternative, the Holder of
                 the Class 8 Claim shall not receive a distribution. If the entire amount of the
                 Total Settlement Demand Amount is funded on the Effective Date of the
                 Plan, all rights that the Holder of the Class 8 Claim has to receive
                 indemnification or reimbursement from the Debtor shall be satisfied by
                 granting the Holder of the Class 8 Claim the benefit of the Channeling


                                           49
Case 18-09108-RLM-11    Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 60 of
                                           100



                  Injunction. In the case of the Partial Settlement Option, the Holder of the
                  Class 8 Claim will retain any independent rights that such Holder has to
                  receive indemnification or reimbursement from the Debtor, including all of
                  its rights (if any) to reimbursement, indemnification, or a defense under any
                  of the Debtor’s Non-Settling Insurer insurance policies, but only for Abuse
                  Claims falling under the Debtor’s Non-Settling Insurer insurance policies
                  and only to the extent that there is coverage under the Debtor’s Non-Settling
                  Insurer insurance policies for the USOPC Claim and then only to the extent
                  of any payment made by such Debtor Non-Settling Insurer, which shall be
                  the sole source of recovery on account the USOPC Claim under the Partial
                  Settlement Option.

                  Under the Litigation Only Alternative, the Class 8 Claim shall be treated as
                  a Class 5 General Unsecured Claim in the maximum amount of $88,983.34.
                  However, nothing in the Plan shall be deemed to be a determination that the
                  Class 8 Claim is Allowed in the amount of $88,983.34, and the Debtor shall
                  retain the right to object to the Class 8 Claim as a Class 5 General Unsecured
                  Claim. Further, under the Litigation Only Alternative, in addition to the
                  independent rights that the Holder of the Class 8 Claim has under the Debtor
                  CGL Insurance Policies as an additional insured, all rights that the Holder
                  of the Class 8 Claim has to reimbursement or indemnification from the
                  Debtor shall be preserved, but the sole source of recovery for any such
                  reimbursement or indemnification Claim shall be from the Debtor CGL
                  Insurance Policies. Except to the extent that some or all of the $88,983.34
                  portion of the Class 8 Claim is Allowed as a Class 5 General Unsecured
                  Claim, the Holder of the Class 8 Claim shall not be entitled to recover from
                  the Reorganized Debtor’s Revested Assets or property acquired by the
                  Reorganized Debtor after the Effective Date

            Class 9—Indemnification Claims.

            a.    Classification. Class 9 consists of the Holders of Indemnification Claims
                  listed on Exhibit A to the Plan. Claims are classified as Indemnification
                  Claims if they assert liabilities arising out of the Debtor’s alleged obligation
                  to compensate third parties for losses or damages they suffered in
                  connection with certain events, such as the commencement of the sexual
                  abuse litigation and related investigations that drove the Debtor to
                  commence the Chapter 11 Case. In total, there are 19 Indemnification
                  Claims that assert liabilities of $41,487,568.17 in addition to unliquidated
                  amounts.

            b.    Impairment And Voting. Class 9 is impaired under the Plan. The Holders
                  of Class 9 Claims are entitled to vote on the Plan.

            c.    Treatment. Holders of Class 9 Claims shall not receive a distribution under
                  the Plan. If the entire amount of the Total Settlement Demand Amount is
                  funded on the Effective Date of the Plan, all rights that the Holders of Class


                                            50
Case 18-09108-RLM-11    Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 61 of
                                           100



                  9 Claims have to receive indemnification or reimbursement from the Debtor
                  shall be satisfied by granting the Holders of Class 9 Claims the benefit of
                  the Channeling Injunction. In the case of the Partial Settlement Option, the
                  Holders of Class 9 Claims will retain any rights that such Holder has to
                  receive indemnification or reimbursement from the Debtor, including all of
                  its rights (if any) to reimbursement, indemnification, or a defense under any
                  of the Debtor’s Non-Settling Insurer insurance policies, but only for Abuse
                  Claims falling under the Debtor’s Non-Settling Insurer insurance policies
                  and only to the extent that there is coverage under the Debtor’s Non-Settling
                  Insurer insurance policies for such Indemnification Claim and then only to
                  the extent of any payment made by such Debtor Non-Settling Insurer, which
                  shall be the sole source of recovery on account of any Class 9 Claim under
                  the Partial Settlement Option. Under the Litigation Only Alternative, all
                  rights that the Holders of Class 9 Claims have to reimbursement or
                  indemnification from the Debtor are preserved but the sole source of
                  recovery for such Claims shall be from the Debtor CGL Insurance Policies.

            Class 10—Future Claimant Representative Claim.

            a.    Classification. Class 10 consists of the Future Claims. The Future Claims
                  are Sexual Abuse Claims held by Future Claimants—i.e., individuals who
                  held Sexual Abuse Claims as of March 1, 2019 and had a valid justification
                  for failing to assert a timely Abuse Claim in the case, as more fully detailed
                  in Section 1.1.63 of the Plan. The FCR, as the legal representative of the
                  Future Claimants, is deemed to be the Holder of the Class 10 Claims.

            b.    Impairment And Voting. Class 10 is impaired under the Plan. The FCR as
                  Holder of the FCR Claim is entitled to vote on the Plan on behalf of the
                  Future Claimants.

            c.    Treatment. Under the Full or Partial Settlement Alternative, on the
                  Effective Date, the Trust shall assume all liability for and the Trust will pay
                  all Class 10 Claims pursuant to the provisions of the Plan and the Trust
                  Documents; provided, however, that no Holder of a Class 10 Claim shall
                  have an interest in the Trust Assets other than the Future Claimant Reserve.
                  Under the Litigation Only Alternative, the FCR Claim will not receive a
                  Distribution; provided, however, that to the extent that the Holder of an FCR
                  Claim has a right to recovery under any of the Debtor CGL Insurance
                  Policies, such rights are preserved and will not be impaired under the Plan.

            Class 11—Sexual Abuse Claims Filed After The Bar Date.

            a.    Classification. Class 11 consists of the fifteen (15) Abuse Claims that were
                  not timely filed by the Bar Date established in the case.

            b.    Impairment And Voting. Class 11 is impaired under the Plan. The Holders
                  of Class 11 Claims are deemed to have voted no on the Plan.



                                            51
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 62 of
                                               100



               c.     Treatment. Under the Full or Partial Settlement Alternative, Class 11
                      Claims will receive no Distributions under the Plan. Under the Litigation
                      Only Alternative, Class 11 Claims will receive no Distributions under the
                      Plan; provided, however, that to the extent that the Holder of a Class 11
                      Claim has a right to recovery under any of the Debtor CGL Insurance
                      Policies, such rights are preserved and will not be impaired under the Plan.

                 VI. MEANS FOR IMPLEMENTATION OF THE
        PLAN UNDER THE FULL OR PARTIAL SETTLEMENT ALTERNATIVE

A.     Trust Formation and Funding.

               Establishment Of The Trust.

       On the Effective Date, the Trust shall be established in accordance with the Trust
Documents. The Trust is intended to qualify as a “Designated” or “Qualified Settlement Fund”
pursuant to Section 468B of the Internal Revenue Code of 1986.

               Trust Purpose.

        The Trust shall be established for the benefit of the Abuse Claimants and Future Claimants
and will assume all liability for the Channeled Claims. The Trust will receive, liquidate, and
distribute Trust assets in accordance with the Plan and the Trust Documents, including the Trust
Agreement attached to the Plan as Exhibit F, the Allocation Protocol attached to the Plan as
Exhibit H, and the Future Claimant Allocation Protocol attached to the Plan as Exhibit I.

               Funding of Trust.

       The Trust shall be funded, on or before the Effective Date, by: (a) the Net Settlement
Payment; (b) the Twistars Payment; and/or (c) the assignment of any Insurance Claims. Upon the
funding of the Trust, each Buy-Back Agreement shall be binding on the Trust and the Settlement
Trustee and FCR.

               Approval of Settlement and Buy-Back Agreements.

        The entry of the Confirmation Order will constitute the order approving the compromises
and settlements required under the Plan and approving the sales contemplated by the Buy-Back
Agreements pursuant to 11 U.S.C. §363. The Bankruptcy Court’s findings of fact in the
Confirmation Order shall constitute its determination that such compromises and settlements and
sales are in the best interests of the Debtor, the Claimants holding Abuse Claims, the Holders of
other Claims, the Protected Parties and all other parties in interest, and are fair, equitable, and
within the range of reasonableness, and an appropriate exercise of each such Person’s business
judgment under the applicable laws of corporate governance.

               Future Claimant Reserve.

       The Trust shall establish a Future Claimant Reserve which shall be funded with one (1%)
percent of the Net Settlement Payment. Notwithstanding the entry of the Confirmation Order or


                                                52
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 63 of
                                                100



the occurrence of the Effective Date, the FCR shall continue until he or his successor resigns or
the funds in the Future Claimant Reserve are completely distributed as provided in Section 11.8
of the Plan.

               The Settlement Trustee.

        The initial Settlement Trustee shall be William L. Bettinelli. In the event Mr. Bettinelli
elects not to serve, the Survivors’ Committee shall identify the Settlement Trustee in a supplement
to be filed within fourteen (14) days prior to the Confirmation Hearing. The Settlement Trustee
shall be entitled to seek compensation in accordance with the terms of the Trust Agreement and
the Plan.

               Tax Matters.

        The Trust shall not be deemed to be the same legal entity as the Debtor, but only the
assignee of certain Assets of the Debtor and a representative of the Estate for delineated purposes
within the meaning of Section 1123(b)(3) of the Bankruptcy Code. The Trust is expected to be tax
exempt. The Settlement Trustee shall file such income tax and other returns and documents as are
required to comply with the applicable provisions of the Internal Revenue Code, the regulations
promulgated thereunder, and applicable state law, and shall pay from the Trust all taxes,
assessments, and levies upon the Trust, if any.

               Cooperation By The Debtor And Reorganized Debtor.

       The Debtor, the Estate, the Reorganized Debtor, and their counsel shall reasonably
cooperate with the Settlement Trustee as requested in connection with the Settlement Trustee’s
administration of the Trust.

               Objections To Channeled Claims.

       No Person other than the Settlement Trustee has the right to object to the Channeled
Claims, and any such objection will be prosecuted and resolved in accordance with the terms of
the Trust Documents.

               Trust Indemnification Obligations.

        From and after the Effective Date, the Trust shall be bound by the terms of the Plan and
shall defend, indemnify, and hold harmless the Protected Parties with respect to any and all
Channeled Claims, Medicare Claims, and Claims against the Debtor, the Estate, the Reorganized
Debtor, a Participating Party, or a Settling Insurer relating to an Abuse Claim, including: all Claims
made by (a) any Person claiming to be insured (as a named insured, additional insured, or
otherwise) under any Settling Insurance Policy; (b) any Person who has made, will make, or can
make (but for the Plan) an Abuse Claim or a Claim against the Debtor, the Estate, the Reorganized
Debtor, a Participating Party, or a Settling Insurer; (c) any Person who has actually or allegedly
acquired or been assigned the right to make a Claim under any Settling Insurance Policy relating
to Sexual Abuse or other abuse. The Protected Parties shall have the right to defend any Claims
identified in this Section and shall do so in good faith. The Protected Parties may undertake the
defense of any Claim on receipt of such Claim. The Protected Parties shall notify the Trust as soon


                                                 53
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 64 of
                                                100



as practicable of any Claims identified in this Section and of their choice of counsel. The Protected
Parties may seek to enjoin such Claim and introduce a copy of the Confirmation Order in support
thereof, and the Trust shall take all reasonable steps to join in and support such injunctive relief.
The Protected Parties’ defense of any Claims shall have no effect on the obligations of the Trust,
as applicable, to indemnify any such party for such Claims. The Trust shall promptly reimburse
all reasonable and necessary attorneys’ fees, expenses, costs, and amounts incurred by the
Protected Parties in defending such Claims upon presentation of statements for such fees,
expenses, costs and amounts to the Trust. In defense of any such Claims, the Protected Parties may
settle or otherwise resolve a Claim consistent with the terms of the Plan and with the prior consent
of the indemnifying party, which consent shall not be unreasonably withheld. The Settlement
Trustee shall be obligated to ensure that the Trust complies in all respects with the obligations set
forth herein.

B.     Implementation of the Partial Settlement Option.

               Partial Settlement Option Election.

        The Plan provides that if fewer than all of the CGL Insurers accept the CGL Insurer
Settlement Offers by the date set for the hearing to approve this Disclosure Statement, the Debtor
and the Survivors’ Committee may jointly elect to include the Partial Settlement Option in the Plan
if the Survivors’ Committee and the Debtor each determine that there is sufficient liquidity
available to fund the Trust due to sufficient funding through settlement with one or more CGL
Insurer or other Participating Party. At the hearing on this Disclosure Statement, the Debtor and
the Survivors’ Committee gave notice that they jointly elected to include the Partial Settlement
Option in the Plan.

               Selection of CGL Insurer(s) in the Partial Settlement Option.

        The Debtor and the Survivors’ Committee can select which CGL Insurer(s) may participate
in the Partial Settlement Option and obtain the benefit of the Channeling Injunction and become a
Released Party. If the Debtor and the Survivors’ Committee jointly elect to proceed with the Partial
Settlement Option, any CGL Insurer that has agreed to fund its full CGL Insurer Settlement Offer
will be included in the Partial Settlement Option.

               Treatment Under Partial Settlement Option.

        Under the Partial Settlement Option: (a) each Partial Settlement Option Accepted Party
shall receive the benefit of the Plan’s Channeling Injunction and releases and shall become a
Participating Party or Settling Insurer, as the case may be; (b) the Debtor shall assign all Insurance
Claims against a Non-Settling Insurer to the Trust, to the extent that such assignment may be
effectuated without impairing the defense and indemnity obligations under the applicable Non-
Settling Insurer insurance policies, as set forth in Section 10.5 of the Plan; (c) each Participating
Party and Settling Insurer shall assign all Insurance Claims against a Non-Settling Insurer to the
Trust that may be asserted against such Non-Settling Insurer with respect to Abuse Claims, to the
extent such assignment may be effectuated without impairing the defense and indemnity
obligations under the applicable Non-Settling Insurer insurance policies, as set forth in Section
10.5 of the Plan; (d) any Abuse Claimant holding an Abuse Claim insured solely by one or more



                                                 54
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 65 of
                                               100



Non-Settling Insurers that provided insurance coverage to the Debtor and/or any other
Participating Party shall be authorized to pursue his or her Abuse Claim against the Debtor and
any Participating Party, although such Abuse Claimant shall be authorized to seek payment solely
from any Non-Settling Insurer on account of Claims against the Debtor and any Participating
Party; and (e) the Trust shall have sole and exclusive authority to settle Insurance Claims and
Abuse Claims with such Non-Settling Insurer or other party after the Effective Date of the Plan.

               Transfer of Insurance Claims Upon Failure of CGL Insurer to Accept Its CGL
               Insurer Settlement Offer.

        Upon selection of the Partial Settlement Option, Insurance Claims against any Non-Settling
CGL Insurer shall be transferred to the Trust via (1) an assignment of any such Claims against the
Non-Settling Insurers held by the Debtor, Reorganized Debtor, and Participating Parties to the
Trust, or (2) the appointment of the Trust as representative for the Debtor, Reorganized Debtor,
and Participating Parties to pursue any such Claims against the Non-Settling Insurers. If the
Bankruptcy Court does not enter an order approving the assignment of Insurance Claims against
any Non-Settling Insurers to the Trust, or the appointment of the Trust as representative of the
Debtor, Reorganized Debtor, and Participating Parties to pursue such Claims on their behalf, the
Debtor, Reorganized Debtor, and Participating Parties shall retain such Claims but will prosecute
such Claims upon the request of the Trust. In any event, no Insurance Claims will be transferred
to the Trust without a Bankruptcy Court order determining that such transfer does not defeat or
impair the Insurance Coverage.

               Treatment of CGL Insurers That Are Not A Partial Settlement Option
               Accepted Party.

        Any CGL Insurer or other Person that is not a Partial Settlement Option Accepted Party
shall not receive the benefit of a Channeling Injunction or any release or exculpation under the
Plan.

               No Claims Of Non-Settling Insurers Against Settling Insurers Or Non-Debtor
               CGL Settling Insurer Covered Persons.

        Consistent with the holdings in Eli Lilly and Co. v. The Aetna Casualty and Surety Co., et
al., Cause No. 49D12 0102 CP 000243 (Marion Cty. Sup. Ct. 2002) and Southern Indiana Gas &
Electric Company v. Admiral Ins. Co., Cause No. 49D05 0411 PL 2265 (Marion Cty. Sup. Ct.
2011), the Confirmation Order shall order that any Non-Settling Insurer shall have no Claims,
causes of action, or any other remedies of any kind, in law or equity, against any Settling Insurer
or Non-Debtor CGL Settling Insurer Covered Persons and any and all such Claims, causes of
action, and other remedies shall be deemed released and enjoined.

               Abuse Claimant’s Right to Litigate Abuse Claim Upon Failure of CGL Insurer
               to Accept Its CGL Insurer Settlement Offer.

        If the Debtor and the Survivors’ Committee, each in their sole discretion, jointly elect to
proceed with the Partial Settlement Option, an Abuse Claimant whose Abuse Claim is covered by
a Non-Settling CGL Insurer, as set forth on Exhibit E to the Plan, may make a one-time election
to be treated as a “Litigation Claimant” within 60 days of the Effective Date of the Plan, but


                                                55
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 66 of
                                               100



solely to the extent that such Abuse Claim may be covered only by CGL Insurance Policies issued
by a Non-Settling Insurer(s). A Future Claimant may not elect to become a Litigation Claimant.
An Abuse Claimant whose Abuse Claim is covered by a Settling Insurer may not elect to become
a Litigation Claimant.

               Litigation Claimant’s Right to Commence or Continue Actions.

        A Litigation Claimant may, at his or her own expense, commence or continue any action
against the Debtor or a Participating Party that is covered by a Non-Settling Insurer, but such
Litigation Claimant may only collect a judgment or award from the proceeds of an insurance policy
issued by a Non-Settling Insurer.

               Effect of Trust Insurance Settlements.

        To the extent the Settlement Trustee enters into a settlement agreement (a “Trust
Insurance Settlement”) with any Non-Settling Insurer that covers a Litigation Claimant’s Abuse
Claim (the policy or policies that respond to such Claim(s) are a “Target Policy”), such Litigation
Claimant shall be entitled to an enhancement (the “Claim Enhancement”) to his or her allocation
pursuant to the Allocation Protocol, which enhanced amount shall be deducted from the proceeds
of the settlement agreement with the applicable Non-Settling Insurer. The Claim Enhancements
are independent of one another, and are not intended to be cumulative. The Trustee shall reserve
sufficient amounts to fund such enhanced payments prior to Distribution of settlement proceeds to
Abuse Claimants who are not Litigation Claimants.

               Application of Claim Enhancement.

       The Claim Enhancement shall be applied as follows:

               (a) A Litigation Claimant shall be entitled to an enhancement of five percent (5%)
                   if the Trust negotiates a Trust Insurance Settlement for a Target Policy of such
                   Litigation Claimant if the Trust Insurance Settlement is entered into prior to
                   such time that discovery is propounded in such Litigation Claimant’s case.

               (b) A Litigation Claimant shall be entitled to an enhancement of ten percent (10%)
                   if the Trust negotiates a Trust Insurance Settlement for a Target Policy of such
                   Litigation Claimant if the Trust Insurance Settlement is entered into after
                   discovery is propounded but before a motion for summary judgment is filed in
                   such Litigation Claimant’s case.

               (c) A Litigation Claimant shall be entitled to an enhancement of fifteen percent
                   (15%) if the Trust negotiates a Trust Insurance Settlement for a Target Policy
                   of such Litigation Claimant if the Trust Insurance Settlement is entered into
                   after a motion for summary judgment is filed but before trial in such Litigation
                   Claimant’s case.

               (d) A Litigation Claimant shall be entitled to an enhancement of twenty percent
                   (20%) if the Trust negotiates a Trust Insurance Settlement for a Target Policy
                   of such Litigation Claimant if the Trust Insurance Settlement is entered into


                                                56
Case 18-09108-RLM-11        Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 67 of
                                              100



                   after trial commences but before a verdict is returned or a judgment is entered
                   in favor of the Litigation Claimant.

              Withdrawal of Litigation Claimant Election.

       A Litigation Claimant may withdraw his or her election to be a Litigation Claimant at any
time. Once withdrawn, the election may not be reinstated.

              Litigation Claimant’s Allocated Settlement Payment.

       A Litigation Claimant’s allocated settlement payment shall be held in reserve by the
Settlement Trustee until either:

              (a) There is a Final Order determining that the Debtor does not have any liability
                  on account of such Claimant’s Abuse Claim. In that case, the Claimant’s Claim
                  shall be disallowed and the Claimant shall not be entitled to any Distribution
                  from the Settlement Fund.

              (b) There is a Final Order determining that the Debtor is liable to the Claimant on
                  account of the Abuse Claim. In that case, the Settlement Trustee shall release
                  the Claimant’s Distribution from the Settlement Fund.

              (c) The Trust enters into a Trust Settlement Agreement with the applicable Target
                  Policy. In that case, the Litigation Claimant’s Abuse Claim shall become a
                  Channeled Claim and the Settlement Trustee shall release such Claimant’s
                  Distribution (including the claim enhancement) from the Settlement Fund.

              (d) If and to the extent a Litigation Claimant obtains a verdict or judgment on
                  account of his or her Abuse Claim, then, at the election of the Litigation
                  Claimant, the Settlement Trustee shall not be authorized to include such Abuse
                  Claim in any settlement agreement with the Non-Settling Insurer. The Abuse
                  Claimant may receive the full amount of his or her share under the Allocation
                  Protocol, except for proceeds of any settlement with any Non-Settling Insurer
                  responsible to pay such judgment. The Abuse Claimant shall have all rights
                  available under the law to pursue direct Claims against and payment from the
                  applicable Non-Settling Insurer.

              Abuse Claimants’ Rights Reserved.

        All Abuse Claimants’ (and any other parties’) rights with respect to Claims against any
Person other than a Protected Party—i.e., the Debtor, the Estate, the Reorganized Debtor, any
Participating Party, any Settling Insurer, any Non-Debtor CGL Settling Insurer Covered Person,
and their respective Related Persons—shall be preserved and remain unaffected by the Plan.

              No Compromise of Insurance Policies for Claims that are not Abuse Claims.

       The Trust shall not be authorized to compromise any Insurance Policy of a Participating
Party with respect to any Claim that is not an Abuse Claim without the express written consent of


                                               57
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 68 of
                                               100



the Participating Party. Any settlement between the Trust and a Non-Settling Insurer or other party
shall entitle such Non-Settling Insurer and any Participating Party or Non-Debtor CGL Settling
Insurer Covered Person with a Claim to Insurance Coverage under such Non-Settling Insurer’s
insurance policies to the benefits afforded Settling Insurers, Participating Parties, or Non-Debtor
CGL Settling Insurer Covered Persons as the case may be, under the Plan.

C.     Liquidation And Payment Of Channeled Claims.

               Resolution And Payment Of Channeled Claims.

        The Trust shall pay Abuse Claims in accordance with the Plan, the Confirmation Order,
and the Trust Documents. The FCR Claim shall be paid from the Future Claimant Reserve and not
from any other Trust Assets. Except as set forth in Sections 9.10 and 9.11 of the Plan, the USOPC
Claim and the Indemnification Claims shall be satisfied by granting the USOPC Claim and the
Indemnification Claims the benefit of the Channeling Injunction and by deeming any Abuse Claim
against the USOPC or a Holder of an Indemnification Claim to be a Channeled Claim. Because
Abuse Claims and Future Claims are being paid by the Trust without regard to whether those
Claims are covered by the insurance policies issued by Settling Insurers: (a) the Trust shall be
deemed subrogated to the Claims of Abuse Claimants paid by the Trust to the extent of those
payments; and (b) the Trust may pursue such subrogation Claim or any contribution Claim;
provided however, that no such action may be brought against a Protected Party.

               Conditions To Payment Of Abuse Claims And FCR Claims.

        As a pre-condition to receiving any payment from the Trust, each Abuse Claimant or Future
Claimant shall execute and deliver to the Trust a full and complete general release of the Debtor,
the Estate, the Reorganized Debtor, the Settling Insurers, all Participating Parties, and all known
or unknown parties who may claim coverage under any Insurance Policy issued to the Debtor,
including the Non-Debtor CGL Settling Insurer Covered Persons, in form and substance
acceptable to the Debtor, the Estate, the Reorganized Debtor, the Participating Parties, and the
Settling Insurers, of any and all Claims arising from, in connection with, or relating to USAG,
Abuse Claims, Future Claims or Settling Insurance Policies issued by a Settling Insurer. In
addition, within ten (10) days after receiving any payment from the Trust, an Abuse Claimant or
Future Claimant shall dismiss with prejudice any and all lawsuit that such Abuse Claimant or
Future Claimant had brought against the Debtor, any Participating Party, any Settling Insurer, and
any Non-Debtor CGL Settling Insurer Covered Person, and shall promptly deliver evidence of
such dismissal, with prejudice, to the Settlement Trustee. The Settlement Trustee shall provide
copies of such dismissal orders to the Debtor any Protected Party that requests a copy.

               Effect Of No Award On Channeled Claims.

        If a Channeled Claim, including an Abuse Claim filed after the Bar Date, is denied payment
from the Trust, the Holder of such Channeled Claim will have no further rights against any
Protected Party, the Settlement Trustee and any of his Related Persons, the FCR and any of his
Related Persons, and any of their respective assets or property, including any Revested Assets,
relating to such Channeled Claim.




                                                58
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 69 of
                                                100



               Treatment Of Attorneys’ Fees And Costs Of Channeled Claimants.

       The fees and expenses of attorneys representing Channeled Claimants who receive
payment from the Trust will be borne by such Channeled Claimants based on applicable state law
and individual arrangements made between such Channeled Claimants and their respective
attorneys. The Debtor, the Estate, the Reorganized Debtor, the Released Parties, the Trust, and the
Settlement Trustee will not have any liability for any fees and expenses of attorneys representing
any of the Channeled Claimants, and all Claims for such fees and expenses, if any, will be
disallowed.

               Withdrawal Of Channeled Claims.

        A Channeled Claimant may withdraw a Channeled Claim at any time on written notice to
the Settlement Trustee. If withdrawn, (a) the Channeled Claim will be withdrawn with prejudice
and may not be reasserted, (b) as a condition to withdrawal of the Channeled Claim, any funds
paid to the Channeled Claimant by the Trust shall be returned to the Trust, and (c) any releases
granted by the Channeled Claimant pursuant to Section 11.2.1 of the Plan and the Channeling
Injunction granted Protected Parties in Section 12.3 of the Plan shall remain valid and enforceable
against the Channeled Claimant who withdraws a Channeled Claim.

               Adding Participating Parties.

         After the Effective Date, upon the consent of the Settlement Trustee, any Person may
become a Participating Party if the Bankruptcy Court, after notice and hearing, approves an
agreement between such Person and the Settlement Trustee (a “Participating Party
Agreement”). After the Effective Date, the Settlement Trustee shall have the exclusive authority
to seek approval of such a Participating Party Agreement. Upon the Bankruptcy Court’s entry of
a Final Order approving such an Agreement, Exhibit C to the Plan will be amended by the
Settlement Trustee to include such Person. Any Person becoming a Participating Party shall have
all of the rights, remedies, and obligations of a Participating Party notwithstanding that such Person
originally may have been excluded as a Participating Party under any provision of the Plan,
including, without limitation, the terms and conditions of the Channeling Injunction.

               Adding Settling Insurers.

        After the Effective Date a Person may become a Settling Insurer with the consent of the
Settlement Trustee and the Reorganized Debtor, and in the case of the USOPC Insurers with the
consent of the USOPC, upon approval of the Bankruptcy Court, and upon payment of an amount
that is acceptable to the Settlement Trustee and the Reorganized Debtor, which amount may or
may not be the same as that Person’s CGL Insurer Settlement Offer. If the addition of such Person
is approved pursuant to a Final Order, the defined term “Settling Insurer” will be deemed amended
to include such Person. Any Person becoming a Settling Insurer shall have all of the rights,
remedies, and duties of a Settling Insurer notwithstanding that such Person originally may have
been excluded as a Settling Insurer under any provision of the Plan. Such rights, remedies, and
duties shall include, without limitation, the terms and conditions of the Channeling Injunction.




                                                 59
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 70 of
                                               100



               Future Claimant Process.

        A Future Claimant must file a Claim with the Settlement Trustee on or before the fifth (5th)
anniversary of the Effective Date. The Claim will be entitled to a Distribution from the Future
Claimant Reserve, provided funds remain in such Future Claimant Reserve, only if the Settlement
Trustee, in consultation with the FCR, determines that the Holder of such Claim has proven by a
preponderance of the evidence that such Holder meets the definition of a Future Claimant and such
Holder’s Claim meets the definition of a Sexual Abuse Claim. Future Claimants will have no right
to payment or any other right under the Plan or against the Debtor, the Estate, or the Reorganized
Debtor, or any of their respective property including any Revested Assets, or against the Settling
Insurers, or the Participating Parties, or any Persons that are Related Persons to any of the
foregoing Persons. Following the fifth (5th) anniversary of the Effective Date, any funds held in
the Future Claimant Reserve shall be released to the Settlement Trustee to administer to Holders
of Abuse Claims consistent with the Trust Documents and the terms of the Plan. In the event that
the remaining funds held, when combined with other Trust assets, total $50,000 or less, the
Settlement Trustee shall have the discretion to either (a) administer to Holders of Abuse Claims
consistent with the Trust Documents and the terms of the Plan; or (b) distribute to a charitable
entity mutually agreed upon by the Settlement Trustee and the Reorganized Debtor, but any such
funds shall not revert to the Debtor, the Estate, the Reorganized Debtor, the National Gymnastics
Foundation, or the USOPC.

D.     CHANNELING INJUNCTION

               EFFECTIVE DATE INJUNCTIONS.

     THE INJUNCTIONS PROVIDED FOR IN THE PLAN SHALL BE DEEMED ISSUED,
ENTERED, VALID, AND ENFORCEABLE ACCORDING TO THEIR TERMS. THE
INJUNCTIONS SHALL BE PERMANENT AND IRREVOCABLE AND MAY ONLY BE
MODIFIED BY THE BANKRUPTCY COURT.

               CHANNELING INJUNCTION PREVENTING PROSECUTION OF ABUSE
               CLAIMS.

     IN CONSIDERATION OF THE CRITICAL UNDERTAKINGS AND SUBSTANTIAL
CONTRIBUTIONS OF THE DEBTOR, THE PARTICIPATING PARTIES, AND SETTLING
INSURERS PURSUANT TO THE TERMS OF THE PLAN, INCLUDING THE FUNDING OF
THE TRUST, AND TO FURTHER PRESERVE AND PROMOTE THE SETTLEMENTS
EMBEDDED IN THE PLAN BETWEEN AND AMONG THE PARTICIPATING PARTIES,
THE SETTLING INSURERS, HOLDERS OF SEXUAL ABUSE CLAIMS, THE SURVIVORS’
COMMITTEE, THE FCR, AND THE DEBTOR, AND PURSUANT TO SECTIONS 105, 363,
AND 1129 OF THE BANKRUPTCY CODE:

       (A)     ANY AND ALL CHANNELED CLAIMS ARE CHANNELED INTO THE TRUST
               AND SHALL BE TREATED, ADMINISTERED, DETERMINED, AND
               RESOLVED UNDER THE PROCEDURES AND PROTOCOLS AND IN THE
               AMOUNTS AS ESTABLISHED UNDER THE PLAN AND TRUST




                                                60
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 71 of
                                       100



            AGREEMENT AS THE SOLE AND EXCLUSIVE REMEDY FOR ALL
            HOLDERS OF CHANNELED CLAIMS; AND

      (B)   ALL PERSONS THAT HAVE HELD OR ASSERTED, HOLD OR ASSERT, OR
            MAY IN THE FUTURE HOLD OR ASSERT, ANY CHANNELED CLAIM
            (INCLUDING ALL DEBT HOLDERS, GOVERNMENTAL, TAX, AND
            REGULATORY AUTHORITIES, LENDERS, TRADE AND OTHER
            CREDITORS, ABUSE CLAIMANTS, FUTURE CLAIMANTS, OTHER
            INSURERS, AND ALL OTHERS HOLDING CLAIMS OR INTERESTS OF
            ANY KIND OR NATURE WHATSOEVER AGAINST OR RELATED TO THE
            PROTECTED PARTIES) ARE HEREBY PERMANENTLY STAYED,
            ENJOINED, BARRED, AND RESTRAINED FROM TAKING ANY ACTION,
            DIRECTLY OR INDIRECTLY, FOR THE PURPOSES OF ASSERTING,
            ENFORCING, OR ATTEMPTING TO ASSERT OR ENFORCE ANY
            CHANNELED CLAIM AGAINST A PROTECTED PARTY, INCLUDING:

                  i. COMMENCING OR CONTINUING IN ANY MANNER ANY
                     ACTION OR OTHER PROCEEDING OF ANY KIND WITH
                     RESPECT TO ANY CHANNELED CLAIM AGAINST THE
                     PROTECTED PARTIES OR AGAINST THE PROPERTY OF THE
                     PROTECTED PARTIES;

                 ii. ENFORCING, ATTACHING, COLLECTING OR RECOVERING,
                     BY ANY MANNER OR MEANS, FROM THE PROTECTED
                     PARTIES, OR FROM THE PROPERTY OF THE PROTECTED
                     PARTIES, WITH RESPECT TO ANY SUCH CHANNELED CLAIM,
                     ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST THE
                     PROTECTED PARTIES;

                 iii. CREATING, PERFECTING OR ENFORCING ANY LIEN OF ANY
                      KIND AGAINST THE PROTECTED PARTIES, OR THE
                      PROPERTY OF THE PROTECTED PARTIES, WITH RESPECT TO
                      ANY SUCH CHANNELED CLAIM;

                 iv. ASSERTING, IMPLEMENTING, OR EFFECTUATING ANY
                     CHANNELED CLAIM OF ANY KIND AGAINST: (1) THE
                     PROTECTED PARTIES; (2) ANY DIRECT OR INDIRECT
                     OBLIGATION DUE TO THE PROTECTED PARTIES; OR (3) THE
                     PROPERTY OF THE PROTECTED PARTIES, WITH RESPECT TO
                     ANY SUCH CHANNELED CLAIM; AND

                 v. TAKING ANY ACTION, IN ANY MANNER, IN ANY PLACE
                    WHATSOEVER, THAT DOES NOT CONFORM TO, OR COMPLY
                    WITH, THE PROVISIONS OF THE PLAN.

ALL CLAIMS DESCRIBED IN SECTION 12.3 OF THE PLAN SHALL BE CHANNELED
TO THE TRUST. THIS INJUNCTION SHALL NOT APPLY TO ANY REINSURANCE


                                       61
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 72 of
                                       100



CLAIM OR THE PERSONAL INJURY CLAIM. FOR THE AVOIDANCE OF DOUBT,
CLAIMS BY OR AGAINST ANY NON-SETTLING INSURER SHALL NOT BE
CHANNELED CLAIMS BUT CLAIMS BY ANY NON-SETTLING INSURER SHALL BE
SUBJECT TO THE INJUNCTIONS AND RELEASES SET FORTH IN THE PLAN.

            SCOPE OF CHANNELING INJUNCTION.

      NOTWITHSTANDING ANY PROVISION OF THE PLAN, THE FOREGOING
“CHANNELING INJUNCTION PREVENTING PROSECUTION OF ABUSE CLAIMS”
PROVIDES ABSOLUTELY NO PROTECTION TO: (A) AN EXCLUDED PARTY; (B) ANY
CLAIMS EXCEPTED FROM EXCULPATION UNDER SECTION 18.4 OF THE PLAN;
(C) TO THE EXTENT THE SETTLING INSURERS ARE ALSO INSURERS TO THE
DEBTOR OR TO ANY PARTICIPATING PARTY UNDER POLICIES NOT SPECIFICALLY
IDENTIFIED IN EXHIBIT A TO THE PLAN, THE CHANNELING INJUNCTION SHALL
NOT APPLY TO CLAIMS BY THE DEBTOR OR ANY PARTICIPATING PARTY AGAINST
ANY SETTLING INSURERS IN THEIR CAPACITY AS AN INSURER TO SUCH PARTIES
UNDER POLICIES NOT SPECIFICALLY IDENTIFIED IN EXHIBIT A TO THE PLAN;
AND (D) ANY NON-SETTLING INSURER.

            ENFORCEMENT TO THE MAXIMUM EXTENT.

     TO THE EXTENT NOT OTHERWISE ENJOINED IN SECTION 12.3 OF THE PLAN,
THE ASSERTION OR ENFORCEMENT OF CHANNELED CLAIMS, AND ANY ATTEMPT
TO ASSERT OR ENFORCE A CHANNELED CLAIM, DIRECTLY OR INDIRECTLY, BY
ANY PERSON, AGAINST A PROTECTED PARTY IS HEREBY PERMANENTLY STAYED,
ENJOINED, BARRED, AND RESTRAINED.

            SETTLING INSURER INJUNCTION.

      IN CONSIDERATION OF THE CRITICAL UNDERTAKINGS AND SUBSTANTIAL
CONTRIBUTIONS OF THE SETTLING INSURERS PURSUANT TO THE TERMS OF THE
PLAN, INCLUDING THE FUNDING OF THE TRUST, AND TO FURTHER PRESERVE AND
PROMOTE THE SETTLEMENTS EMBEDDED IN THE PLAN BETWEEN AND AMONG
THE PARTICIPATING PARTIES, THE SETTLING INSURERS, HOLDERS OF SEXUAL
ABUSE CLAIMS, THE SURVIVORS’ COMMITTEE, THE FCR, AND THE DEBTOR, AND
PURSUANT TO SECTIONS 105, 363, AND 1129 OF THE BANKRUPTCY CODE, AND
EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, ANY AND ALL PERSONS
(INCLUDING, WITHOUT LIMITATION, ALL DEBT HOLDERS, ALL EQUITY HOLDERS,
GOVERNMENTAL, TAX, AND REGULATORY AUTHORITIES, LENDERS, TRADE AND
OTHER CREDITORS, ABUSE CLAIMANTS, FUTURE CLAIMANTS, SETTLING
INSURERS, NON-SETTLING INSURERS, OTHER INSURERS, AND ALL OTHERS
HOLDING CLAIMS OR INTERESTS OF ANY KIND OR NATURE WHATSOEVER
AGAINST OR RELATED TO THE PROTECTED PARTIES) ARE PERMANENTLY
ENJOINED AND BARRED FROM ASSERTING AGAINST A SETTLING INSURER, OR
ANY OF ITS RELATED PERSONS, OR ANY NON-DEBTOR SETTLING INSURER
COVERED PERSON ANY CLAIM (INCLUDING ANY INSURANCE COVERAGE CLAIM,
EXTRA-CONTRACTUAL CLAIM, CONTRIBUTION CLAIM, OR SUBROGATION CLAIM)


                                       62
Case 18-09108-RLM-11    Doc 1552    Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 73 of
                                         100



OR INTEREST OF ANY KIND OR NATURE WHATSOEVER ARISING FROM OR
RELATING IN ANY WAY TO (A) ANY ABUSE CLAIM OR FUTURE CLAIM OR (B) ANY
OF THE SETTLING INSURER POLICIES OR (C) ANY CLAIM AGAINST ANY SETTLING
INSURER, OR ANY OF ITS RELATED PERSONS, OR ANY NON-DEBTOR SETTLING
INSURER COVERED PERSON FOR CONTRIBUTION, INDEMNITY, DEFENSE,
SUBROGATION, OR SIMILAR RELIEF THAT ARISES DIRECTLY OR INDIRECTLY
FROM ANY CLAIM AGAINST THE DEBTOR OR ANY NON-DEBTOR CGL SETTLING
INSURER COVERED PERSON, OR ANY SETTLING INSURER POLICY; PROVIDED,
HOWEVER, THAT SUCH INJUNCTION SHALL NOT APPLY TO THE HOLDER OF THE
PERSONAL INJURY CLAIM AND HER ABILITY TO PURSUE RECOVERY FROM THE
PERSONAL INJURY INSURANCE POLICY. NOTWITHSTANDING THE FOREGOING, TO
THE EXTENT THE SETTLING INSURERS ARE ALSO INSURERS TO THE DEBTOR OR
TO ANY PARTICIPATING PARTY UNDER POLICIES NOT SPECIFICALLY IDENTIFIED
IN EXHIBIT A TO THE PLAN, THE CHANNELING INJUNCTION SHALL NOT APPLY TO
CLAIMS BY THE DEBTOR OR ANY PARTICIPATING PARTY AGAINST ANY SETTLING
INSURERS IN THEIR CAPACITY AS AN INSURER TO SUCH PARTIES UNDER POLICIES
NOT SPECIFICALLY IDENTIFIED IN EXHIBIT A TO THE PLAN; AND (D) ANY NON-
SETTLING INSURER.

            Contribution Bar against Non-Settling Insurers.

      IN CONSIDERATION OF THE CRITICAL UNDERTAKINGS AND SUBSTANTIAL
CONTRIBUTIONS OF THE SETTLING INSURERS PURSUANT TO THE TERMS OF THE
PLAN, INCLUDING THE FUNDING OF THE TRUST, AND TO FURTHER PRESERVE AND
PROMOTE THE SETTLEMENTS EMBEDDED IN THE PLAN BETWEEN AND AMONG
THE PARTICIPATING PARTIES, THE SETTLING INSURERS, HOLDERS OF SEXUAL
ABUSE CLAIMS, THE SURVIVORS’ COMMITTEE, THE FCR, AND THE DEBTOR, AND
PURSUANT TO SECTIONS 105(a), 363, AND 1129 OF THE BANKRUPTCY CODE, ANY
NON-SETTLING INSURER IS HEREBY PERMANENTLY STAYED, ENJOINED, BARRED,
AND RESTRAINED FROM TAKING ANY ACTION, DIRECTLY OR INDIRECTLY,
INCLUDING FILING ANY SUIT OR CAUSE OF ACTION AGAINST ANY SETTLING
INSURER, OR ANY OF ITS RELATED PERSONS, OR ANY NON-DEBTOR SETTLING
INSURER COVERED PERSON, FOR THE PURPOSES OF ASSERTING, ENFORCING, OR
ATTEMPTING TO ASSERT OR ENFORCE ANY CLAIM, INCLUDING ANY
CONTRIBUTION CLAIM, SUBROGATION CLAIM, CLAIM FOR RECOVERY OF
DEFENSE COSTS OR INDEMNITY PAYMENTS, OR ANY SIMILAR CLAIM, CAUSE OF
ACTION, OR REMEDY, AGAINST ANY SETTLING INSURER AND ANY NON-DEBTOR
SETTLING INSURER COVERED PERSON.

            PERMANENT TERM OF INJUNCTIONS OR STAYS AND
            CONFIRMATION OF SETTLEMENTS WITH PARTICIPATING PARTIES
            AND SETTLING INSURERS.

     ALL INJUNCTIONS AND STAYS PROVIDED FOR IN THE PLAN AND UNDER
AND PURSUANT TO THE INJUNCTIVE PROVISIONS OF SECTIONS 524 AND 1141 OF
THE BANKRUPTCY CODE ARE PERMANENT AND WILL REMAIN IN FULL FORCE



                                         63
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 74 of
                                       100



AND EFFECT FOLLOWING THE EFFECTIVE DATE AND ARE NOT SUBJECT TO BEING
VACATED OR MODIFIED.

            RELEASE OF AVOIDANCE CLAIMS AND OTHER CLAIMS AGAINST
            PARTICIPATING PARTIES, NON-DEBTOR CGL SETTLING INSURER
            PERSONS, AND SETTLING INSURERS.

     ON THE EFFECTIVE DATE, ALL AVOIDANCE RIGHTS OF THE DEBTOR, THE
ESTATE, AND THE REORGANIZED DEBTOR, INCLUDING THOSE ARISING UNDER
SECTIONS 544, 547, 548, 549, 550, AND 553 OF THE BANKRUPTCY CODE, AGAINST
EACH OF THE PARTICIPATING PARTIES, NON-DEBTOR CGL SETTLING INSURER
PERSONS, AND SETTLING INSURERS SHALL BE DEEMED SETTLED, COMPROMISED,
AND RELEASED BY THE PLAN. AS TO EACH SETTLING INSURER, ON THE
EFFECTIVE DATE, THE INSURANCE COVERAGE ADVERSARY PROCEEDING AND
ALL RELATED PROCEEDINGS IN ANY COURT SHALL IMMEDIATELY CEASE, AND
THE INSURANCE COVERAGE ADVERSARY PROCEEDING AND ANY RELATED
PROCEEDINGS SHALL BE DISMISSED, WITH PREJUDICE, AGAINST EACH SETTLING
INSURER.

            MUTUAL RELEASE.

      EXCEPT FOR (i) OBLIGATIONS ARISING UNDER ANY EXECUTORY CONTRACT
ASSUMED BY THE REORGANIZED DEBTOR PURSUANT TO ARTICLE XIX OF THE
PLAN, (ii) OBLIGATIONS UNDER THE PLAN INCLUDING THE OBLIGATIONS OF THE
PERSONAL INJURY INSURER SOLELY WITH RESPECT TO THE PERSONAL INJURY CLAIM
AND THE OBLIGATIONS OF SETTLING INSURERS TO PAY DEFENSE COSTS (EXCLUDING
ALL DEFENSE COSTS OF THE TYPE SOUGHT IN THE COSTS MOTION) THROUGH THE
EFFECTIVE DATE OF THE PLAN, AND (iii) CLAIMS EXCEPTED FROM EXCULPATION
UNDER SECTION 18.4 OF THE PLAN, ON THE EFFECTIVE DATE, THE DEBTOR, THE
ESTATE, AND THE REORGANIZED DEBTOR, ON THE ONE HAND, AND THE
PARTICIPATING PARTIES, THE NON-DEBTOR CGL SETTLING INSURER COVERED
PERSONS, AND SETTLING INSURERS, ON THE OTHER HAND, WAIVE, RELEASE, AND
DISCHARGE ANY AND ALL CLAIMS OR CAUSES OF ACTION OF EVERY KIND AND
NATURE, KNOWN OR UNKNOWN, THAT THEY MAY HAVE AGAINST EACH OTHER,
AND THEIR RESPECTIVE RELATED PERSONS, INCLUDING CLAIMS ARISING UNDER
OR AGAINST THEIR RESPECTIVE INSURANCE POLICIES. NO SUCH CLAIM WILL
SURVIVE THE EFFECTIVE DATE. NO SUCH CLAIM WILL BE DEEMED TO BE
ASSIGNED TO THE TRUST. NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
THE SETTLING INSURERS ARE ALSO INSURERS TO THE DEBTOR OR TO ANY
PARTICIPATING PARTY UNDER POLICIES ISSUED TO THE DEBTOR OR ANY
PARTICIPATING PARTY NOT SPECIFICALLY IDENTIFIED IN EXHIBIT A TO THE PLAN,
THIS MUTUAL RELEASE SHALL NOT APPLY TO CLAIMS BY THE DEBTOR OR ANY
PARTICIPATING PARTY AGAINST ANY SETTLING INSURERS IN THEIR CAPACITY AS
AN INSURER TO SUCH PARTIES UNDER POLICIES NOT SPECIFICALLY IDENTIFIED IN
EXHIBIT A TO THE PLAN.




                                       64
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 75 of
                                       100



            PROTECTED PARTY RELEASE.

      EXCEPT FOR (i) OBLIGATIONS UNDER THE PLAN INCLUDING THE OBLIGATIONS
OF THE PERSONAL INJURY INSURER WITH RESPECT TO THE PERSONAL INJURY CLAIM
AND THE OBLIGATIONS OF SETTLING INSURERS TO PAY DEFENSE COSTS (EXCLUDING
ALL DEFENSE COSTS OF THE TYPE SOUGHT IN THE COSTS MOTION) THROUGH THE
EFFECTIVE DATE OF THE PLAN, AND (ii) CLAIMS EXCEPTED FROM EXCULPATION UNDER
SECTION 18.4 OF THE PLAN, ON THE EFFECTIVE DATE OF THE PLAN, EACH AND
EVERY PROTECTED PARTY SHALL GRANT, AND SHALL BE DEEMED TO HAVE
GRANTED, TO EACH DEBTOR CGL SETTLING INSURER AND ITS RELATED PERSONS
A FULL AND COMPLETE GENERAL RELEASE OF ALL CLAIMS OR CAUSES OF
ACTION OF EVERY KIND AND NATURE, KNOWN OR UNKNOWN, THAT THEY MAY
HAVE AGAINST EACH DEBTOR CGL SETTLING INSURER AND ITS RELATED
PERSONS RELATED IN ANY WAY TO THE DEBTOR CGL INSURANCE POLICIES
ISSUED BY SUCH DEBTOR CGL SETTLING INSURERS. NO SUCH CLAIM WILL
SURVIVE THE EFFECTIVE DATE AND SUCH RELEASES WILL BE DEEMED GRANTED
REGARDLESS OF WHETHER THE PROTECTED PARTY EXECUTES AND DELIVERS A
SEPARATE RELEASE TO A DEBTOR CGL SETTLING INSURER. IN ADDITION, EACH
PROTECTED PARTY WILL BE DEEMED TO HAVE CONSENTED TO THE SALE BY THE
DEBTOR OF EACH DEBTOR CGL INSURANCE POLICIES ISSUED BY A DEBTOR CGL
SETTLING INSURER BACK TO THE DEBTOR CGL SETTLING INSURER.
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THE DEBTOR CGL
SETTLING INSURERS ARE ALSO INSURERS TO THE USOPC UNDER POLICIES ISSUED
TO THE USOPC OR TO THE KAROLYIS UNDER INSURANCE POLICIES ISSUED TO THE
KAROLYIS, THIS RELEASE SHALL BE LIMITED BY THE USOPC RELEASE AND THE
KAROLYI RELEASE.

            USOPC RELEASE.

       ON THE EFFECTIVE DATE OF THE PLAN, THE USOPC SHALL GRANT, AND
SHALL BE DEEMED TO HAVE GRANTED, TO EACH USOPC SETTLING INSURER AND
ITS RELATED PERSONS A FULL AND COMPLETE GENERAL RELEASE OF ANY
RIGHTS AND INTERESTS IN INDEMNITY COVERAGE FOR ABUSE CLAIMS UNDER
ANY INSURANCE POLICY ISSUED BY A USOPC SETTLING INSURER FOR WHICH THE
ABUSE CLAIMANT HAS PROVIDED A FULL AND COMPLETE GENERAL RELEASE TO
THE USOPC PURSUANT TO SECTION 11.2.1 OF THE PLAN. THE USOPC SHALL ALSO
GRANT, AND SHALL BE DEEMED TO HAVE GRANTED, ONLY TO NATIONAL
CASUALTY COMPANY AND ITS RELATED PERSONS, AND ONLY IF NATIONAL
CASUALTY COMPANY IS A SETTLING INSURER, AND THEN ONLY UPON THE
EFFECTIVE DATE, A FULL AND COMPLETE RELEASE OF ANY AND ALL RIGHTS AND
INTERESTS TO DEFENSE COSTS INCURRED AFTER THE EFFECTIVE DATE OF THE
PLAN FOR ABUSE CLAIMS UNDER ANY INSURANCE POLICY ISSUED BY NATIONAL
CASUALTY COMPANY THAT IS SPECIFICALLY IDENTIFIED ON EXHIBIT A TO THE
PLAN, WHETHER OR NOT SUCH ABUSE CLAIMS ARE THOSE FOR WHICH AN ABUSE
CLAIMANT HAS PROVIDED A RELEASE TO THE USOPC PURSUANT TO SECTION
11.2.1 OF THE PLAN. NOTWITHSTANDING THE FOREGOING, THE USOPC RETAINS
THE RIGHT TO REIMBURSEMENT OF, AND TO PURSUE COLLECTION OF, ANY


                                       65
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21    EOD 08/31/21 17:31:30        Pg 76 of
                                               100



DEFENSE COSTS INCURRED BEFORE THE EFFECTIVE DATE OF THE PLAN UNDER
ANY INSURANCE POLICY ISSUED BY NATIONAL CASUALTY COMPANY. THE USOPC
ALSO RETAINS THE RIGHT TO REIMBURSEMENT OF, AND TO PURSUE COLLECTION
OF, ANY DEFENSE COSTS INCURRED BEFORE OR AFTER THE EFFECTIVE DATE OF
THE PLAN UNDER ANY INSURANCE POLICY ISSUED BY A USOPC INSURER OTHER
THAN NATIONAL CASUALTY COMPANY. NOTHING IN THIS PROVISION SHALL BE
DEEMED TO LIMIT THE PROTECTED PARTY RELEASE (DESCRIBED ABOVE)
GRANTED BY THE USOPC TO ANY DEBTOR CGL SETTLING INSURER OF CLAIMS
AGAINST A DEBTOR CGL INSURANCE POLICY. PROVIDED, HOWEVER, NOTHING IN
THIS PROVISION SHALL BE CONSTRUED TO EFFECTUATE A RELEASE OF ANY
CLAIM BY THE USOPC AGAINST ANY DEBTOR CGL SETTLING INSURER OR USOPC
SETTLING INSURER UNDER OR IN CONNECTION WITH ANY INSURANCE POLICY
THAT IS NOT SUBJECT TO A CGL SETTLEMENT OFFER THAT IS ACCEPTED BY A
SETTLING INSURER AND THAT IS NOT LISTED ON EXHIBIT A TO THE PLAN.

               KAROLYI RELEASE.

      ON THE EFFECTIVE DATE OF THE PLAN, THE KAROLYIS SHALL GRANT, AND
SHALL BE DEEMED TO HAVE GRANTED, TO THE KAROLYI SETTLING INSURER AND
ITS RELATED PERSONS A RELEASE OF ANY RIGHTS AND INTERESTS IN INDEMNITY
COVERAGE FOR ABUSE CLAIMS UNDER ANY INSURANCE POLICY ISSUED BY THE
KAROLYI INSURER FOR WHICH THE ABUSE CLAIMANT HAS PROVIDED A RELEASE
TO THE KAROLYIS PURSUANT TO SECTION 11.2.1 OF THE PLAN.
NOTWITHSTANDING THE FOREGOING, NOTHING SHALL BE CONSTRUED TO
EFFECT A RELEASE OF ANY CLAIMS BY THE KAROLYIS FOR REIMBURSEMENT OF
DEFENSE COSTS UNDER ANY INSURANCE POLICY ISSUED BY THE KAROLYI
SETTLING INSURER. THE KAROLYIS RETAIN THE RIGHT TO REIMBURSEMENT OF,
AND TO PURSUE COLLECTION OF, ANY DEFENSE COSTS INCURRED TO DATE OR
WHICH MAY BE INCURRED AFTER THE EFFECTIVE DATE OF THE PLAN. NOTHING
IN THIS PROVISION SHALL BE DEEMED TO LIMIT THE PROTECTED PARTY RELEASE
(DESCRIBED ABOVE) GRANTED BY THE KAROLYIS TO ANY DEBTOR CGL SETTLING
INSURER OF CLAIMS AGAINST A DEBTOR CGL INSURANCE POLICY.

               EXCLUDED PARTIES LIMITATION OF RELEASES AND CHANNELING
               INJUNCTION.

        Notwithstanding anything to the contrary herein, nothing herein shall be deemed to release
or affect any Claims by any Person (including Abuse Claimants, Future Claimants, and any other
Person) against any Excluded Parties. The Excluded Parties shall not be Released Parties or
receive the benefits or protections of the Channeling Injunction. The fact that an Excluded Party
shall not be a Released Party or receive the benefits or protections of the Channeling Injunction
shall not prevent a release of Insurance Coverage under the Debtor CGL Insurance Policies issued
by Debtor CGL Settling Insurers.




                                               66
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 77 of
                                                 100



                    VII. MEANS FOR IMPLEMENTATION OF THE
                 PLAN UNDER THE LITIGATION ONLY ALTERNATIVE

A.     Lifting Of Automatic Stay And Stay Imposed Under the 105 Order for the Benefit of
       the Holders of Class 6 Claims

       On the Effective Date, the automatic stay shall be lifted only for the Holders of Class 6
Claims and the injunction imposed by the 105 Order will be dissolved.

       Holders of Class 6 Claims who had not filed a Lawsuit before the Petition Date against the
Debtor shall have, subject to any and all defenses, including any applicable statute of limitations
or repose, or the equitable doctrine of laches, thirty (30) days pursuant to Section 108(c) of the
Bankruptcy Code, to file such lawsuit in a court of appropriate jurisdiction against the Debtor.
However, the sole source of recovery for such Claims against the Debtor shall be limited to
available proceeds of the Debtor CGL Insurance Policies (and Other Insurance Policies, if any, that
provide coverage for Class 6 Claims).

       Holders of a Class 6 Claim who filed a prepetition lawsuit against the Debtor or any Co-
Defendants shall have thirty (30) days to file a notice in such prepetition lawsuit stating that the
Claimant is electing to recommence litigation against the Reorganized Debtor in name only
pursuant to the terms of the Plan. However, the sole source of recovery for such Claims against
the Debtor shall be shall be limited to available proceeds of the Debtor CGL Insurance Policies
(and Other Insurance Policies, if any, that provide coverage for Class 6 Claims).

        A Holder of a Class 6 Claim that does not file a suit or file a notice to recommence litigation
of a prepetition lawsuit within such thirty (30) day period shall be forever barred from asserting
the Holder’s Claim.

B.     Post-Effective Date Awards.

       In the event that any Holder of a Class 6 Claim obtains a Post-Effective Date Award against
the Reorganized Debtor, the Reorganized Debtor will not object to the Claimant pursuing payment
from any Debtor CGL Insurer that the Claimant contends provides Debtor CGL Insurance
Coverage for such Post-Effective Date Award. To the extent the Holder of a Class 6 Claim pursues
payment from an Insurer other than a Debtor CGL Insurer, the Debtor and Reorganized Debtor
reserve their rights to object to the pursuit of such payment.

C.     Cooperation with Insurers in Defense of Claims.

        In the event that any Holder of a Class 6 Claim prosecutes an action against the
Reorganized Debtor, the Reorganized Debtor shall reasonably cooperate, in accordance with the
terms of any applicable Insurance Policy, governing law, and consistent with the terms of the Plan,
with any Insurer that is providing a defense to such a Claim, but the Reorganized Debtor shall not
be required to pay for the costs of any such defense or cooperation, which will be paid solely by
the Insurer(s) providing the defense. The Debtor does not admit liability for any Class 6 Claims.




                                                  67
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 78 of
                                                100



D.     Remand of Removed Actions and Relief from Automatic Stay/Discharge.

        On the thirtieth (30th) day after the Effective Date and without further order of the
Bankruptcy Court or the District Court, (a) all actions removed by the Debtor or any other Co-
Defendant during the Chapter 11 Case are remanded to the Court from which they were removed;
and (b) such actions are not subject to the automatic stay or the injunction in Bankruptcy Code
Section 524(a)(2). Nothing contained herein is intended to affect, diminish, or impair those
provisions of the Plan which prohibit execution of any judgment against the Reorganized Debtor,
the Reorganized Debtor’s Revested Assets or property the Reorganized Debtor acquires after the
Effective Date. Notwithstanding the foregoing, any plaintiff in a removed action may object to
remand of such action by filing an objection with the Bankruptcy Court within fifteen (15) days
after the Effective Date. Any removed action subject to an objection to remand shall not be
remanded except upon order of the Bankruptcy Court. The Reorganized Debtor shall file a notice
of remand on the docket for each remanded action.

             VIII. GENERALLY APPLICABLE PROVISIONS OF THE PLAN.

A.     Conditions Precedent To The Effective Date.

       Section 17.1 of the Plan sets forth the conditions precedent to the effectiveness of the Plan.
The Plan’s Effective Date will occur when each those conditions have been satisfied or waived in
accordance with Section 17.2 of the Plan.

               Conditions To Effectiveness.

        The Effective Date will occur when each of the following conditions is met: (a) the
Bankruptcy Court has entered the Confirmation Order in form and substance reasonably
acceptable to the Reorganized Debtor and the Survivors’ Committee, and in addition, if the Full
or Partial Settlement Alternative is selected, to the Participating Parties and the Settling Insurers;
(b) the Confirmation Order has become a Final Order on or before December 31, 2021; (c) if the
Full or Partial Settlement Alternative is selected, the Settlement Trustee, the FCR, and the
Reorganized Debtor have signed the Trust Agreement; (d) if the Full or Partial Settlement
Alternative is selected, the Settling Insurers have made their Agreed CGL Insurer Payments to the
Debtor and the transfers to the Trust contemplated in Section 9.3.2 of the Plan have been made to
the Trust; (e) if the Full or Partial Settlement Alternative is selected, the Bankruptcy Court has
approved, by Final Order, the Buy-Back Agreement of each Settling Insurer in form and substance
reasonably acceptable to each Settling Insurer, the Reorganized Debtor, and the Survivors’
Committee; and (f) if the Full or Partial Settlement Alternative is selected, the Settling Insurers
have been dismissed from the Insurance Coverage Adversary Proceeding with prejudice.

               Waiver of Conditions.

        Any conditions described above, and as set forth in Section 17.1 of the Plan, may be waived
only by the mutual written consent of the Debtor, the Survivors’ Committee, and, under the Full
or Partial Settlement Alternative is selected, the Participating Parties and Settling Insurers.




                                                 68
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 79 of
                                                100



               Non-Occurrence of Effective Date.

         Subject to further order of the Bankruptcy Court, in the event that the Effective Date does
not occur within one hundred twenty (120) days after entry of a Final Order confirming the Plan,
the Plan shall become null and void. A statement shall be filed with the Court within three (3)
Business Days after the Effective Date, advising all parties of the Effective Date, or within three
(3) Business Days after the occurrence of any event that renders the Plan null and void, advising
all parties that the Plan is null and void.

B.     Insurance Neutrality.

               No Modification of Debtor’s Insurance Policies of Non-Settling Insurers,
               Other Insurers, or Personal Injury Insurer.

       Nothing in the Plan, the Confirmation Order, or in any Plan Document modifies any of the
terms of any Debtor’s Insurance Policies.

               Non-Settling Insurers’, Other Insurers’, and Personal Injury Insurer’s Duties
               Not Impaired.

        The duties and obligations, if any, of the Non-Settling Insurers, the Personal Injury Insurer
and Other Insurer under their respective insurance policies shall not be impaired, altered, reduced,
or diminished by: (a) the discharge granted to the Debtor under the Plan pursuant to Section
1141(d) of the Bankruptcy Code; (b) the injunctions, exculpations, and releases contained in the
Plan; or (c) any other provision of the Plan, the Confirmation Order, or the Plan Documents.
Nothing in the Plan, the Confirmation Order, or the Plan Documents shall provide any Non-
Settling Insurer, the Personal Injury Insurer, or any Other Insurer with a defense to their rights,
obligations, or duties to provide Insurance Coverage under any insurance policy.

               Trust Has No Impact.

        The fact that under the Full or Partial Settlement Alternative the Trust is liquidating and
paying or reserving monies on account of the Abuse Claims and Future Claims shall not be
construed in any way to diminish any obligation of any Non-Settling Insurer, the Personal Injury
Insurer, or an Other Insurer under any insurance policy to provide Insurance Coverage to the
Debtor, the Reorganized Debtor or a Participating Party for Abuse Claims. The assignment of
Insurance Claims or the appointment of the Trust as the representative of the Debtor, the
Reorganized Debtor or a Participating Party to pursue Insurance Claims, shall not be asserted as a
defense to coverage under any Non-Settling Insurer’s Insurance Policy or as a defense to the
Insurance Claims.

               Obligations for Claims.

        The Non-Settling Insurers’, Other Insurers’, and Personal Injury Insurer’s obligations, if
any, with respect to any Claim or Cause of Action, shall be determined by and in accordance with
the terms of their respective insurance policies and applicable non-bankruptcy law, subject in all
respects to the provisions of the Plan.



                                                 69
Case 18-09108-RLM-11         Doc 1552     Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 80 of
                                               100



               Non-Settling Insurers’, Other Insurers’, and Personal Injury Insurer’s
               Defenses.

        Nothing in the Plan, the Confirmation Order, or any Plan Document shall constitute a
finding or determination that the Debtor and/or any third party is or is not a named insured,
additional insured, or insured in any other way under any insurance policy; or that any Non-Settling
Insurer or Personal Injury Insurer or Other Insurer has or does not have any defense or indemnity
obligation with respect to any Claim. Such rights shall be determined by and in accordance with
the terms of the insurance policies and applicable non-bankruptcy law and the Plan. Nothing in the
Plan, any Plan Document, or Confirmation Order creates a right of direct action not in accordance
with applicable non-bankruptcy law or insurance policy or eliminates a right of direct action in
accordance with applicable non-bankruptcy law or insurance policy.

               Reinsurance.

       Nothing in the Plan affects the rights of a Settling Insurer under any agreement or contract
providing reinsurance to the Settling Insurer. All such rights are retained by the Settling Insurer.

               Defenses of the Debtor, the Estate, and the Reorganized Debtor.

       Nothing in the Plan, the Confirmation Order, or any Plan Document shall diminish or
impair the Debtor’s, the Estate’s, or the Reorganized Debtor’s defenses to liability or damages in
connection with any insured Claim and the right of any Non-Settling Insurer or Other Insurer or
Personal Injury Insurer that is defending the Reorganized Debtor to assert any such underlying
defenses to liability.

               Governing Law.

       Nothing in the Plan is intended to affect the governing law of the any insurance policy.

C.     Treatment Of Executory Contracts And Unexpired Leases.

               Assumed Employee Benefit Plans.

       To the extent not previously assumed, all employee and retiree benefit plans to which the
Debtor is a party will be deemed assumed by the Reorganized Debtor on the Effective Date.

               General; Assumed if Not Rejected.

       Subject to the requirements of Section 365 of the Bankruptcy Code, all executory contracts
and unexpired leases of the Debtor that have not been rejected by order of the Bankruptcy Court
or are not the subject of a motion to reject pending on the Confirmation Date will be deemed
assumed by the Reorganized Debtor on the Effective Date.

               Claims for Contract Rejection.

       All proofs of claim with respect to Claims arising from the rejection of executory contracts
or unexpired leases must be filed with the Bankruptcy Court within 30 days after the Effective


                                                70
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 81 of
                                                 100



Date or such Claims will be forever barred. If any order providing for the rejection of an executory
contract or unexpired lease did not provide a deadline for the filing of Claims arising from such
rejection, proofs of Claim with respect thereto must be filed within 30 days after the later to occur
of (a) the Effective Date or, (b) if the order is entered after the Effective Date, the date such order
becomes a Final Order, or such Claims will be forever barred.

               Indemnification Claims.

        Any agreement to provide indemnification to any Person contained in the Debtor’s By-
laws or any executory contract shall be satisfied by the treatment set forth in the Plan for Claims in
Classes 8 and 9.

D.     Litigation.

               Reorganized Debtor’s Retention of Causes of Action and Litigation.

        The Reorganized Debtor shall retain and exclusively enforce the Debtor’s Claims and
Causes of Action, including against any Non-Settling CGL Insurer or Other Insurer in the
Insurance Coverage Adversary Proceeding, whether arising before or after the Petition Date, in
any court or other tribunal, including without limitation any adversary proceeding filed in the
Chapter 11 Case. The Reorganized Debtor shall have the exclusive right, authority, and discretion
to institute, prosecute, abandon, settle, or compromise any and all such Claims and Causes of
Action, without obtaining Bankruptcy Court approval. Confirmation of the Plan shall not release
any of the Debtor’s Claims or Causes of Action except as expressly provided in the Plan.

               Additional Actions.

        Any Person to whom the Debtor has incurred an obligation (whether on account of the
provision of goods, services, or otherwise), or who has received goods or services from the Debtor
or a transfer of money or property of the Debtor, or who has transacted business with the Debtor,
or leased equipment or property from the Debtor, should assume that such obligation, transfer, or
transaction may be reviewed by the Reorganized Debtor subsequent to the Effective Date and may,
if appropriate, be the subject of an action after the Effective Date, regardless of whether (a) such
Person has filed a proof of Claim against the Debtor in this Chapter 11 Case; (b) such Person’s
proof of Claim has been objected to; (c) such Person’s Claim was included in the Schedules; or
(d) such Person’s scheduled Claim has been objected to or has been identified as disputed,
contingent, or unliquidated. Notwithstanding the foregoing, this provision shall not be applicable
to Abuse Claimants.

E.     Claims And Distributions.

               Lift of Automatic Stay for Personal Injury Claim.

        On the Effective Date, the automatic stay of litigation against the Debtor will be modified
solely to permit the Holder of the Personal Injury Claim to file a lawsuit against the Debtor in a
court of appropriate jurisdiction within thirty (30) days, subject to any applicable statute of
limitations or repose, or the equitable doctrine of laches, and pursuant to Section 108(c) of the
Bankruptcy Code; provided, however, that the sole source of recovery for the Personal Injury


                                                  71
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 82 of
                                                100



Claimant shall be any available proceeds of the Personal Injury Insurance Policy. In the event the
Personal Injury Claimant prosecutes an action against the Reorganized Debtor, the Reorganized
Debtor shall reasonably cooperate, in accordance with the terms of the Personal Injury Insurance
Policy, governing law, and consistent with the terms of the Plan, with the Insurer that is providing
a defense to such a Claim, but the Reorganized Debtor shall not be required to pay for the costs of
any such defense or cooperation. The Debtor admits no liability for the Personal Injury Claim. If
the Holder of the Personal Injury Claim does not file suit within such thirty (30) day period, the
Holder of the Personal Injury Claim shall be forever barred from asserting the Holder’s Claim.

               Objections to Claims other than Abuse Claims, the Personal Injury Claim, the
               USOPC Class 8 Claim, Indemnification Claims, and the FCR Claim.

        Unless a Claim is (a) expressly described as an Allowed Claim pursuant to or under the
Plan; or (b) otherwise becomes an Allowed Claim prior to the Effective Date, upon the Effective
Date, the Reorganized Debtor shall be deemed to have a reservation of any and all rights, interests,
and objections of the Debtor, or the Estate, to any and all Claims and motions or requests for the
payment of or on account of Claims, whether administrative expense, priority, secured, or
unsecured, and whether under the Bankruptcy Code, other applicable law, or contract. The
Debtor’s failure to object to any Claim in the Chapter 11 Case shall be without prejudice to the
Reorganized Debtor’s rights to object to, to contest, or otherwise defend against such Claim in the
Bankruptcy Court as set forth in this Section when and if such Claim is sought to be enforced by
the Holder of such Claim. Objections to a Claim (except for Abuse Claims, the USOPC Class 8
Claim (but not the USOPC Class 5 General Unsecured Claim under the Litigation Only
Alternative)), the Indemnification Claims, and the Personal Injury Claim) as to which no objection
is pending as of the Effective Date, must be filed and served not later than sixty (60) days after
the later of (a) the Effective Date or (b) the date such Claim is filed, provided that the Reorganized
Debtor may request (and the Bankruptcy Court may grant) extensions of such deadline, or of any
Bankruptcy Court approved extensions thereof, by filing a motion with the Bankruptcy Court
without any requirement to provide notice to any Person, based upon a reasonable exercise of the
Reorganized Debtor’s business judgment. A motion seeking to extend the deadline to object to any
Claim shall not be deemed an amendment to the Plan.

               Service of Objections.

        An objection to a Claim shall be deemed properly served on the Holder of such Claim if
the objector effects service by any of the following methods: (a) in accordance with Rule 4 of the
Federal Rules of Civil Procedure, as modified and made applicable by Bankruptcy Rule 7004; (b)
to the extent counsel for such Holder is unknown, by first class mail, postage prepaid, on the
signatory on the proof of Claim or other representative identified on the proof of Claim or any
attachment thereto; or (c) by first class mail, postage prepaid, on any counsel that has appeared on
the behalf of such Holder in the Chapter 11 Case.

               Additional Documentation.

       From and after the Effective Date, the Reorganized Debtor shall be authorized to enter into,
execute, adopt, deliver, and/or implement all contracts, leases, instruments, releases, and other




                                                 72
Case 18-09108-RLM-11        Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30        Pg 83 of
                                               100



agreements or documents necessary to effectuate or memorialize the settlements contained in the
Plan without further Order of the Bankruptcy Court.

               Provisions Governing Distribution To Holders of Allowed Claims.

               a.     Distribution Only to Holders of Allowed Claims.

        Distributions under the Plan and the Plan Documents will be made only to the Holders of
Allowed Claims. Until a Disputed Claim becomes an Allowed Claim, the Holder of that Disputed
Claim will not receive any Distribution otherwise provided to the Claimants under the Plan. If
necessary in determining the amount of a Pro Rata distribution due to the Holders of Allowed
Claims in any Class, the Reorganized Debtor will make the Pro Rata calculation as if all unresolved
Claims were Allowed Claims in the full amount claimed or in the Estimated Amount. When an
unresolved Claim in any Class becomes an Allowed Claim, the Reorganized Debtor will make full
or partial distributions, as applicable, with respect to such Allowed Claim, net of any setoff
contemplated by the order, if any, allowing such Claim and/or any required withholding of
applicable federal and state taxes.

               b.     Timing of Distributions.

        Unless otherwise agreed by the Reorganized Debtor and the recipient of a distribution
under the Plan on account of an Allowed Claim, whenever any payment to be made is due on a
day other than a Business Day, such payment will instead be made on the next Business Day, with
interest to the extent expressly contemplated by the Plan or any applicable agreement or
instrument. Any Claimant that is otherwise entitled to an Undeliverable Distribution and who does
not provide the Reorganized Debtor, within thirty (30) days after a Distribution is deemed to be an
Undeliverable Distribution, a written notice asserting its claim to that Undeliverable Distribution
and setting forth a current, deliverable address, will be deemed to waive any claim to such
Undeliverable Distribution and will be forever barred from receiving such Undeliverable
Distribution or asserting any Claim against the Reorganized Debtor or its property. Any
Undeliverable Distributions that are not claimed under this Section will be retained by the
Reorganized Debtor in accordance with the Plan. Nothing in the Plan requires the Reorganized
Debtor to attempt to locate any Claimant who is otherwise entitled to an Undeliverable
Distribution.

               No Distributions Pending Allowance.

       No payments or distributions will be made with respect to all or any portion of a Disputed
Claim unless and until all objections to such Disputed Claim have been settled or withdrawn or
have been determined by a Final Order, and the Disputed Claim has become an Allowed Claim;
provided, however, that in the event that only a portion of such Disputed Claim is an Allowed
Claim, the Reorganized Debtor may, in its discretion, make a distribution on account of the portion
of such Claim that is an Allowed Claim.

               Setoffs.

       The Reorganized Debtor may, to the extent permitted under applicable law, set off against
any Allowed Claim and the distributions to be made pursuant to the Plan on account of such


                                                73
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 84 of
                                                100



Allowed Claim, the Claims, rights, and Causes of Action of any nature that the Reorganized Debtor
may hold against the Holder of such Allowed Claim that are not otherwise waived, released or
compromised in accordance with the Plan; provided, however, that neither such a setoff nor the
allowance of any Claim hereunder shall constitute a waiver or release by the Reorganized Debtor
of any such Claims, rights, and Causes of Action that the Reorganized Debtor possesses against
such Holder.

               No Interest on Claims.

        Postpetition interest shall not accrue or be paid on any Claim, and no Holder of a Claim
shall be entitled to interest accruing on or after the Petition Date on any Claim. In addition, and
without limiting the foregoing or any other provision of the Plan or the Confirmation Order,
interest shall not accrue on or be paid on any Disputed Claim in respect of the period from the
Effective Date to the date a final distribution is made when and if such Disputed Claim becomes
an Allowed Claim.

F.     Retention Of Jurisdiction.

        Notwithstanding entry of the Confirmation Order or the occurrence of the Effective Date,
the Bankruptcy Court will retain jurisdiction over all matters arising under, in furtherance of, or in
connection with the Plan, including: (1) the determination of objections to Disputed Claims and
requests for payment on administrative expense of Claims entitled to priority under Section 507
of the Bankruptcy Code; (2) the resolution of disputes regarding interpretation and implementation
of the Plan and related documents; (3) the entry of appropriate orders to protect parties from actions
prohibited under the Plan; (4) the approval of amendments to and modifications of the Plan; (5)
the determination of any and all applications, adversary proceedings, and contested or litigated
matters pending on the Plan’s Effective Date, including but not limited to the Insurance Coverage
Adversary Proceeding; (6) the determination of any motion to determine that a Claimant is a Future
Claimant or to determine that an Abuse Claim filed after the Bar Date shall be deemed to have
been filed before the Bar Date; and (7) the closure of this Chapter 11 Case.

G.     Miscellaneous Provisions.

               Modification Of Plan.

        The Debtor and the Survivors’ Committee (together, the “Plan Proponents”) each reserve
the right, in accordance with the Bankruptcy Code, to amend, modify, or withdraw the Plan prior
to the entry of the Confirmation Order. After the entry of the Confirmation Order, the Plan
Proponents may, upon order, amend, or modify the Plan in accordance with Section 1127(b) of the
Bankruptcy Code, or remedy any defect or omission or reconcile any inconsistency in the Plan in
such manner as may be necessary to carry out the purpose and intent of the Plan.

               Post-Confirmation Court Approval.

        Any action requiring Bankruptcy Court, District Court, or state court approval after the
Effective Date will require the Person seeking such approval to file an application, motion, or other
request with the Bankruptcy Court, District Court, or state court, as applicable, and obtain a Final
Order approving such action before the requested action may be taken. The Person filing such


                                                 74
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 85 of
                                                100



application, motion, or other request shall serve such application, motion, or other request, together
with a notice setting forth the time in which objections must be filed with the Bankruptcy Court,
on the Reorganized Debtor by first-class mail, electronic mail, ECF, overnight courier, facsimile,
or hand delivery. Unless the court orders otherwise, all notices shall provide at least 21 days in
which to file an objection to the application, motion, or other request. If no objection is timely
filed, the court may authorize the proposed action without further notice or a hearing. If an
objection is timely filed, the court will determine whether to conduct a hearing, or to require the
submission of further documentation, prior to ruling on the application, motion, or other request.

               Election Pursuant To Section 1129(b) Of The Bankruptcy Code.

        If necessary, the Plan Proponents request confirmation of the Plan pursuant to
Section 1129(b) of the Bankruptcy Code if the requirements of all provisions of Section 1129(a)
of the Bankruptcy Code, except Section 1129(a)(8) thereof, are met with regard to the Plan. In
determining whether the requirements of Section 1129(a)(8) of the Bankruptcy Code have been
met, any Class that does not contain as an element thereof an Allowed Claim or a Claim
temporarily allowed under Bankruptcy Rule 3018 as of the date fixed by the Bankruptcy Court for
filing acceptances or rejections of the Plan will be deemed deleted from the Plan for purposes of
voting to accept or reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class.

               Closing Of The Chapter 11 Case.

        As soon as practicable after the Confirmation Date, when the Reorganized Debtor deems
appropriate, the Reorganized Debtor will seek authority from the Bankruptcy Court to close the
Chapter 11 Case in accordance with the Bankruptcy Code and the Bankruptcy Rules; provided,
however, that entry of a final decree closing the Chapter 11 Case shall, whether or not specified
therein, be without prejudice to the right of the Reorganized Debtor, or any other party in interest,
to reopen the Chapter 11 Case for any matter over which the Bankruptcy Court or the District
Court has retained jurisdiction under the Plan. Any order closing this Chapter 11 Case will provide
that the Bankruptcy Court or the District Court, as appropriate, will retain (a) jurisdiction to
enforce, by injunctive relief or otherwise, the Confirmation Order, any other orders entered in this
Chapter 11 Case, and the obligations created by the Plan and the Plan Documents; and (b) all other
jurisdiction and authority granted to it under the Plan and the Plan Documents.

               Dissolution Of The Survivors’ Committee.

        On the Effective Date, the Survivors’ Committee shall dissolve automatically, whereupon
its members and the Survivors’ Committee’s Professionals shall be released from any further
duties and responsibilities in the Chapter 11 Case and under the Bankruptcy Code, except that such
parties shall continue to be bound by any obligations arising under confidentiality agreements,
joint defense/common interest agreements (whether formal or informal), and protective orders
entered during the Chapter 11 Case, which shall remain in full force and effect according to their
terms, and further provided that such parties shall continue to have a right to be heard with respect
to any and all applications for Professional Claims.




                                                 75
Case 18-09108-RLM-11          Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30          Pg 86 of
                                                 100



               Termination Of The Appointment Of The FCR.

        The Bankruptcy Court’s appointment of the FCR shall be terminated when the funds in the
Future Claimant Reserve are completely distributed as provided in Sections 9.5 and 11.8 of the
Plan, whereupon the FCR and the FCR’s Professionals shall be released from any further duties
and responsibilities in the Chapter 11 Case and under the Bankruptcy Code, except that such parties
shall continue to be bound by any obligations arising under confidentiality agreements, joint
defense/common interest agreements (whether formal or informal), and protective orders entered
during the Chapter 11 Case, which shall remain in full force and effect according to their terms,
and further provided that such parties shall continue to have a right to be heard with respect to any
and all applications for Professional Claims. The fees and expenses of the FCR from and after the
Effective Date shall be paid from the Future Claimant Reserve.

               Governing Law.

       Except as provided in Section 14.8 of the Plan or to the extent that federal law (including
the Bankruptcy Code or Bankruptcy Rules) is applicable, the rights and obligations arising under
the Plan and under the Plan Documents shall be governed by and construed and enforced in
accordance with the laws of the State of Indiana without giving effect to the principles of conflicts
of laws.

               Reservation Of Rights.

         If the Plan is not confirmed, or, if confirmed, or, if confirmed, the Effective Date does not
occur by December 31, 2021 (unless such deadline is waived or modified as provided in Section
17.2 of the Plan), the rights of all parties in interest in the Chapter 11 Case are and will be reserved
in full. Any concessions or settlements reflected herein, if any, are made for purposes of the Plan
only, and if the Plan is not confirmed, or, if confirmed, the Effective Date does not occur, no party
in interest in the Chapter 11 Case shall be bound or deemed prejudiced by any such concessions
or settlements.

               IX. EFFECTS OF PLAN CONFIRMATION AND DISCHARGE

A.     Discharge.

        On the Effective Date, pursuant to Section 1141(d) of the Bankruptcy Code, the Debtor,
the Estate, and the Reorganized Debtor will be discharged from all liability for any and all Claims
and Debts, known or unknown, whether or not giving rise to a right to payment or an equitable
remedy, that arose, directly or indirectly, from any action, inaction, event, conduct, circumstance,
happening, occurrence, agreement, or obligation of the Debtor, or the Debtor’s Related Persons,
before the Confirmation Date, or that otherwise arose before the Confirmation Date, including all
interest, if any, on any such Claims and Debts, whether such interest accrued before or after the
date of commencement of the Chapter 11 Case, and including all Claims and Debts based upon or
arising out of Abuse Claims, the Personal Injury Claim, the USOPC Claim, or the Indemnification
Claims and from any liability of the kind specified in Sections 502(g), 502(h), and 502(i) of the
Bankruptcy Code, whether or not (a) a proof of claim is filed or is deemed filed under Section 501
of the Bankruptcy Code; (b) such Claim is Allowed under the Plan; or (c) the Holder of such Claim
has accepted the Plan.


                                                  76
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 87 of
                                                100



B.     Vesting of Assets.

        In accordance with Sections 1141 and 1123(a)(5) of the Bankruptcy Code, the Revested
Assets shall vest in the Reorganized Debtor on the Effective Date free and clear of all liens, Claims,
and interests of Creditors, including successor liability Claims. On and after the Effective Date,
the Reorganized Debtor may operate and manage its affairs and may use, acquire, and dispose of
property without notice to any Person, and without supervision or approval by the Bankruptcy
Court, and free of any restrictions imposed by the Bankruptcy Code, Bankruptcy Rules, or the
Bankruptcy Court, other than those restrictions expressly imposed by the Plan or the Confirmation
Order.

C.     Continued Existence of Reorganized Debtor.

       The Debtor will, as the Reorganized Debtor, continue to exist after the Effective Date in
accordance with the applicable laws of the State of Texas, with all the powers of a not-for-profit
having tax-exempt status under 26 U.S.C. § 501(c)(3) and all other applicable laws, and without
prejudice to any right to alter or terminate such existence under applicable state law.

D.     Exculpation and Limitation of Liability.

      NONE OF THE EXCULPATED PARTIES WILL HAVE OR INCUR ANY LIABILITY
TO, OR BE SUBJECT TO ANY RIGHT OF ACTION BY, ANY HOLDER OF A CLAIM, ANY
OTHER PARTY IN INTEREST, OR ANY OF THEIR RESPECTIVE RELATED PERSONS,
FOR ANY ACT OR OMISSION IN CONNECTION WITH, RELATING TO, OR ARISING
OUT OF THIS CHAPTER 11 CASE, INCLUDING (1) THE EXERCISE OF THEIR
RESPECTIVE BUSINESS JUDGMENT AND THE PERFORMANCE OF THEIR
RESPECTIVE FIDUCIARY OBLIGATIONS, (2) THE PURSUIT OF CONFIRMATION OF
THE PLAN, OR (3) THE ADMINISTRATION OF THE PLAN, EXCEPT LIABILITY FOR
THEIR WILLFUL MISCONDUCT OR FRAUD (PROVIDED, HOWEVER, THE DEBTOR,
THE ESTATE, AND REORGANIZED DEBTOR WILL BE DISCHARGED FROM ANY SUCH
LIABILITY FOR SUCH ACTS OR OMISSIONS OCCURRING PRIOR TO THE
CONFIRMATION DATE) AND, IN ALL RESPECTS, SUCH PARTIES WILL BE ENTITLED
TO REASONABLY RELY UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR
DUTIES AND RESPONSIBILITIES UNDER THE PLAN OR IN THE CONTEXT OF THE
CASE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE DEBTOR
AND ITS RELATED PARTIES, ITS EMPLOYEES, AND THE DEBTOR’S PROFESSIONALS,
AND THE SURVIVORS’ COMMITTEE, ITS MEMBERS SOLELY IN THEIR CAPACITIES
AS MEMBERS OF THE SURVIVORS’ COMMITTEE, AND THE SURVIVORS’
COMMITTEE’S PROFESSIONALS SHALL BE ENTITLED TO AND GRANTED THE
BENEFITS OF SECTION 1125(E) OF THE BANKRUPTCY CODE. FOR THE AVOIDANCE
OF DOUBT, THIS SECTION AND THE DEFINITION OF “EXCULPATED PARTIES”
SHALL NOT, DIRECTLY OR INDIRECTLY, INURE TO OR FOR THE BENEFIT OF A
PERSON OR PERSONS HAVING PERSONALLY COMMITTED AN ACT OR ACTS OF
SEXUAL ABUSE RESULTING IN A CLAIM AGAINST THE DEBTOR. NEITHER THE
EXCULPATED PARTIES, NOR THE TRUST OR THE SETTLEMENT TRUSTEE, AND
PROFESSIONALS EMPLOYED BY THE FOREGOING, SHALL HAVE ANY LIABILITY TO
ANY GOVERNMENTAL ENTITY OR INSURER ON ACCOUNT OF PAYMENTS MADE TO


                                                 77
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 88 of
                                                 100



A SEXUAL ABUSE CLAIMANT, INCLUDING LIABILITY UNDER THE MEDICARE
SECONDARY PAYER ACT, EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN.

                                       X. RISK FACTORS

        In evaluating whether to vote to accept or to reject the Plan, all Claimants holding Allowed
Claims and all Claimants in the Voting Classes should carefully read and consider the risk factors
set forth below, which describe how the anticipated distributions and treatments under the Plan
rely on uncertain assumptions and are not guaranteed. The following disclosures are not intended
to be inclusive and should be read in connection with the other disclosures contained in this
Disclosure Statement and the exhibits attached hereto. You should consult with your legal,
financial, and tax advisors regarding the risks associated with the plan and distributions you may
receive.

A.     Parties In Interest May Object To The Debtor’s Classification Of Claims.

        Section 1122 of the Bankruptcy Code provides that a plan of reorganization may place a
claim or an equity interest in a particular class only if such claim is substantially similar to the
other claims in such class. The Debtor and the Survivors’ Committee believe that the classification
of claims under the Plan complies with the requirements set forth in the Bankruptcy Code because
the Plan creates classes of claims that only encompass claims that are substantially similar to the
other claims in such class. Nevertheless, there can be no assurance that the Bankruptcy Court will
reach the same conclusion.

B.     The Debtor and the Survivors’ Committee May Not Be Able To Secure Confirmation
       Of The Plan.

        Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
chapter 11 plan, and requires, among other things, findings by the bankruptcy court that: (i) such
plan “does not unfairly discriminate” and is “fair and equitable” with respect to any rejecting
classes; (ii) confirmation of such plan is not likely to be followed by a liquidation or a need for
further financial reorganization unless such liquidation or reorganization is contemplated by the
plan; and (iii) the value of distributions to rejecting holders of claims and equity interests within a
particular class under such plan will not be less than the value of distributions such holders would
receive if the Debtor was liquidated under chapter 7 of the Bankruptcy Code.

        There can be no assurance that the Bankruptcy Court will confirm the Plan. The
Bankruptcy Court could decline to confirm the Plan if it found that any of the statutory
requirements for confirmation had not been met, including the requirement that the terms of the
Plan do not “unfairly discriminate” and are “fair and equitable” to rejecting Classes. If the Plan is
not confirmed, it is unclear what distributions that claimants holding Allowed Claims will receive
with respect to their Allowed Claims, or the timing of receipt of such distributions, as it is unclear
whether a confirmable alternative plan can be proposed by any other party in this Chapter 11 Case.
If the Plan is not confirmed and an alternate reorganization plan is not confirmed, it is possible that
the Debtor would have to liquidate, in which case it is possible that the claimants holding Allowed
Claims could receive substantially less favorable treatment than they would receive under the Plan.




                                                  78
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 89 of
                                                100



C.     Parties In Interest May Object To The Releases And Injunctions Contained In The
       Plan.

        Confirmation is also subject to the Bankruptcy Court’s approval of the releases, injunction,
discharge, exculpation, and related provisions described in the Plan. Certain parties in interest may
assert that the Debtor and the Survivors’ Committee cannot demonstrate that the Plan meets the
standards for approval of releases, injunctions, discharges, and exculpations under applicable law.

D.     Nonconsensual Confirmation.

        The Debtor and the Survivors’ Committee believe that the Plan satisfies the requirements
of Section 1129(b) of the Bankruptcy Code to seek a nonconsensual confirmation of the Plan if
necessary. However, there is no assurance that the Bankruptcy Court will reach this conclusion, in
which case the Plan may not be confirmed.

E.     Non-Occurrence Of The Effective Date.

        The occurrence of the Effective Date is subject to the conditions precedent listed in the
Plan. There can be no assurance that all of the conditions necessary for the Plan to become effective
will be met, in which case under the Full or Partial Settlement Alternative the Settling Insurers
will have no obligation to make their Agreed CGL Insurer Payments to fund the Trust.

F.     Medicare Reimbursement.

        Abuse Claimants who (a) are Medicare beneficiaries and (b) receive a payment from the
Trust may be required to reimburse Medicare for medical expenses already paid on behalf of such
Abuse Claimant. See 42 U.S.C. § 1395y(b)(2)(B)(ii). Additionally, excessive legal fees may not
qualify as a “procurement cost” within the meaning of 42 C.F.R. § 411.37(a)(1)(i), which may
affect the amount of an Abuse Claimant’s reimbursement obligations.

                                 XI. BEST INTERESTS TEST

         Pursuant to Section 1129(a)(7) of the Bankruptcy Code, often called the “best interests
test,” holders of impaired allowed claims must either (i) accept the plan of reorganization, or
(ii) receive or retain under the plan property of a value, as of the plan’s assumed effective date,
that is not less than the value such rejecting claimants would receive or retain if the Debtor was
liquidated under chapter 7 of the Bankruptcy Code on such date.

        The Debtor and the Survivors’ Committee believe that the Plan provides the same or a
greater recovery for claimants holding Allowed Claims as would be achieved in a liquidation under
chapter 7 of the Bankruptcy Code. This belief is based on a number of considerations, including:
(i) the additional administrative claims generated by conversion to a chapter 7 case; (ii) the
administrative costs of liquidation and associated delays in connection with a chapter 7 liquidation;
and (iii) the loss of an agreement by the Settling Insurers to contribute to a settlement fund if the
Plan is not confirmed, each of which likely would diminish the value of the Debtor’s assets
available for distribution. As set forth above, in the event of a liquidation under chapter 7, Abuse
Claimants could pursue their right to recover from the Debtor CGL Insurance Policies, but such
recovery is uncertain, will take substantial time and cost, and may not result in a greater recovery


                                                 79
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21     EOD 08/31/21 17:31:30         Pg 90 of
                                                100



on average for Abuse Claimants and for many Abuse Claimants would result in no recovery at all.
Under the Litigation Only Alternative, the recovery for Abuse Claimants would be the same as
that in a chapter 7 liquidation in that the only source of recovery would be uncertain litigation
recoveries against the Debtor CGL Insurance Policies and Other Insurance Policies, if any, that
provide coverage for Abuse Claims.

        The Debtor has prepared an unaudited Liquidation Analysis, attached hereto as Exhibit 3,
to assist claimants holding Allowed Claims in evaluating the Plan. The Liquidation Analysis
compares the projected creditor recoveries that would result from the liquidation of the Debtor in
a hypothetical case under chapter 7 of the Bankruptcy Code with the estimated distributions to
claimants holding Allowed Claims under the Plan. The Liquidation Analysis is based on the value
of the Debtor’s assets and liabilities as of a certain date and incorporates various estimates and
assumptions, including a hypothetical conversion to a chapter 7 liquidation as of a certain date.
Further, the analysis is subject to potentially material changes, including with respect to economic
and business conditions and legal rulings. The actual liquidation value of the Debtor could vary
materially from the estimate provided in the liquidation analysis. Finally, the Liquidation Analysis
does not include a liquidation analysis of the Debtor’s Insurance Policies. This is so because, in
light of insurer coverage defenses and defenses to Abuse Claims, the liquidation value of those
policies is highly uncertain.

              XII. CERTAIN FEDERAL INCOME TAX CONSIDERATIONS

     THE FEDERAL, STATE, LOCAL, AND FOREIGN TAX CONSEQUENCES OF THE
PLAN ARE COMPLEX AND, IN MANY AREAS, UNCERTAIN. ACCORDINGLY, ALL
HOLDERS OF CLAIMS ARE STRONGLY URGED TO CONSULT THEIR TAX ADVISORS
WITH SPECIFIC REFERENCE TO THE FEDERAL, STATE, AND LOCAL TAX
CONSEQUENCES OF THE PLAN. NEITHER THE DEBTOR NOR THE DEBTOR’S
COUNSEL MAKE ANY REPRESENTATIONS REGARDING THE PARTICULAR TAX
CONSEQUENCES OF CONFIRMATION AND CONSUMMATION OF THE PLAN AS TO
THE DEBTOR OR ANY CREDITOR.

        The following summary is a general discussion of certain potential Federal income tax
consequences of the Plan. The summary is based upon relevant provisions of the Internal Revenue
Code of 1986, as amended (the “Tax Code”), the applicable Treasury Regulations promulgated
thereunder (the “Treasury Regulations”), judicial authority, published rulings, and such other
authorities considered relevant now in effect, all of which are subject to change.

        The federal income tax consequences to any particular creditor may be affected by matters
not discussed below. Furthermore, the summary does not address all categories of Creditors, some
of which may be subject to special rules not addressed herein. There also may be state, local, or
foreign tax considerations applicable to each Creditor or the Debtor.

A.     Tax Consequences To Creditors

        A creditor that receives a distribution in satisfaction of its Claim will generally recognize
a gain or loss in an amount equal to the difference between (i) the amount of cash received by such
creditor in respect of its Claim (excluding any cash received in respect of a Claim for accrued



                                                 80
Case 18-09108-RLM-11         Doc 1552       Filed 08/31/21     EOD 08/31/21 17:31:30          Pg 91 of
                                                 100



interest) and (ii) the creditor’s tax basis in its Claim. The character of any gain or loss recognized
as long-term or short-term capital gain or loss or as ordinary income or loss will be determined by
a number of factors, including, among other things, the tax status of the creditor, whether the Claim
constitutes a capital asset in the hands of the creditor, whether the Claim has been held for more
than one year, and whether and to what extent the creditor has previously claimed a bad debt
deduction (or charged a reserve for bad debts) with respect to the Claim.

        For example, if a distribution is made in satisfaction of a receivable acquired in the ordinary
course of the Claimant’s trade or business, and the Claimant had previously included the amount
of such receivable Distribution in his or her gross income under his or her method of accounting,
and had not previously claimed a loss or bad debt deduction for that amount, the receipt of the
distribution should not result in additional income to the Claimant but may, as discussed below,
result in a loss. Conversely, if the Claimant had previously claimed a loss or bad debt deduction
with respect to the item previously included in income, the Claimant generally would be required
to include the amount of the distribution in income when received.

        The Debtor anticipates that distributions in satisfaction of Abuse Claims will, in all
instances, constitute damages, other than punitive damages, on account of personal physical
injuries and/or physical sickness, within the meaning of Section 104(a)(2) of Tax Code. The
Debtor has not, however, fully analyzed such tax issues and cannot (and does not hereby) make
any assurances or representations regarding the anticipated tax treatment of Abuse Claims.

     THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX
CONSEQUENCE TO EACH HOLDER OF AN UNSECURED CLAIM. FURTHERMORE, THE
TAX CONSEQUENCES OF THE PLAN ARE COMPLEX, AND IN SOME CASES,
UNCERTAIN. THEREFORE, IT IS IMPORTANT THAT EACH HOLDER OF AN
UNSECURED CLAIM OBTAIN HIS, HER, OR ITS OWN PROFESSIONAL TAX ADVICE
REGARDING THE TAX CONSEQUENCES TO SUCH HOLDER OF AN UNSECURED
CLAIM AS A RESULT OF THE PLAN.

B.     Tax Consequences To The Debtor

        The Debtor is a non-profit, non-stock member corporation having tax-exempt status under
26 U.S.C. § 501(c)(3). Due to the Debtor’s status as a non-profit corporation, the Debtor does not
expect that the Plan will result in any significant federal income tax consequences to the Debtor.

        Under the Internal Revenue Code of 1986, as amended (the “Code”), there may be
significant federal income tax issues arising under the Plan described in this Disclosure Statement
that affect creditors in this Chapter 11 Case.

C.     Tax Consequences To The Trust.

        The Trust may satisfy the requirements of a designated settlement fund under § 468B of
the Tax Code or a qualified settlement fund under Regulation 1.468B-1 of the Treasury
Regulations. There are certain tax consequences associated with the characterization of the Trust
as a designated settlement fund or a qualified settlement fund (“QSF”). The Debtor expresses no
opinion regarding whether the Internal Revenue Service would conclude that the Trust is a
designated settlement fund or a QSF. The Debtor has not requested a ruling from the Internal


                                                  81
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21      EOD 08/31/21 17:31:30         Pg 92 of
                                                100



Revenue Service or an opinion of counsel regarding whether the Trust is a designated settlement
fund or a qualified settlement fund. Accordingly, each creditor is urged to consult its own tax
advisor regarding the characterization of the Trust and the tax consequences of such
characterization.

        The federal income tax consequences to a Holder of a Claim receiving, or entitled to
receive, a distribution in partial or total satisfaction of a Claim may depend on a number of factors,
including the nature of the Claim, the Claimants’ method of accounting, and their own particular
tax situation. Because each Claimant’s tax situation differs, Claimants should consult their own
tax advisors to determine how the Plan affects them for federal, state, and local tax purposes, based
on its particular tax situations.

                                XIII. VOTING INSTRUCTIONS

       The Debtor’s Claims Agent will send to all Claimants entitled to vote on the Plan: (i) the
Disclosure Statement Order, (ii) a notice of the Confirmation Hearing, (iii) the Disclosure
Statement, as approved by the Bankruptcy Court and together with the Plan attached as an exhibit,
and (iv) a ballot (collectively, the “Solicitation Packages”). The Solicitation Packages will also
describe the procedures and deadline for submitting ballots to the Debtor’s Claims Agent.

                      XIV. CONCLUSION AND RECOMMENDATION

        The Debtor believes that confirmation and implementation of the Plan is preferable to any
other alternative. Accordingly, the Debtor urges all claimants entitled to vote to accept the Plan by
so indicating on their ballots and returning them as specified in the instructions set forth in the
Solicitation Packages.

Dated: August 31, 2021                                Respectfully submitted,


                                                      JENNER & BLOCK LLP

                                                      By: /s/ Catherine Steege
                                                      Catherine L. Steege (admitted pro hac vice)
                                                      Dean N. Panos (admitted pro hac vice)
                                                      Melissa M. Root (#24230-49)
                                                      Adam T. Swingle (admitted pro hac vice)
                                                      353 N. Clark Street
                                                      Chicago, Illinois 60654
                                                      (312) 222-9350
                                                      csteege@jenner.com
                                                      dpanos@jenner.com
                                                      mroot@jenner.com
                                                      aswingle@jenner.com

                                                      Counsel for the Debtor



                                                 82
Case 18-09108-RLM-11   Doc 1552    Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 93 of
                                        100



                                  EXHIBIT 1
    Joint Chapter 11 Plan Of Reorganization Proposed By USA Gymnastics And The
           Additional Tort Claimants’ Committee Of Sexual Abuse Survivors
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 94 of
                                       100



                                  EXHIBIT 2
                         Pro Forma Cash Flow Analysis
Case 18-09108-RLM-11         Doc 1552      Filed 08/31/21   EOD 08/31/21 17:31:30         Pg 95 of
                                                100



                                    USA Gymnastics
               Cash Flow Projections—Full or Partial Settlement Alternative

                                        August -
                                        December         2022          2023            2024
                                          2021
  Beginning Unrestricted Cash           $ 8,410,000   $ 8,340,000   $ 7,990,000   $    7,910,000
  Cash Receipts
   Membership                             6,500,000    11,500,000    12,500,000       13,500,000
   Event Revenue                          1,500,000    12,500,000    13,000,000       13,500,000
   USOPC Grants                           1,055,000     2,500,000     2,500,000        2,500,000
   Partner Sponsorships & Media             300,000     1,900,000     2,500,000        2,700,000
   Merchandise Sales                         50,000       400,000       420,000          500,000
       Total Cash Receipts                9,405,000    28,800,000    30,920,000       32,700,000
  Cash Disbursements
   Program Event Expenses                 1,000,000    11,000,000    12,000,000       13,000,000
   Salaries, Contract Labor, Benefits     2,650,000     7,500,000     7,800,000        8,100,000
   Insurance                              2,500,000     4,000,000     4,400,000        4,800,000
   Administrative Overhead                2,500,000     5,400,000     5,600,000        5,800,000
   Legal                                    750,000       650,000       600,000          600,000
   Administrative Class Distribution
   Convenience Class Distribution            75,000
   Unsecured Creditor Distributions                       600,000       600,000          600,000
      Total Cash Disbursements            9,475,000    29,150,000    31,000,000       32,900,000
  Net Cashflow                             (70,000)     (350,000)      (80,000)     (200,000)
  Ending Cash                           $ 8,340,000   $ 7,990,000   $ 7,910,000   $ 7,710,000
Case 18-09108-RLM-11         Doc 1552         Filed 08/31/21        EOD 08/31/21 17:31:30          Pg 96 of
                                                   100



                                      USA Gymnastics
                      Cash Flow Projections—Litigation Only Alternative

                                           August -
                                           December          2022             2023             2024
                                             2021
 Beginning Unrestricted Cash           $    8,410,000   $      40,000    $     460,000    $     350,000
 Cash Receipts
  Membership                                6,500,000       11,500,000       12,500,000       13,500,000
  Event Revenue                             1,500,000       12,500,000       13,000,000       13,500,000
  USOPC Grants                              1,055,000        2,500,000        2,500,000        2,500,000
  Partner Sponsorships & Media                300,000        1,900,000        2,500,000        2,700,000
  Merchandise Sales                            50,000          400,000          420,000          500,000
      Total Cash Receipts                   9,405,000       28,800,000       30,920,000       32,700,000
 Cash Disbursements
  Program Event Expenses                    1,000,000       11,000,000       12,000,000       13,000,000
  Salaries, Contract Labor, Benefits        2,650,000        7,500,000        7,800,000        8,100,000
  Insurance                                 2,500,000        4,000,000        4,400,000        4,800,000
  Administrative Overhead                   2,500,000        5,400,000        5,600,000        5,800,000
  Legal                                       750,000          650,000          600,000          600,000
  Administrative Class Distribution         7,500,000
  Convenience Class Distribution               75,000
  Unsecured Creditor Distributions                             630,000          630,000          630,000
     Total Cash Disbursements              16,975,000       29,180,000       31,030,000       32,930,000
 Net Cashflow                            (7,570,000)      (380,000)           (110,000)        (230,000)
 Ending Cash                           $     840,000    $   460,000 $           350,000 $         20,000
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21    EOD 08/31/21 17:31:30   Pg 97 of
                                       100



                                  EXHIBIT 3
                             Liquidation Analysis
Case 18-09108-RLM-11         Doc 1552         Filed 08/31/21      EOD 08/31/21 17:31:30        Pg 98 of
                                                   100



                                             USA Gymnastics
                                           Liquidation Analysis
                                            As of July 31, 2021

                                                 Book/Market
 Assets Available for Distribution                                  Recovery %      Liquidated Value
                                                    Value
  Unrestricted cash                             $     8,410,000            100%      $        8,410,000
  Inventory                                               86,000            20%                  17,200
  Furniture and Equipment                               120,000             20%                  24,000
  Educational and Training Materials                    450,000             20%                  90,000
   Subtotal - Asset Value                             9,066,000             94%               8,541,200
  Less:
  Chapter 7 Trustee Fees & Related Costs                                                      (275,000)
  Winddown Costs                                                                              (425,000)
  Auction Costs                                                                                (19,700)
                                            Net Assets Available for Distribution             7,821,500

 Administrative Costs
  Post Petition - Accounts Payable                   5,385,000
  Accrued Expenses                                   2,115,000
   Total Administrative Costs                        7,500,000                                7,500,000
                              Net Assets Available after Administrative Costs                   321,500

 Bankruptcy Claims
  Abuse Claims*                                                 -
  Future Claims*                                                -
  Indemnification Claims*                                       -
  Personal Injury Claim*                                        -
  Unsecured Creditors                                   1,841,188
   Total Bankruptcy Claims                              1,841,188                             1,841,188

                                       Shortfall in Assets After Claims and Costs        $   (1,519,688)

*Unliquidated, covered by insurance.
Case 18-09108-RLM-11          Doc 1552       Filed 08/31/21      EOD 08/31/21 17:31:30            Pg 99 of
                                                  100


                                        USA GYMNASTICS
                                    Notes To Liquidation Analysis

   1. These projections were prepared based on assets held by USAG and estimated obligations owed
      on July 31, 2021. The Debtor reserves its right to modify these projections.

   2. The organization has $600,000 in restricted funds to pay credit cards balances in the event of a
      default. To the extent the full $600,000 is not needed to pay corporate credit cards, the excess will
      be available to the organization as unrestricted cash.

   3. The available cash will fluctuate as revenue is collected and expenses paid. Membership fee
      income, representing the majority of annual cash receipts, primarily occurs between July and
      October of each year.

   4. Assets are shown as market value where known and book value for the remaining assets.

   5. Educational and training materials include proprietary materials developed in-house. It is expected
      an organization similar to or wanting to replace USAG would pay for these materials at a discounted
      rate.

   6. Winddown costs include final payroll and administrative expenses to close down administrative
      office.

   7. Inventory, furniture, equipment and training materials would be liquidated through an auction
      process.

   8. Equipment would be returned to secured equipment creditors. To the extent the secured debt
      exceeded market values, the excess owed would be treated the same as unsecured creditors.

   9. Accrued expenses primarily include estimated unbilled legal fees through July 31, 2021.

   10. Abuse Claims, Future Claims, Indemnification Claims, and the Personal Injury Claim are
       unliquidated and covered by insurance. In the event of a chapter 7 liquidation, the Abuse Claims,
       Future Claims, Indemnification Claims, and the Personal Injury Claim would be allowed to proceed
       against certain USAG insurance policies.
Case 18-09108-RLM-11   Doc 1552   Filed 08/31/21   EOD 08/31/21 17:31:30   Pg 100 of
                                       100



                                  EXHIBIT 4
                           Disclosure Statement Order
